

Exhibit 10.1
AMENDMENT NO. 7 TO REVOLVING CREDIT AGREEMENT


THIS AMENDMENT NO. 7 TO REVOLVING CREDIT AGREEMENT, dated as of June 5, 2020
(this “Agreement”), is made by and among (i) UBER TECHNOLOGIES, INC., a Delaware
corporation (the “Borrower”), (ii) Rasier, LLC, a Delaware limited liability
company (the “Guarantor” and together with the Borrower, the “Loan Parties”),
(iii) the Lenders party hereto and (iv) MORGAN STANLEY SENIOR FUNDING, INC., as
administrative agent (in such capacity, the “Administrative Agent”) for the
Lenders (such capitalized term and all other capitalized terms used and not
otherwise defined herein having the meanings set forth in the Existing Credit
Agreement referred to below unless the context otherwise requires).


W I T N E S S E T H:


WHEREAS, the Borrower, the Guarantor, the Administrative Agent and the Lenders
and Issuing Banks party thereto from time to time have heretofore entered into
that certain Revolving Credit Agreement, dated as of June 26, 2015 (as amended,
supplemented or otherwise modified from time to time prior to the date hereof,
the “Existing Credit Agreement” and the Existing Credit Agreement as so amended
hereby, the “Credit Agreement”);


WHEREAS, the Borrower has requested that the Lenders consent to certain
amendments to the Existing Credit Agreement and the Lenders party hereto,
subject to the conditions set forth below to consent to such amendments to the
Existing Credit Agreement; and


NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein contained, the Loan Parties and each Lender hereby agree as follows:




ARTICLE I


AMENDMENT OF EXISTING CREDIT AGREEMENT


SECTION 1.1. Subject to the satisfaction (or waiver) of the conditions set forth
in Article II, the Existing Credit Agreement is hereby amended to delete the
stricken text (indicated in the same manner as the following example: stricken
text) and to add the double-underlined text (indicated in the same manner as the
following example: double-underlined text) as set forth in the copy of the
Credit Agreement attached as Annex I hereto.


SECTION 1.2. Each of the parties hereto acknowledges and agrees that the terms
of this Agreement do not constitute a novation but, rather, an amendment of the
terms of a pre-existing Indebtedness and related agreement, as evidenced by the
Existing Credit Agreement.


ARTICLE II CONDITIONS TO EFFECTIVENESS
The amendments referred to in Article I shall be effective on the date the
Administrative Agent has confirmed the satisfaction or waiver of each of the
conditions contained in this Article II (the “Amendment Effective Date”).




--------------------------------------------------------------------------------



SECTION 2.1. Execution of Counterparts. The Administrative Agent shall have
received counterparts of this Agreement duly executed and delivered by (i) each
of the Loan Parties as of the Amendment Effective Date, (ii) the Administrative
Agent and (iii) each Lender that has a Revolving Commitment outstanding as of
the Amendment Effective Date.


SECTION 2.2. Fees and Expenses. The Borrower shall have paid to the
Administrative Agent all expenses (including legal fees of Davis Polk & Wardwell
LLP) payable pursuant to Section
9.03 of the Credit Agreement which have accrued to the Amendment Effective Date
to the extent invoices therefor have been provided at least one (1) Business Day
prior to the Amendment Effective Date.


ARTICLE III REPRESENTATIONS AND WARRANTIES
SECTION 3.1. Representations and Warranties. In order to induce the Lenders and
the
Administrative Agent to enter into this Agreement, each Loan Party hereby
represents and warrants to the Administrative Agent and the Lenders, as of the
date hereof, as follows:


(a) this Agreement has been duly authorized, executed and delivered by each Loan
Party and constitutes a legal, valid and binding obligation of each such Loan
Party, enforceable against it in accordance with its terms, except to the extent
the enforceability hereof may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law);


(b) the execution, delivery and performance by each Loan Party of this Agreement
will not (i) require any consent or approval of, registration or filing with, or
any other action by, any Governmental Authority, except (1) such as have been
obtained or made and are in full force and effect and (2) those approvals,
consents, registrations, filings or other actions, the failure of which to
obtain or make could not reasonably be expected to have a Material Adverse
Effect, (ii) violate any charter, by-laws or other organizational document of
the Borrower or any of its Restricted Subsidiaries, (ii) except as could not
reasonably be expected to have a Material Adverse Effect, violate any applicable
law or regulation or any order of any Governmental Authority; (iii) except as
could not reasonably be expected to have a Material Adverse Effect, violate or
result in a default under any indenture, agreement or other instrument (other
than the agreements and instruments referred to in clause (ii)) binding upon the
Borrower or any of its Restricted Subsidiaries or its assets, or give rise to a
right thereunder to require any payment to be made by the Borrower or any of its
Restricted Subsidiaries or (iv) result in the creation or imposition of any Lien
on any asset of the Borrower or any of its Restricted Subsidiaries;


(c) each of the representations and warranties contained in Article 3 of the
Credit Agreement and the other Loan Documents is true and correct in all
material respects as of the Amendment Effective Date, except to the extent such
representations and warranties specifically relate to an earlier date, in which
case such representations and warranties are true and correct in all material
respects on and as of such earlier date (provided that representations and
warranties that are qualified by materiality shall be true and correct in all
respects); and


(d) no Default or Event of Default exists, or will result from the execution of
this Agreement and the transactions contemplated hereby, as of the Amendment
Effective Date.






--------------------------------------------------------------------------------



SECTION 3.2. Reaffirmation of Obligations. Each of the Loan Parties hereby
consents to this Agreement and hereby restates, ratifies and reaffirms each and
every term and condition set forth in the Credit Agreement and the Loan
Documents effective as of the Amendment Effective Date and as amended hereby and
hereby reaffirms its obligations (including the Obligations) under each Loan
Document to which it is a party.


ARTICLE IV MISCELLANEOUS
SECTION 4.1. Full Force and Effect; Amendment and Restatement. Except as
expressly
provided herein and in the Credit Agreement, this Agreement shall not by
implication or otherwise limit, impair, constitute a waiver of, or otherwise
affect the rights and remedies of the Administrative Agent, the Arrangers or the
Lenders under the Existing Credit Agreement or any other Loan Document, and
shall not alter, modify, amend or in any way affect any of the terms,
conditions, obligations, covenants or agreements contained in the Existing
Credit Agreement or any other Loan Document, all of which are ratified and
affirmed in all respects and shall continue in full force and effect. Nothing
herein shall be deemed to entitle any Loan Party to a consent to, or a waiver,
amendment, modification or other change of, any of the terms, conditions,
obligations, covenants or agreements contained in the Existing Credit Agreement
or any other Loan Document in similar or different circumstances.


SECTION 4.2. Loan Document Pursuant to Credit Agreement. This Agreement is a
Loan Document executed pursuant to the Credit Agreement and shall be construed,
administered and applied in accordance with all of the terms and provisions of
the Credit Agreement, including, without limitation, the provisions relating to
forum selection, consent to jurisdiction and waiver of jury trial included in
Article 9 of the Credit Agreement, which provisions are hereby acknowledged and
confirmed by each of the parties hereto.


SECTION 4.3. Headings. The various headings of this Agreement are inserted for
convenience only and shall not affect the meaning or interpretation of this
Agreement or any provisions hereof.


SECTION 4.4. Execution in Counterparts. This Agreement may be executed by the
parties hereto in counterparts, each of which shall be deemed to be an original
and all of which shall constitute together but one and the same agreement. The
words “execution,” “signed,” “signature,” and words of like import in this
Agreement shall be deemed to include electronic signatures or the keeping of
electronic records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature or the use
of a paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.


SECTION 4.5. Cross-References. References in this Agreement to any Article or
Section are, unless otherwise specified or otherwise required by the context, to
such Article or Section of this Agreement.


SECTION 4.6. Severability. Any provision of this Agreement which is prohibited
or unenforceable in any jurisdiction shall, as to such provision and such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions of this Agreement
or affecting the validity or enforceability of such provision in any other
jurisdiction.




--------------------------------------------------------------------------------



SECTION 4.7. Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.


SECTION 4.8. GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND ANY
CLAIM, CONTROVERSY OR DISPUTE UNDER, ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE OTHER LOAN DOCUMENTS AND THE TRANSACTIONS CONTEMPLATED HEREBY
AND THEREBY, WHETHER BASED IN CONTRACT (AT LAW OR IN EQUITY), TORT OR ANY OTHER
THEORY, SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF LAW RULES THAT WOULD RESULT IN
THE APPLICATION OF A DIFFERENT GOVERNING LAW.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]






--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized as of the day and year
first above written.








































































































[Signature page to Amendment No. 7]




--------------------------------------------------------------------------------





UBER TECHNOLOGIES, INC.,
as the Borrower




By:  /s/ Nelson Chai  Name: Nelson Chai
Title: Chief Financial Officer Rasier, LLC, as the Guarantor




By:  /s/ Keir Gumbs  Name: Keir Gumbs
Title: Manager








































































[Signature page to Amendment No. 7]






--------------------------------------------------------------------------------











MORGAN STANLEY SENIOR FUNDING, INC.,
as Administrative Agent and as a Lender




By: /s/ Jonathan Kerner  Name: Jonathan Kerner
Title: Vice President






--------------------------------------------------------------------------------



Bank of America, N.A., as a Lender


By:  /s/ Molly Daniello  Name: Molly Daniello
Title: Director






--------------------------------------------------------------------------------



Banc of America Credit Products, Inc, as a Lender


By:  /s/ Miles Hanes  Name: Miles Hanes
Title: Authorized Signatory






--------------------------------------------------------------------------------



JPMorgan Chase Bank, N.A., as a Lender


by:  /s/ Bruce Borden  Bruce S. Borden  Executive Director










--------------------------------------------------------------------------------





CBAM Partners LLC, as a Lender


By:  /s/ Don Young 
Name: Don Yong
Title: Partner











--------------------------------------------------------------------------------



CITICORP NORTH AMERICA, INC., as a Lender


By: /s/ Matthew Sutton  Name: Matthew Sutton
Title: Vice President




CITIBANK, N.A., as an Issuing Bank


By: /s/ Matthew Sutton  Name: Matthew Sutton
Title: Vice President






--------------------------------------------------------------------------------



Goldman Sachs Lending Partners LLC, as a Lender


By: /s/ Jamie Minieri  Name: Jamie Minieri
Title: Authorized Signatory






















































































[Signature page to Amendment No. 7]




--------------------------------------------------------------------------------



BARCLAYS BANK PLC, as a Lender


By:  /s/ Martin Corrigan  Name: Martin Corrigan
Title: Vice President






--------------------------------------------------------------------------------



Royal Bank of Canada, as a Lender


By:  /s/ Nicholas Heslip  Name: Nicholas Heslip
Title: Authorized Signatory






--------------------------------------------------------------------------------



HSBC Bank USA, N.A., as a Lender


By:  /s/ Aleem Shamji  Name: Aleem Shamji
Title: Director






--------------------------------------------------------------------------------





Sumitomo Mitsui Banking Corporation, as a Lender


By:  /s/ Michael Maguire 
Name: Michael Maguire Title: Managing Director




































































































[Signature page to Amendment No. 7]






--------------------------------------------------------------------------------



ANNEX I


AMENDED CREDIT AGREEMENT


[See attached]






--------------------------------------------------------------------------------



MARKED VERSION REFLECTING CHANGES PURSUANT TO AMENDMENT NO. 67 ADDED TEXT SHOWN
UNDERSCORED DELETED TEXT SHOWN STRIKETHROUGH










REVOLVING CREDIT AGREEMENT


dated as of
June 26, 2015
among


UBER TECHNOLOGIES, INC.,


as the Borrower,


the Lenders party hereto, the Issuing Banks party hereto,
and


MORGAN STANLEY SENIOR FUNDING, INC.,
as the Administrative Agent








BARCLAYS BANK PLC, CITIGROUP GLOBAL MARKETS INC.,
GOLDMAN SACHS LENDING PARTNERS LLC and MORGAN STANLEY SENIOR FUNDING, INC.,
as Joint Lead Arrangers


BARCLAYS BANK PLC, CITIGROUP GLOBAL MARKETS INC.,
GOLDMAN SACHS LENDING PARTNERS LLC,
J.P. MORGAN SECURITIES LLC,
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, and MORGAN STANLEY SENIOR
FUNDING, INC.,
as Joint Bookrunners






--------------------------------------------------------------------------------



ARTICLE 1 DEFINITIONS 1
Section 1.01 Defined Terms   1 Section 1.02 Classification of Loans and
Borrowings 3336 Section 1.03 Terms Generally 3437 Section 1.04 Accounting Terms;
GAAP 3437 Section 1.05 Permitted Holdco Transaction 3437 Section 1.06 Exchange
Rates; Currency Equivalents. 3538 Section 1.07 Limited Conditionality
Acquisitions 3538 Section 1.08 Divisions  38
Section 1.081.09 Basket Amounts and Application of Multiple Relevant Provisions
3538


Section 1.10 Interest Rates  39 ARTICLE 2 THE CREDITS 3639
Section 2.01 Revolving Commitments   3639 Section 2.02 Revolving Loans and
Borrowings   3639 Section 2.03 Requests for Borrowings   3740 Section
2.04 Funding of Borrowings   3841 Section 2.05 Interest Elections   3842 Section
2.06 Termination and Reduction of Revolving Commitments 4043 Section
2.07 Repayment of Revolving Loans; Evidence of Debt 4044 Section 2.08 Prepayment
of Loans   4144 Section 2.09 Fees   4245 Section 2.10 Interest   4246 Section
2.11 Alternate Rate of Interest; Illegality   4447 Section 2.12 Increased
Costs   4548 Section 2.13 Break Funding Payments   4649 Section
2.14 Taxes   4650 Section 2.15 Payments Generally; Pro Rata Treatment; Sharing
of Set-Off 5053 Section 2.16 Mit igation Obligations; Replacement of Lenders
5154 Section 2.17 Defaulting Lenders 5255 Section 2.18 LIBOR Successor Rate 57
Section 2.182.19 Incremental Facility 5458 Section 2.192.20 Extension of the
Maturity Date 5560 Section 2.202.21 Letters of Credit. 5661
ARTICLE 3 REPRESENTATIONS AND WARRANTIES 6267
Section 3.01 Organization; Powers 6267 Section 3.02 Authorization;
Enforceability 6367 Section 3.03 Governmental Approvals; No Conflicts 6367
Section 3.04 Financial Condition; No Material Adverse Change 6367






--------------------------------------------------------------------------------



Section 3.05 Properties    6468 Section 3.06 Litigation and Environmental
Matters   6468 Section 3.07 Compliance with Laws and Agreements; No Default 6468
Section 3.08 Investment Company Status   6468 Section 3.09 Margin Stock   6468
Section 3.10 Taxes    6469 Section 3.11 ERISA    6569 Section
3.12 Disclosure   6670 Section 3.13 Subsidiaries   6671 Section
3.14 Solvency   6671 Section 3.15 Anti-Terrorism Law   6671 Section 3.16 FCPA;
Sanctions   6872 Section 3.17 Collateral Matters   6872
Section 3.17 Beneficial Ownership Certification   6973
ARTICLE 4 CONDITIONS 6973
Section 4.01 Effective Date  6973 Section 4.02 Each Credit Event 7074 ARTICLE 5
AFFIRMATIVE COVENANTS  7175
Section 5.01 Financial Statements; Ratings Change and Other Information  7175
Section 5.02 Notices of Material Events  7377 Section 5.03 Existence; Conduct of
Business  7377 Section 5.04 Payment of Taxes and Other Claims  7378 Section
5.05 Maintenance of Properties; Insurance  7478 Section 5.06 Books and Records;
Inspection Rights  7478 Section 5.07 ERISA-Related Information  7478 Section
5.08 Compliance with Laws and Agreements  7579 Section 5.09 Use of
Proceeds  7579 Section 5.10 Additional Guarantors  7579 Section
5.11 Holdings  7680 Section 5.12 Post-Closing  7781 Section 5.13 Beneficial
Ownership Regulations  7781 ARTICLE 6 NEGATIVE COVENANTS   7781
Section 6.01 Indebtedness 7781 Section 6.02 Liens 7882 Section 6.03 Fundamental
Changes 8084 Section 6.04 Use of Proceeds 8186 Section 6.05 Minimum
Liquidity 8286 Section 6.06 Restricted Repayments 8286






--------------------------------------------------------------------------------



Section 6.07 Junior Debt Prepayments 8387 ARTICLE 7 EVENTS OF DEFAULT 8387
Section 7.01 Events of Default.   8387 Section 7.02 Application of Funds  8690
ARTICLE 8 THE AGENTS    8791
Section 8.01 Appointment of the Administrative Agent 8791
Section 8.02 Powers and Duties  8792 Section 8.03 General Immunity  8892 Section
8.04 Administrative Agent Entitled to Act as Lender 8993 Section 8.05 Lenders’
Representations, Warranties and Acknowledgment 8994
Section 8.06 Right to Indemnity 9094 Section 8.07 Successor Administrative
Agent. 9195 Section 8.08 Guaranty 9196 Section 8.09 Actions in Concert 9296
Section 8.10 Withholding Taxes 9296
Section 8.11 Administrative Agent May File Bankruptcy Disclosure and Proofs of
Claim 9297
Section 8.12 Intercreditor Agreements 9397 Section 8.13 Secured Cash Management
Agreements and Secured Hedge
Agreements  9498
Section 8.14 Certain ERISA Matters  9498 ARTICLE 9 MISCELLANEOUS 96100
Section 9.01 Notices   96100 Section 9.02 Waivers; Amendments   99103 Section
9.03 Expenses; Indemnity; Damage Waiver  101105 Section 9.04 Successors and
Assigns  102107 Section 9.05 Survival  107111 Section 9.06 Counterparts;
Integration; Effectiveness  107111 Section 9.07 Severability  107112 Section
9.08 Right of Setoff  108112
Section 9.09 Governing Law; Jurisdictions; Consent to Service of
Process 108112   
Section 9.10 Waiver Of Jury Trial 109113 Section 9.11 Headings 109113 Section
9.12 Confidentiality 109113 Section 9.13 Interest Rate Limitation 110115 Section
9.14 No Advisory or Fiduciary Responsibility  111115
Section 9.15 Electronic Execution of Assignments and Certain Other Documents
111115 Section 9.16 USA PATRIOT Act 111116
Section 9.17 Release of Guarantors; Release of Collateral. 112116




--------------------------------------------------------------------------------



Section 9.18 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions 113117 Section 9.19 Acknowledgement Regarding Any Supported
QFC’s  118






--------------------------------------------------------------------------------



Schedules
Schedule 2.01 Lenders, Revolving Commitments and Letter of Credit Issuer
Sublimit
Schedules to the Disclosure Letter


Schedule 3.11 Plans
Schedule 3.13 Capitalization Schedule 6.01 Specified Indebtedness Schedule
6.02 Existing Liens


Exhibits


Exhibit A Form of Assignment and Assumption Exhibit B Form of Borrowing Request
Exhibit C Form of Interest Election Request Exhibit D-1 Form of Revolving Note
Exhibit D-2 [Reserved] Exhibit E-1 Form of Guaranty
Exhibit E-2 Form of Holdings Guaranty Exhibit F Form of Compliance Certificate
Exhibit G [Reserved]
Exhibit H-1 Form of U.S. Tax Compliance Certificate Exhibit H-2 Form of U.S. Tax
Compliance Certificate Exhibit H-3 Form of U.S. Tax Compliance Certificate
Exhibit H-4 Form of U.S. Tax Compliance Certificate






--------------------------------------------------------------------------------



REVOLVING CREDIT AGREEMENT dated as of June 26, 2015 among UBER TECHNOLOGIES,
INC., as the Borrower, the LENDERS party hereto and MORGAN STANLEY SENIOR
FUNDING, INC., as the Administrative Agent.


The Borrower (such term and each other capitalized term used and not otherwise
defined in these recitals having the meaning assigned to it in Article 1), has
requested the Lenders to make Loans to the Borrower on a revolving credit basis
on and after the date hereof and at any time and from time to time prior to the
Maturity Date.


The proceeds of borrowings hereunder, together with the issuance of any letter
of credit, are to be used for the purposes described in Section 5.09. The
Lenders are willing to establish the credit facility referred to in the
preceding paragraph upon the terms and subject to the conditions set forth
herein. Accordingly, for valuable consideration of the mutual covenants and
agreements herein contained, the parties hereto covenant and agree as follows:


ARTICLE 1 DEFINITIONS


Section 1.01 Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:


“2018 Term Loan Agreement” means the Term Loan Agreement, dated as of April 4,
2018 among the Borrower, as the borrower, the lenders party thereto and Cortland
Capital Market Services LLC, as the Administrative Agent


“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.


“Adjusted EURIBO Rate” means, for any Interest Rate Determination Date with
respect to an Interest Period for a EURIBOR Borrowing, the rate per annum equal
to the EURIBO Rate for such Interest Period; provided that in no event shall the
Adjusted EURIBO Rate be less than 0.00%.


“Adjusted LIBO Rate” means, for any Interest Rate Determination Date with
respect to an Interest Period (or, solely for purposes of clause (iii) in the
defined term “Alternate Base Rate,” for purposes of determining the Alternate
Base Rate as of any date) for a Eurodollar Borrowing, (a) for Borrowings
denominated in dollars, the rate per annum obtained by dividing (i) the LIBO
Rate for dollars for such Interest Period (or such date, as applicable) by (ii)
an amount equal to (x) one minus (y) the Applicable Reserve Requirement or (b)
for Borrowings denominated in a Permitted Foreign Currency (other than Euros,
Australian Dollars, Canadian Dollars, Hong Kong Dollars and Singapore Dollars),
the rate per annum equal to the LIBO Rate for such currency for such Interest
Period; provided that in no event shall the Adjusted LIBO Rate be less than
0.00%.


“Administrative Agent” means MSSF, in its capacity as administrative agent for
the Lenders hereunder, or any successor administrative agent.


“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent from time to time.


“Affected Financial Institution” means (a) any EEA Financial Institution or (b)
any UK Financial Institution.




--------------------------------------------------------------------------------



“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.


“Agent Fee Letter” means that certain Agent Fee Letter, dated as of June 18,
2015, by and among the Borrower and the Administrative Agent.


“Agent Parties” has the meaning set forth in Section 9.01(d).


“Agents” means, collectively, the Administrative Agent and the Arrangers.


“Aggregate Total Exposure” means, as at any date of determination, the sum of
(i) the Dollar Equivalent of the aggregate principal amount of all outstanding
Loans (excluding Loans made for the purpose of reimbursing the Issuing Banks for
any amount drawn under any Letter of Credit, but not yet so applied) and (ii)
the Letter of Credit Usage.


“Agreed L/C Cash Collateral Amount” means 102% of the total outstanding Letter
of Credit
Usage.


“Agreement” means this Revolving Credit Agreement, as the same may hereafter be
modified, supplemented, extended, amended, restated or amended and restated from
time to time.


“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (i) the Prime Rate in effect on such day, (ii) the Federal Funds Effective
Rate in effect on such day plus ½ of 1% and (iii) the sum of (a) the Adjusted
LIBO Rate that would be payable on such day for a Eurodollar Borrowing with a
one-month interest period plus (b) 1.00%. If the Administrative Agent shall have
determined (which determination shall be conclusive absent manifest error) that
it is unable to ascertain the Federal Funds Effective Rate for any reason,
including the inability or failure of the Administrative Agent to obtain
sufficient quotations in accordance with the terms of the definition thereof,
the Alternate Base Rate shall be determined without regard to clause (ii) of the
preceding sentence until the circumstances giving rise to such inability no
longer exist. Any change in the Alternate Base Rate due to a change in the Prime
Rate, the Federal Funds Effective Rate or the Adjusted LIBO Rate shall be
effective on the effective day of such change in the Prime Rate, the Federal
Funds Effective Rate or the Adjusted LIBO Rate, respectively.


“Amendment No. 4” means that certain Amendment No. 4 to Revolving Credit
Agreement dated as of July 13, 2016 by and among the Borrower, the Lenders party
thereto and the Administrative Agent.


“Amendment No. 4 Effective Date” means the “Amendment Effective Date” as defined
in Amendment No. 4.


“Amendment No. 5” means that certain Amendment No. 5 to Revolving Credit
Agreement dated as of June 13, 2018 by and among the Borrower, the Lenders party
thereto and the Administrative Agent.


“Amendment No. 5 Effective Date” means the “Amendment Effective Date” as defined
in Amendment No. 5.
“Amendment No. 6” means that certain Amendment No. 6 to Revolving Credit
Agreement dated as of October 25, 2018 by and among the Borrower, the Lenders
party thereto and the Administrative Agent.




--------------------------------------------------------------------------------



“Amendment No. 6 Effective Date” means the “Amendment Effective Date” as defined
in Amendment No. 6.


“Anti-Corruption Laws” means the FCPA, the U.K. Bribery Act 2010 to the extent
applicable, all other applicable anti-corruption laws, the Bank Secrecy Act to
the extent applicable, the USA PATRIOT Act, and the applicable anti-money
laundering statutes of jurisdictions where the Borrower and its Subsidiaries
conduct business, and the rules and regulations (if any) thereunder enforced by
any governmental agency.


“Anti-Terrorism Laws” has the meaning set forth in Section 3.15(a). “Applicable
Account Party” has the meaning set forth in Section 2.20(a). “Applicable Foreign
Jurisdiction” has the meaning set forth in Section 5.10.
“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Revolving Commitments represented by such Lender’s Revolving Commitment.
If the Revolving Commitments have terminated or expired, the Applicable
Percentages shall be determined based upon the Revolving Commitments most
recently in effect, giving effect to any assignments.


“Applicable Rate” means, for any day, (i) 1.00% per annum with respect to any
Eurodollar Loan, EURIBOR Loan, HIBOR Loan, SIBOR Loan, Australian Bank Bill Rate
Loan and Canadian BA Rate Loan, (ii) 0.00% per annum with respect to any ABR
Loan and (iii) 0.15% per annum with respect to the Commitment Fee.


“Applicable Reserve Requirement” means for any day as applied to a Eurodollar
Borrowing, the aggregate (without duplication) of the maximum rates (expressed
as a decimal fraction) of reserve requirements in effect on such day (including
basic, supplemental, marginal and emergency reserves under any regulations of
the Board or other Governmental Authority having jurisdiction with respect
thereto) dealing with reserve requirements prescribed for eurocurrency funding
(currently referred to as “Eurocurrency Liabilities” in Regulation D of the
Board) maintained by a member bank of the Federal Reserve System.


“Application” means a Letter of Credit application or agreement in the form
approved by the applicable Issuing Bank, executed and delivered by the Borrower
to the Administrative Agent and the applicable Issuing Bank requesting such
Issuing Bank to issue a Letter of Credit.


“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its activities and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.


“Arranger” means each of Barclays, Citigroup, Goldman Sachs and MSSF, in its
capacity as a joint lead arranger and a joint bookrunner.


“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, substantially in the
form of Exhibit A or any other form approved by the Administrative Agent.


“Australian Dollars” means the lawful currency of Australia.




--------------------------------------------------------------------------------



“Australian Bank Bill Rate” means, with respect to each Interest Period for an
Australian Bank Bill Rate Loan, the rate per annum equal to the following:


(a)the average bid rate (the “BBR Screen Rate”) displayed at or about 10:30 a.m.
(Sydney, Australia time) on the first day of that Interest Period on the Reuters
screen BBSY page for a term equivalent to such Interest Period; or


(b)to the extent:


(i) the BBR Screen Rate is not displayed for a term equivalent to such Interest
Period; or


(ii) the basis on which the BBR Screen Rate is calculated or displayed is
changed and the relevant Lenders’ instruct the Administrative Agent (after
consultation by the Administrative Agent with the Borrower) that in their
opinion it ceases to reflect the relevant Lenders’ cost of funding a new
Australian Bank Bill Rate Loan to the same extent as at the date of this
Agreement,


the Administrative Agent on instructions of the relevant Lenders may specify
another page or service displaying the appropriate rate after consultation by
the Administrative Agent with the Borrower; or


(c)if there are no buying rates, the Australian Bank Bill Rate for each Lender
will be the rate notified by that Lender to the Administrative Agent to be that
Lender’s cost of funding its participation in the relevant Australian Bank Bill
Rate Loans for that period. Rates will be expressed as a percentage yield per
annum to maturity being the arithmetic average, rounded up to the nearest four
decimal places and in no event shall the Australian Bank Bill Rate be less than
0.00%.


“Australian Bank BM Rate Borrowing” refers to a Borrowing bearing interest at a
rate determined by reference to the Australian Bank Bill Rate.


“Australian Bank Bill Rate Loan” refers to a Loan bearing interest at a rate
determined by reference to the Australian Bank Bill Rate.


“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Revolving Commitments.


“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an
EEAAffected Financial Institution.


“Bail-In Legislation” means, (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law or, regulation, rule
or requirement for such EEA Member Country from time to time which is described
in the EU Bail-In Legislation Schedule. and (b) with respect to the United
Kingdom, Part I of the United Kingdom Banking Act 2009 (as amended from time to
time) and any other law, regulation or rule applicable in the United Kingdom
relating to the resolution of unsound or failing banks, investment firms or
other financial institutions or their affiliates (other than through
liquidation, administration or other insolvency proceedings).






--------------------------------------------------------------------------------



“Bankruptcy Code” means Chapter 11 of Title 11 of the United States Code, as
amended from time to time and any successor statute and all rules and
regulations promulgated thereunder.


“Bankruptcy Event” means an Event of Default of the type described in Section
7.01(h), (i) or
(j).


“Barclays” means Barclays Bank PLC.


“Benchmark Replacement” means the sum of: (a) the alternate benchmark rate
(which may include Term SOFR or Compounded SOFR) that has been selected by the
Administrative Agent and the Borrower giving due consideration to (i) any
selection or recommendation of a replacement rate or the mechanism for
determining such a rate by the Relevant Governmental Body or (ii) any evolving
or then- prevailing any market convention for determining a rate of interest as
a replacement to LIBO Rate for U.S. dollar-denominated syndicated credit
facilities and (b) the Benchmark Replacement Adjustment; provided that, if the
Benchmark Replacement as so determined would be less than zero, the Benchmark
Replacement will be deemed to be zero for the purposes of this Agreement.


“Benchmark Replacement Adjustment” means, with respect to any replacement of the
Adjusted LIBO Rate with an Unadjusted Benchmark Replacement for each applicable
Interest Period, the spread adjustment, or method for calculating or determining
such spread adjustment, (which may be a positive or negative value or zero) that
has been selected by the Administrative Agent and the Borrower giving due
consideration to (i) any selection or recommendation of a spread adjustment, or
method for calculating or determining such spread adjustment, for the
replacement of LIBO Rate with the applicable Unadjusted Benchmark Replacement by
the Relevant Governmental Body or (ii) any evolving or then- prevailing market
convention for determining a spread adjustment, or method for calculating or
determining such spread adjustment, for the replacement of LIBO Rate with the
applicable Unadjusted Benchmark Replacement for U.S. dollar denominated
syndicated credit facilities at such time.


“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “ABR,” the definition of “Interest Period,” timing
and frequency of determining rates and making payments of interest and other
administrative matters) that the Administrative Agent decides in its reasonable
discretion may be appropriate to reflect the adoption and implementation of such
Benchmark Replacement and to permit the administration thereof by the
Administrative Agent in a manner substantially consistent with market practice
(or, if the Administrative Agent decides that adoption of any portion of such
market practice is not administratively feasible or if the Administrative Agent
determines that no market practice for the administration of the Benchmark
Replacement exists, in such other manner of administration as the Administrative
Agent decides is reasonably necessary in connection with the administration of
this Agreement).


“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to LIBO Rate: (1) in the case of clause (1) or (2) of the
definition of “Benchmark Transition Event,” the later of (a) the date of the
public statement or publication of information referenced therein and (b) the
date on which the administrator of LIBO Rate permanently or indefinitely ceases
to provide LIBO Rate; or (2) in the case of clause (3) of the definition of
“Benchmark Transition Event,” the date of the public statement or publication of
information referenced therein.


“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to LIBO Rate: (1) a public statement or
publication of information by or on behalf of the administrator of LIBO Rate
announcing that such administrator has ceased or will cease to provide LIBO
Rate, permanently or indefinitely, provided that, at the time of such statement
or publication, there is no




--------------------------------------------------------------------------------



successor administrator that will continue to provide LIBO Rate; (2) a public
statement or publication of information by the regulatory supervisor for the
administrator of LIBO Rate, the U.S. Federal Reserve System, an insolvency
official with jurisdiction over the administrator for LIBO Rate, a resolution
authority with jurisdiction over the administrator for LIBO Rate or a court or
an entity with similar insolvency or resolution authority over the administrator
for LIBO Rate, which states that the administrator of LIBO Rate has ceased or
will cease to provide LIBO Rate permanently or indefinitely, provided that, at
the time of such statement or publication, there is no successor administrator
that will continue to provide LIBO Rate; or (3) a public statement or
publication of information by the regulatory supervisor for the administrator of
LIBO Rate announcing that LIBO Rate is no longer representative.


“Benchmark Transition Start Date” means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 90th day prior to the expected date
of such event as of such public statement or publication of information (or if
the expected date of such prospective event is fewer than 90 days after such
statement or publication, the date of such statement or publication) and (b) in
the case of an Early Opt-in Election, the date specified in the notice delivered
by the Administrative Agent, Borrower or the Required Lenders, as applicable,
pursuant to clause (2) of the definition of Early Opt-in Election.


“Benchmark Unavailability Period” means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to LIBO Rate and
solely to the extent that the Adjusted LIBO Rate has not been replaced with a
Benchmark Replacement, the period (x) beginning at the time that such Benchmark
Replacement Date has occurred if, at such time, no Benchmark Replacement has
replaced the Adjusted LIBO Rate for all purposes hereunder in accordance with
the Section titled “Effect of Benchmark Transition Event” and (y) ending at the
time that a Benchmark Replacement has replaced the Adjusted LIBO Rate for all
purposes hereunder pursuant to the Section titled “Effect of Benchmark
Transition Event.”


“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation.


“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.


“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any Person whose assets include (for purposes of ERISA Section
3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of the Code)
the assets of any such “employee benefit plan” or “plan”.


“Board” means the Board of Governors of the Federal Reserve System of the United
States of America (or any successor).


“Borrower” means Uber Technologies, Inc., a Delaware corporation.


“Borrowing” means Revolving Loans of the same Type, made, converted or continued
on the same date and, in the case of Eurodollar Loans, EURIBOR Loans, HIBOR
Loans, SIBOR Loans, Australian Bank Bill Rate Loans and Canadian BA Rate Loans,
as to which a single Interest Period is in effect.


“Borrowing Minimum” means (a) in the case of a Eurodollar Borrowing denominated
in dollars, $5,000,000, (b) in the case of a Eurodollar Borrowing denominated in
any Permitted Foreign Currency or a EURIBOR Borrowing, a HIBOR Borrowing, a
SIBOR Borrowing, an Australian Bank Bill




--------------------------------------------------------------------------------



Rate Borrowing or a Canadian BA Rate Borrowing, the smallest amount of such
Permitted Foreign Currency that is an integral multiple of 100,000 units of such
currency and that has a Dollar Equivalent in excess of $5,000,000 and (c) in the
case of an ABR Borrowing, $5,000,000.


“Borrowing Multiple” means (a) in the case of a Eurodollar Borrowing denominated
in dollars,
$1,000,000, (b) in the case of a Eurodollar Borrowing denominated in any
Permitted Foreign Currency or a EURIBOR Borrowing, a HIBOR Borrowing, a SIBOR
Borrowing, an Australian Bank Bill Rate Borrowing or a Canadian BA Rate
Borrowing, the smallest amount of such Permitted Foreign Currency that is an
integral multiple of 100,000 units of such currency and that has a Dollar
Equivalent in excess of
$1,000,000 and (c) in the case of an ABR Borrowing, $1,000,000.


“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.


“Budget” has the meaning set forth in Section 5.01(a).


“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, (a) when used in connection with a Eurodollar
Loan, the term “Business Day” shall also exclude any day on which banks are not
open for dealings in deposits in the applicable currency in the London interbank
market,
(b)when used in connection with any EURIBOR Loan, the term “Business Day” shall
also exclude any day which is not a TARGET Day or any day on which banks in
London are not open for general business, (c) when used in connection with any
HIBOR Loan, the term “Business Day” shall also exclude any day on which banks in
Hong Kong are not open for general business, (d) when used in connection with
any SIBOR Loan, the term “Business Day” shall also exclude any day on which
banks in Singapore are not open for general business, (e) when used in
connection with any Australian Bank Bill Rate Loan, the term “Business Day”
shall also exclude any day on which banks in Sydney, Australia are not open for
general business, and (f) when used in connection with any Canadian BA Rate
Loan, the term “Business Day” shall also exclude a day on which banks in
Toronto, Ontario, Canada are not open for general business.


“Calculation Date” means (a) the last Business Day of each calendar quarter, (b)
each date (with such date to be reasonably determined by the Administrative
Agent) that is on or about the date of (1) a Borrowing Request or an Interest
Election Request with respect to any Revolving Loan or (ii) the issuance,
amendment, renewal or extension of a Letter of Credit and (c) if an Event of
Default has occurred and is continuing, any Business Day as determined by the
Administrative Agent in its sole discretion.


“Canadian BA Rate” means, with respect to each Interest Period for a Canadian BA
Rate Loan, the rate of interest per annum equal to the average rate applicable
to Canadian Dollar Bankers’ Acceptances having an identical or comparable term
as the proposed Canadian BA Rate Loan displayed and identified as such on the
display referred to as the “CDOR Page” (or any display substituted therefor) of
Reuter Monitor Money Rates Service as at approximately 10:00 a.m. Toronto time
on such day (or, if such day is not a Business Day, as of 10:00 a.m. Toronto
time on the immediately preceding Business Day), plus five (5) basis points,
provided that if such rate does not appear on the CDOR Page at such time on such
date, the rate for such date will be the annual discount rate (rounded upward to
the nearest whole multiple of 1/100 of 1%) as of 10:00 a.m. Eastern time on such
day at which a Canadian chartered bank listed on Schedule 1 of the Bank Act
(Canada) as selected by the Administrative Agent is then offering to purchase
Canadian Dollar Bankers’ Acceptances accepted by it having such specified term
(or






--------------------------------------------------------------------------------



a term as closely as possible comparable to such specified term), plus five (5)
basis points. In no event shall the Canadian BA Rate be less than 0.00%.


“Canadian BA Rate Borrowing” refers to a Borrowing bearing interest at a rate
determined by reference to the Canadian BA Rate.


“Canadian BA Rate Loan” refers to a Loan bearing interest at a rate determined
by reference to the Canadian BA Rate.


“Canadian Dollars” means the lawful currency of Canada.


“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP;
provided that, for the avoidance of doubt, any obligations relating to a lease
that was accounted for by such Person as an operating lease as of the Effective
Date and any similar lease entered into after the Effective Date by such Person
shall be accounted for as obligations relating to an operating lease and not as
Capital Lease Obligations.


“Cash Collateralize” means, in respect of an Obligation, to provide and pledge
(as a first priority perfected security interest) cash collateral in the
applicable currency in an amount not to exceed 102% of such Obligations, at a
location and pursuant to documentation in form and substance satisfactory to the
Administrative Agent and the applicable Issuing Bank (and “Cash
Collateralization” has a corresponding meaning). “Cash Collateral” shall have a
meaning correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.


“Cash Equivalents” means:


(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of issuance thereof;


(b) investments in commercial paper maturing within 270 days from the date of
issuance thereof and having, at such date of acquisition, a rating of at least
“Prime 1” (or the then equivalent grade) by Moody’s or “A-1” (or the then
equivalent grade) by S&P;


(c) investments in certificates of deposit, banker’s acceptances and time
deposits maturing within one year from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, the Administrative Agent or any domestic office of any commercial
bank organized under the laws of the United States of America or any State
thereof that issues (or the parent of which issues) commercial paper rated at
least “Prime 1” (or the then equivalent grade) by Moody’s or “A-1” (or the then
equivalent grade) by S&P;


(d) fully collateralized repurchase agreements with a term of not more than 30
days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria of clause (c) above;


(e) investments in “money market funds” substantially all of whose assets are




--------------------------------------------------------------------------------



invested in investments of the type described in clauses (a) through (d) above;


(f) in the case of any Foreign Subsidiary, other short-term investments that are
analogous to the foregoing, are of comparable credit quality and are customarily
used by companies in the jurisdiction of such Foreign Subsidiary for cash
management purposes; and


(g) investments permitted pursuant to Borrower’s (or Holdings’) investment
policy as approved by the Board of Directors (or committee thereof) of the
Borrower or Holdings, as applicable, from time to time.


“Cash Management Agreement” means any agreement entered into from time to time
by the Borrower or any Restricted Subsidiaries in connection with cash
management services for collections, other Cash Management Services or for
operating, payroll and trust accounts of such Person, including automatic
clearing house services, controlled disbursement services, electronic funds
transfer services, information reporting services, lockbox services, stop
payment services, wire transfer services and other related services.


“Cash Management Bank” means any Lender, any Agent or any Affiliate of the
foregoing at the time it provides any Cash Management Services or any Person
that shall have become a Lender or an Affiliate of a Lender at any time after it
has provided any Cash Management Services.


“Cash Management Obligations” means obligations owed by the Borrower or any
Restricted Subsidiary to any Cash Management Bank in respect of Cash Management
Services or pursuant to Cash Management Agreements.


“Cash Management Services” means any of (a) commercial credit cards, merchant
card services, purchase or debit cards, including non-card e-payables services,
(b) treasury management services (including controlled disbursement, overdraft
automatic clearing house fund transfer services, return items and interstate
depository network services) and (c) any other demand deposit or operating
account relationships or other cash management services, including pursuant to
any Cash Management Agreements.


“Certain Specified Indebtedness Cap” means, as of any date of determination with
respect to any proposed creation, incurrence or assumption of Specified
Indebtedness (subject to Section 1.07), the greater of (x) $5.0 billion and (y)
2.5 times the Consolidated Adjusted EBITDA (calculated on a pro forma basis to
reflect the creation, incurrence or assumption of such Specified Indebtedness)
for the period of four consecutive fiscal quarters of the Borrower ended on or
prior to such time (taken as one accounting period) in which financial
statements for each quarter or fiscal year in such period have been or were
required to be delivered pursuant to Section 5.01(a) or (b) without giving
effect to any grace period applicable thereto.


“Change in Control” means (a) prior to an IPO, (x) the transfer, directly or
indirectly, of beneficial ownership of a majority of the aggregate ordinary
voting power of the Borrower on a fully diluted basis or (y) the consummation of
a merger, amalgamation, plan of arrangement or other transaction or series of
related transactions resulting in the combination of the Borrower with or into
another entity, where the stockholders of the Borrower immediately prior to any
such transaction(s) directly or indirectly do not continue to beneficially own
at least 50% of the voting interest in the continuing or surviving entity on a
fully diluted basis immediately following such transaction or series of related
transactions; provided that a transaction of the type described in this clause
(a) will not constitute a Change in Control if the principal purpose of the
transaction is a bona fide equity financing transaction; provided, further, that
a Permitted Holdco Transaction shall not constitute a Change in Control pursuant




--------------------------------------------------------------------------------



to this clause (a); (b) after an IPO, the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act and the rules of the SEC thereunder), of
Equity Interests in the Public Company representing more than 50% of the
aggregate ordinary voting power represented by the issued and outstanding Equity
Interests in the Public Company; provided, further, that a Permitted Holdco
Transaction shall not constitute a Change in Control pursuant to this clause (b)
so long as, if the Borrower was the Public Company immediately prior to such
transaction, Holdings shall thereafter be the Public Company for purposes of
this defined term; or (c) after the consummation of a Permitted Holdco
Transaction, the failure of Holdings to own 100% of the aggregate ordinary
voting power of the Borrower. The consummation of an IPO shall not constitute a
Change in Control.


“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that, notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law,” regardless of the date enacted,
adopted or issued.


“Charges” has the meaning set forth in Section 9.13. “Citigroup” means Citigroup
Global Markets Inc.
“Code” means the U.S. Internal Revenue Code of 1986, as amended from time to
time.


“Collateral” means all “Pledged Collateral” as defined in the U.S. Security
Agreement and all other property and assets that are or are required to be
pledged or granted as collateral pursuant to a Security Document (a) on the
Amendment No. 4 Effective Date or (b) thereafter pursuant to Section 5.10 or
Section 5.11 or as otherwise required hereunder and, in each case, other than
Excluded Collateral.


“Commitment” means the Revolving Commitment. “Commitment Fee” has the meaning
set forth in Section 2.09(a). “Communications” has the meaning set forth in
Section 9.01(d).
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Competitor” has the meaning set forth in the definition of “Disqualified
Institution.” “Compounded SOFR” means the compounded average of SOFRs for the
applicable
Corresponding Tenor, with the rate, or methodology for this rate, and
conventions for this rate (which
may include compounding in arrears with a lookback and/or suspension period as a
mechanism to determine the interest amount payable prior to the end of each
Interest Period) being established by the Administrative Agent in accordance
with:






--------------------------------------------------------------------------------



(1)the rate, or methodology for this rate, and conventions for this rate
selected or recommended by the Relevant Governmental Body for determining
compounded SOFR; provided that:


(2)if, and to the extent that, the Administrative Agent determines that
Compounded SOFR cannot be determined in accordance with clause (1) above, then
the rate, or methodology for this rate, and conventions for this rate that the
Administrative Agent determines are substantially consistent with prevailing
market convention for determining Compounded SOFR for U.S. dollar-denominated
syndicated credit facilities at such time (as a result of amendment or as
originally executed);


provided, further, that if the Administrative Agent decides that any such rate,
methodology or convention determined in accordance with clause (1) or clause (2)
is not administratively feasible for the Administrative Agent, then Compounded
SOFR will be deemed unable to be determined for purposes of the definition of
“Benchmark Replacement”.


“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income or gross profits (however denominated) or that are
franchise Taxes or branch profits Taxes.


“Consolidated Adjusted EBITDA” means, for any period, Consolidated Net Income
for such period plus, without duplication and to the extent reflected as a
charge in the statement of such Consolidated Net Income for such period, the sum
of (a) income tax expense, (b) interest expense, amortization or write-off of
debt discount and debt issuance costs and commissions, discounts and other fees
and charges associated with Indebtedness (including the Loans and loans under
the Term Loan Agreement), plus expenses associated with the equity component of,
and any mark-to-market losses with respect to, Convertible Notes, (c)
depreciation and amortization expense, (d) amortization of intangibles
(including, but not limited to, goodwill), (e) any extraordinary charges or
losses determined in accordance with GAAP, (f) non-cash stock option and other
equity-based compensation expenses and payroll tax expense related to stock
option and other equity-based compensation expenses, (g) any other non-cash
charges, non-cash expenses or non-cash losses of the Borrower or any of its
Restricted Subsidiaries for such period, including any write-down of intangibles
(excluding any such charge, expense or loss incurred in the ordinary course of
business that constitutes an accrual of, or a reserve for, cash charges for any
future period), including, for the avoidance of doubt, non-cash foreign currency
translation losses and any unrealized losses in respect of Swap Agreements
(including non-cash losses related to currency remeasurement of Indebtedness);
provided, however that cash payments made in such period or in any future period
in respect of such non-cash charges, expenses or losses (excluding any such
charge, expense or loss incurred in the ordinary course of business that
constitutes an accrual of, or a reserve for, cash charges for any future period)
shall be subtracted from Consolidated Net Income in calculating Consolidated
Adjusted EBITDA in the period when such payments are made, (h) transition,
integration and similar fees, charges and expenses related to acquisitions or
dispositions, (i) restructuring charges or reserves including write-downs and
write-offs, including any one-time costs incurred in connection with
acquisitions or dispositions and costs related to the closure, consolidation and
integration of facilities, information technology infrastructure and legal
entities, and severance and retention bonuses; (j) the amount of cost savings
and synergies projected by the Borrower in good faith to be realized as a result
of an acquisition not prohibited hereunder, in each case within the four
consecutive fiscal quarters following the consummation of such acquisition (or
following the consummation of the squeeze-out merger in the case of an
acquisition structured as a two-step transaction), calculated as though such
cost savings and synergies had been realized on the first day of such period and
net of the amount of actual benefits received during such period from such
acquisition; provided that (i) a duly completed certificate signed by a
Responsible Officer shall be delivered to the Administrative Agent certifying
that such cost savings and synergies are reasonably expected and




--------------------------------------------------------------------------------



factually supportable in the good faith judgment of the Borrower and (ii) no
cost savings or synergies shall be added pursuant to this clause (j) to the
extent duplicative of any expenses or charges otherwise added to Consolidated
Adjusted EBITDA, whether through a pro forma adjustment or otherwise, for such
period (provided that notwithstanding anything to the contrary, the amount that
may be added back pursuant to clauses (h), (i), (j) and (l) may not in the
aggregate for any four fiscal quarter period exceed the greater of (x)
$25,000,000 and (y) 15% of Consolidated Adjusted EBITDA for such period
(determined without giving effect to any such adjustment pursuant to such
clauses (h), (i), (j) and (l))),
(k) costs, expenses, settlements and charges related to, arising out of or made
in connection with legal proceedings and regulatory matters (provided that the
amount that may be added back pursuant to this clause (k) may not in the
aggregate for any four fiscal quarter period exceed the greater of (x)
$25,000,000 and (y) 15% of Consolidated Adjusted EBITDA for such period
(determined without giving effect to any such adjustment pursuant to this clause
(k)), (l) costs, fees, charges and losses in respect of discontinued operations,
(m) adjustments relating to purchase price allocation accounting, and (n) fees
and expenses directly related to the Transactions, the incurrence of any
Specified Indebtedness permitted hereunder, the offering of any Equity Interests
by the Borrower (or Holdings, as applicable) and any acquisition or disposition
transactions, minus, to the extent included in the statement of such
Consolidated Net Income for such period (and without duplication), the sum of
(a) interest income, (b) any extraordinary income or gains determined in
accordance with GAAP, and (c) any other non-cash income (excluding any items
that represent the reversal of any accrual of, or cash reserve for, anticipated
cash charges in any prior period that are described in the parenthetical to
clause (g) above), including for the avoidance of doubt non-cash foreign
currency translation gains (including non-cash gains related to currency
remeasurement of Indebtedness), mark-to-market gains in respect of Convertible
Notes and unrealized gains in respect of Swap Agreements, all as determined on a
consolidated basis.


“Consolidated Net Income” means, for any period, the net income or loss of the
Borrower and its Restricted Subsidiaries for such period, determined on a
consolidated basis in conformity with GAAP; provided that there shall be
excluded (a) the income of any Person that is not a consolidated Restricted
Subsidiary except to the extent of the amount of cash dividends or similar cash
distributions actually paid by such Person to the Borrower or, subject to
clauses (b) and (c) below, any consolidated Restricted Subsidiary during such
period, (b) the income of, and any amounts referred to in clause (a) above paid
to, any consolidated Restricted Subsidiary of the Borrower to the extent that,
on the date of determination, the declaration or payment of cash dividends or
similar cash distributions by such Restricted Subsidiary is not permitted
without any prior approval of any Governmental Authority that has not been
obtained or is not permitted by the operation of the terms of the organizational
documents of such Restricted Subsidiary, any agreement or other instrument
binding upon such Restricted Subsidiary or any law applicable to such Restricted
Subsidiary, unless such restrictions with respect to the payment of cash
dividends and other similar cash distributions have been legally and effectively
waived, and (c) the income or loss of, and any amounts referred to in clause (a)
above paid to, any consolidated Restricted Subsidiary that is not wholly-owned
by the Borrower to the extent such income or loss or such amounts are
attributable to the noncontrolling interest in such consolidated Restricted
Subsidiary.


“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.


“Convertible Notes” means debt securities that are convertible into or
exchangeable for any combination of Equity Interests and/or cash.






--------------------------------------------------------------------------------



“Corresponding Tenor” with respect to a Benchmark Replacement means a tenor
(including overnight) having approximately the same length (disregarding
business day adjustment) as the applicable tenor for the applicable Interest
Period with respect to LIBO Rate.


“Credit Parties” has the meaning set forth in Section 9.12.


“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States or other applicable jurisdictions from
time to time in effect.


“Declining Lender” has the meaning set forth in Section 2.19.


“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.


“Defaulting Lender” means, subject to Section 2.17(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder, unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s good faith determination that one or more
conditions precedent to such funding (each of which conditions precedent,
together with any applicable default, shall be specifically identified in such
writing) has not been satisfied, (ii) fund any portion of its participation in
any Letter of Credit or (iii) pay to the Administrative Agent, any Issuing Bank
or any other Lender any other amount required to be paid by it hereunder within
three Business Days of the date when due, (b) has notified the Borrower or the
Administrative Agent in writing that it does not intend to comply with its
funding obligations hereunder, or has made a public statement to that effect
(unless such writing or public statement relates to such Lender’s obligation to
fund a Loan hereunder and states that such position is based on such Lender’s
good faith determination that a condition precedent to funding (which condition
precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) cannot be satisfied), (c) has
failed, within three Business Days after written request by the Administrative
Agent or the Borrower, to confirm in writing to the Administrative Agent and the
Borrower that it will comply with its prospective funding obligations hereunder
( provided that such Lender shall cease to be a Defaulting Lender pursuant to
this clause (c) upon receipt of such written confirmation by the Administrative
Agent and the Borrower), or (d) has, or has a direct or indirect parent company
that has, (i) become the subject of a proceeding under any Debtor Relief Law,
(ii) had appointed for it a receiver, custodian, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or assets, including the
Federal Deposit Insurance Corporation or any other state or federal regulatory
authority acting in such a capacity, or (iii) become the subject of a Bail-in
Action; provided that a Lender shall not be a Defaulting Lender solely by virtue
of the ownership or acquisition of any equity interest in that Lender or any
direct or indirect parent company thereof by a Governmental Authority so long as
such ownership interest does not result in or provide such Lender with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under clauses (a) through (d) above
shall be conclusive and binding absent manifest error, and such Lender shall be
deemed to be a Defaulting Lender (subject to Section 2.17(b)) upon delivery of
written notice of such determination to the Borrower and each Lender.






--------------------------------------------------------------------------------



“Disclosure Letter” means the disclosure letter, dated as of the date hereof, as
amended or supplemented from time to time pursuant to the terms of this
Agreement.


“Disqualified Equity Interests” means any Equity Interest which, by its terms
(or by the terms of any security or other Equity Interests into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (i) matures or is mandatorily redeemable (other than solely for
Qualified Equity Interests), pursuant to a sinking fund obligation or otherwise,
(ii) is redeemable at the option of the holder thereof (other than solely for
Qualified Equity Interests), in whole or in part, or (iii) is or becomes
convertible into or exchangeable for Indebtedness or any other Equity Interests
that would constitute Disqualified Equity Interests, in each case, prior to the
date that is 91 days after the Maturity Date applicable at the time of issuance
thereof, except, in the case of clauses (i) and (ii), if as a result of a change
of control, fundamental change or asset sale, so long as any rights of the
holders thereof upon the occurrence of such a change of control, fundamental
change or asset sale event are subject to the prior expiration or termination of
the Commitments, the payment in full of the principal of and interest on each
Loan and all fees payable hereunder and the cancellation or expiration or Cash
Collateralization of all Letters of Credit.


“Disqualified Institution” means (a) any Person that has been identified in
writing to the Administrative Agent prior to the Amendment No. 5 Effective Date
as a “Disqualified Institution”, (b) any Person that is a competitor of the
Borrower or any of its Subsidiaries that has been identified in writing to the
Administrative Agent from time to time as a competitor and a “Disqualified
Institution” by the Borrower (each, a “Competitor”), (c) any Person with a long
term unsecured credit rating of less than BBB- by S&P or Fitch Ratings Ltd. (or
any successor thereto) or less than Baa3 by Moody’s, (d) any hedge fund that
directly or indirectly holds any equity or debt instruments issued by any
Competitor and
(e) any Person (including an Affiliate or Approved Fund of a Lender) whose
primary activity is (i) the trading or acquisition of distressed debt or (ii)
“loan to own” investment strategies; provided that (i) any Person that becomes a
“Disqualified Institution” after the applicable Trade Date with respect to an
assignment or participation shall not retroactively be deemed a “Disqualified
Institution” for purposes of such assignment or participation or any previously
acquired assignment or participation (but such Person shall not be able to
increase its Commitments or participations hereunder), (ii) such assignment or
participation and, in the case of an assignment, the execution by the Borrower
of an Assignment and Assumption with respect to such assignee, will not by
itself result in such assignee no longer being considered a “Disqualified
Institution”; provided, however, that, in each case, the term “Disqualified
Institution” shall not include any person that has been identified in writing to
the Administrative Agent from time to time by the Borrower as no longer
constituting a “Disqualified Institution” and (iii) clause
(c) and (e) above shall not apply at any time that a Specified Event of Default
has occurred and is continuing.


“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in dollars, such amount and (b) with respect to any amount
denominated in any Permitted Foreign Currency, the equivalent amount thereof in
dollars at such time as determined in accordance with Section 1.06(a) using the
Exchange Rate with respect to such Permitted Foreign Currency at the time in
effect under the provisions of such Section (except as otherwise expressly
provided in Section 2.20(d)).


“dollars” or “$” refers to lawful money of the United States of America.


“Domestic Restricted Subsidiary” means any Domestic Subsidiary that is a
Restricted Subsidiary.


“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States, excluding (x) any such
Subsidiary substantially all of the assets of




--------------------------------------------------------------------------------



which consist of Equity Interests in one or more Subsidiaries that are
“controlled foreign corporations” within the meaning of Section 957 of the Code
and whose liabilities are less than 50% of the value of such equity interests
and (y) any such Subsidiary that is owned (directly or indirectly) by a
Subsidiary that is a “controlled foreign corporation” within the meaning of
Section 957 of the Code.


“Early Opt-in Election” means the occurrence of: (1)(i) a determination by the
Administrative Agent and the Borrower or (ii) a notification by the Required
Lenders to the Administrative Agent (with a copy to the Borrower) that the
Required Lenders have determined that U.S. dollar-denominated syndicated credit
facilities being executed at such time, or that include language similar to that
contained in this Section titled “Effect of Benchmark Transition Event,” are
being executed or amended, as applicable, to incorporate or adopt a new
benchmark interest rate to replace LIBO Rate, and (2) the election by (i) the
Administrative Agent and the Borrower or (ii) the Required Lenders to declare
that an Early Opt-in Election has occurred and the provision, as applicable, by
the Administrative Agent and the Borrower of written notice of such election to
the Lenders or by the Required Lenders of written notice of such election to the
Administrative Agent.


“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.


“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.


“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.


“Effective Date” means the date on which the conditions specified in Section
4.01 are satisfied (or waived in accordance with Section 9.02).


“Engagement Letter” means that certain Engagement Letter, dated as of June 18,
2015, by and among the Borrower and the Arrangers.


“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
generation, use, handling, transportation, storage, treatment, disposal,
management, release or threatened release of any Hazardous Material or to health
and safety matters.


“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of investigation, reclamation or
remediation, fines, penalties or indemnities), of the Borrower or any Restricted
Subsidiary directly or indirectly resulting from or based upon (a) any
Environmental Law, including compliance or noncompliance therewith, (b) the
generation, use, handling, transportation, storage, treatment or disposal of any
Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the presence,
release or threatened release of any Hazardous Materials into the environment or
(e) any contract, agreement or other consensual arrangement pursuant to which
liability is assumed or imposed with respect to any of the foregoing.






--------------------------------------------------------------------------------



“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest; provided that Equity Interests shall not include any
Convertible Notes.


“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the rules and regulations promulgated thereunder.


“ERISA Affiliate” means any person that for purposes of Title I or Title IV of
ERISA or Section 412 of the Code would be deemed at any relevant time to be a
single employer or otherwise
aggregated with the Borrower or a Restricted Subsidiary under Section 414(b),
(c), (m) or (o) of the Code or Section 4001 of ERISA.


“ERISA Event” means any one or more of the following: (a) any reportable event,
as defined in Section 4043 of ERISA, with respect to a Plan, as to which the
PBGC has not waived under subsection
.22, .23, .25, .26, .27, .28, .29, .30, .31, .32, .34 or .35 of PBGC Regulation
Section 4043 the requirement of Section 4043(a) of ERISA that it be notified of
such event; (b) the termination of any Plan under Section 4041(c) of ERISA; (c)
the institution of proceedings by the PBGC under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan; (d) the
failure to make a required contribution to any Plan that would result in the
imposition of a lien or other encumbrance or the provision of security under
Section 430 of the Code or Section 303 or 4068 of ERISA, or the arising of such
a lien or encumbrance; (e) the failure to satisfy the minimum funding standard
under Section 412 of the Code or Section 302 of ERISA, whether or not waived; or
a determination that any Plan is, or is expected to be, considered an at-risk
plan within the meaning of Section 430 of the Code or Section 303 of ERISA; (f)
engaging in a non-exempt prohibited transaction within the meaning of Section
4975 of the Code or Section 406 of ERISA with respect to a Plan; (g) the
complete or partial withdrawal of any Borrower, Restricted Subsidiary or any
ERISA Affiliate from a Multiemployer Plan which results in the imposition of
Withdrawal Liability or the reorganization or insolvency under Title IV of ERISA
of any Multiemployer Plan or (h) a determination that any Multiemployer Plan is
in endangered or critical status under Section 432 of the Code or Section 305 of
ERISA.


“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor thereto), as in
effect from time to time.


“EURIBO Rate” means, for any Interest Rate Determination Date with respect to an
Interest Period for a EURIBOR Borrowing, the rate per annum determined by the
Administrative Agent on the basis of the rate for deposits in such currency for
a period equal to such Interest Period commencing on the first day of such
Interest Period as administered by the Banking Federation of the European Union
(or any other Person that takes over the administration of such rate) appearing
on Reuters Screen EURIBOR01 page (or any successor page) as of approximately
11:00 a.m., Brussels, Belgium time, on such Interest Rate Determination Date;
provided that, in the event such rate does not appear on such page or service or
if such page or service shall cease to be available, the EURIBO Rate shall be
determined by the Administrative Agent by reference to such other comparable
publicly available service for displaying EURIBO rates as may be selected by the
Administrative Agent, or, in the absence of such availability, the arithmetic
mean of the rates (rounded upward to the nearest 1/100th of 1%) as supplied to
the Administrative Agent at its request and quoted by the reference banks
appointed by the Administrative Agent in consultation with the Borrower to
leading banks who consent to such appointment in the Euro interbank market for
deposits in Euros of a duration equal to the duration of such Interest Period,
on such Interest Rate Determination Date.






--------------------------------------------------------------------------------



“EURIBOR”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted EURIBO Rate.


“Euro” or “€” means the single currency of the European Union as constituted by
the Treaty on European Union and as referred to in the EMU Legislation.


“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.


“Event of Default” has the meaning set forth in Article 7.


“Exchange Rate” means, on any day, with respect to the applicable Permitted
Foreign Currency, the rate at which such currency may be exchanged into dollars,
as set forth at approximately 11:00 a.m., London time, on such day on the
Reuters World Currency Page “FX=” for such currency. In the event that such rate
does not appear on any Reuters World Currency Page, then the Exchange Rate shall
be determined by reference to such other publicly available service for
displaying exchange rates as may be agreed upon by the Administrative Agent and
the Borrower or, in the absence of such agreement, such Exchange Rate shall
instead be the arithmetic average of the spot rates of exchange of the
Administrative Agent in the market where its foreign currency exchange
operations in respect of such currency are then being conducted, at or about
10:00 a.m., London time, on such date for the purchase of dollars for delivery
two Business Days later; provided that if at the time of any such determination,
for any reason, no such spot rate is being quoted, the Administrative Agent,
after consultation with the Borrower, may use any reasonable and customary
method it deems appropriate to determine such rate, and such determination shall
be presumed correct absent manifest error.


“Excluded Collateral” means (a) any intent-to-use trademark application prior to
the filing of a “Statement of Use” or “Amendment to Allege Use” with respect
thereto, to the extent, if any, that, and solely during the period, if any, in
which, the grant of a security interest therein would impair the validity or
enforceability of such intent-to-use trademark application under applicable
federal law, (b) any commercial tort claims, (c) any Excluded IP, (d) any
patent, trademark or copyright or license or application in respect thereof, in
each case to the extent the grant of a security interest therein would violate
or invalidate any license or other agreement with any person (other than the
Borrower or any Guarantor) relating to such patent, trademark or copyright or
license or application in respect thereof or create a right of termination in
favor of any other party thereto (other than the Borrower or any Guarantor)
after giving effect to the applicable anti-assignment provisions of the Uniform
Commercial Code (in each case to the extent the relevant limitation was in
existence on the date hereof or, in the case of any patent, trademark or
copyright or license or application in respect thereof that is created or
acquired after the date hereof, on the date of creation or acquisition and not
incurred in contemplation of the provisions of this paragraph) or other
applicable law, other than proceeds and receivables thereof, the assignment of
which is expressly deemed effective under applicable law notwithstanding such
prohibition, (e) Equity Interests issued by (i) any Excluded Subsidiary, (ii)
any Immaterial Subsidiary,
(iii) any Foreign Subsidiary that is not a Material Foreign Subsidiary or (iv)
an entity described in clause
(iii) of the definition of “Pledged Equity” in the U.S. Security Agreement to
the extent such entity shall have consummated any third party financing with
respect to any real estate owned by such entity that does not permit the Equity
Interests of such entity to be pledged on the terms set forth in the U.S.
Security Agreement and (f) voting Equity Interests issued by any Foreign
Subsidiary in excess of 66% (or, in the case of Uber International C.V., 64%)
thereof (or, solely in the case of this clause (f), such lesser percentage as is
required (i) by applicable law, (ii) by the organizational documents of such
Foreign Subsidiary as in effect on the Effective Date (or, in the case of any
Foreign Subsidiary created or




--------------------------------------------------------------------------------



acquired after the Effective Date, at the time of such creation or acquisition
and so long as the relevant limitation was not entered into in contemplation of
the provisions of this definition) or (iii) to not result in material adverse
tax consequences to the Borrower and its Subsidiaries); provided that
notwithstanding anything herein to the contrary, properties or assets of the
Borrower or a Guarantor shall not constitute Excluded Collateral to the extent
they are pledged as collateral to secure any other Secured Specified
Indebtedness.


“Excluded IP” has the meaning assigned to such term in the U.S. Security
Agreement. “Excluded Subsidiary” means (a) any Unrestricted Subsidiary, (b) any
Subsidiary that is
prohibited by applicable law, rule or regulation or by any contractual
obligation to which such Subsidiary
is a party or by which it or any of its property or assets is bound from
guaranteeing the Obligations; provided that any such agreement, instrument or
other undertaking (i) is in existence on the Effective Date (or, with respect to
a Subsidiary created or acquired after the Effective Date, as of the date of
such creation or acquisition) and (ii) in the case of a Subsidiary created or
acquired after the Effective Date, was not entered into in connection with, or
in contemplation of, such acquisition or the provisions of this definition) and
(c) any Subsidiary with respect to which guaranteeing the Obligations would
require consent, approval, license or authorization from any Governmental
Authority, unless such consent, approval, license or authorization has been
obtained.


“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal or
unlawful under the Commodity Exchange Act or any rule, regulation or order of
the Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Guarantor’s failure for any
reason to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act and the regulations thereunder at the time the Guarantee
of such Guarantor or the grant of such security interest would have become
effective with respect to such Swap Obligation. If a Swap Obligation arises
under a master agreement governing more than one swap, such exclusion shall
apply only to the portion of such Swap Obligation that is attributable to swaps
for which such Guarantee or security interest is or becomes illegal or unlawful.


“Excluded Taxes” means any of the following Taxes imposed on or with respect to
the Administrative Agent or any Lender or required to be withheld or deducted
from a payment to the Administrative Agent or any Lender: (a) Taxes imposed on
(or measured by) its net income or gross profit, franchise Taxes, and branch
profits Taxes, in each case (i) imposed by the jurisdiction (or any political
subdivision thereof) under the laws of which such recipient is organized or in
which its principal office is located or, in the case of any Lender, in which
its applicable lending office is located or (ii) that otherwise are Other
Connection Taxes, (b) in the case of a Lender, any United States withholding Tax
that is imposed on amounts payable to or for the account of such Lender with
respect to an applicable interest in a Loan or Commitment pursuant to a law in
effect on the date on which such Lender becomes a party to this Agreement (other
than pursuant to an assignment request of the Borrower under Section 2.16) or
designates a new lending office, except to the extent that such Lender (or its
assignor, if any) was entitled, at the time of designation of a new lending
office or assignment, to receive additional amounts from the Borrower with
respect to such withholding Tax pursuant to Section 2.14(a), (c) Taxes
attributable to Administrative Agent’s or such Lender’s failure to comply with
Section 2.14(f) and (d) any U.S. withholding Taxes imposed under FATCA.


“Executive Order” has the meaning set forth in Section 3.15(a).




--------------------------------------------------------------------------------



“Extending Lender” has the meaning set forth in Section 2.19.


“Extension Agreement” means an extension agreement entered into pursuant to
Section 2.19 in form and substance reasonably satisfactory to the Administrative
Agent.


“Extension Notice” has the meaning set forth in Section 2.19.


“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code or any published intergovernmental
agreement and any fiscal or regulatory legislation, rules or official practices
adopted pursuant to any published intergovernmental agreement entered into in
connection with the implementation of such Sections of the Code.


“FCPA” means the Foreign Corrupt Practices Act of 1977, (15 U.S.C. §§ 78dd-1, et
seq.) as amended.


“Federal Funds Effective Rate” means for any day, the rate per annum equal to
the weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day or, if no such rate is
so published on any day that is a Business Day, the average of the quotations
for the day of such transactions received by the Administrative Agent from three
federal funds brokers of recognized standing selected by it; provided that if
the relevant screen rate shall be less than zero, such rate shall be deemed to
be zero for purposes of this Agreement.


“Federal Reserve Bank of New York’s Website” means the website of the Federal
Reserve Bank of New York at http://www.newyorkfed.org, or any successor source.


“Financial Officer” means the chief financial officer, principal accounting
officer, vice president of finance or corporate controller or most senior
financial officer of the Borrower.


“First Lien Intercreditor Agreement” means (a) the Term Loan Intercreditor
Agreement and (b) any other First Lien Intercreditor Agreement among the
Administrative Agent and one or more Senior Representatives for holders of
Indebtedness secured by Liens on the Collateral that are pari passu with the
Liens on the Collateral securing the Secured Obligations, in form and substance
reasonably satisfactory to the Administrative Agent (it being agreed that the
form attached as Exhibit A to Amendment No. 4 shall be reasonably satisfactory
to the Administrative Agent).


“Foreign Lender” means any Lender whose interest in any Obligation is treated
for U.S. federal income tax purposes as owned by a Person that is not a U.S.
Person.
“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.
“Fronting Exposure” means, at any time there is a Defaulting Lender, with
respect to any
Issuing Bank, such Defaulting Lender’s Applicable Percentage of the Letter of
Credit Usage other than
Letter of Credit Usage as to which such Defaulting Lender’s participation
obligation has been reallocated to other Non-Defaulting Lenders or Cash
Collateralized in accordance with the terms hereof.


“GAAP” means generally accepted accounting principles in the United States of
America.






--------------------------------------------------------------------------------



“Goldman Sachs” means Goldman Sachs Lending Partners LLC.


“Governmental Acts” means any act or omission, whether rightful or wrongful, of
any present or future de jure or de facto government or Governmental Authority.


“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank).


“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness of any other Person (the “primary
obligor”) in any manner, whether directly or indirectly, and including any
obligation of the guarantor, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or
other obligation or to purchase (or to advance or supply funds for the purchase
of) any security for the payment thereof, (b) to purchase or lease property,
securities or services for the purpose of assuring the owner of such
Indebtedness of the payment thereof, (c) to maintain working capital, equity
capital or any other financial statement condition or liquidity of the primary
obligor so as to enable the primary obligor to pay such Indebtedness or other
obligation or (d) as an account party in respect of any letter of credit or
letter of guaranty issued to support such Indebtedness; provided, that the term
Guarantee shall not include endorsements for collection or deposit in the
ordinary course of business, or customary indemnification obligations entered
into in connection with any acquisition or disposition of assets or of other
entities (other than to the extent that the primary obligations that are the
subject of such indemnification obligation would be considered Indebtedness
hereunder).


“Guarantor” means (a) any Material Domestic Subsidiary of the Borrower that has
delivered a Guaranty or a joinder agreement to a Guaranty pursuant to Section
5.10 hereof and (b) upon the consummation of any Permitted Holdco Transaction
and the delivery of a Holdings Guaranty pursuant to Section 5.11 by Holdings,
Holdings.
“Guaranty” means a guaranty agreement in substantially the form of Exhibit E-1
hereto. “Hazardous Materials” means all explosive or radioactive substances or
wastes and all
hazardous or toxic substances, wastes or other pollutants, including petroleum
or petroleum distillates,
asbestos or asbestos containing materials, polychlorinated biphenyls, radon gas,
infectious or medical wastes and all other substances or wastes of any nature
regulated pursuant to any Environmental Law.


“Hedge Bank” means any Person that is a counterparty to a Secured Hedge
Agreement with a Loan Party or any Restricted Subsidiary, in its capacity as
such, and that either (i) is a Lender, the Administrative Agent or an Affiliate
of any of the foregoing at the time it enters into such a Secured Hedge
Agreement, in its capacity as a party thereto or (ii) becomes a Lender, the
Administrative Agent or an Affiliate of the foregoing after it has entered into
such a Secured Hedge Agreement; provided that no such Person (except the
Administrative Agent) shall be considered a Hedge Bank until such time as it
shall have delivered written notice to the Administrative Agent that such a
transaction has been entered into and that such Person constitutes a Hedge Bank
entitled to the benefits of the Security Documents.


“Hedging Obligations” means, with respect to any Person, the obligations of such
Person under Swap Agreements.




--------------------------------------------------------------------------------



“HIBOR” means, in relation to any HIBOR Loan, the rate per annum equal to the
Hong Kong Interbank Offered Rate (or a comparable or successor rate which rate
is approved by the Administrative Agent), as published on the applicable
Bloomberg screen page (or such other commercially available source providing
such quotations as may be designated by the Administrative Agent from time to
time) at or about 11.00 a m (Hong Kong time) on the applicable Interest Rate
Determination Date with a period comparable to the applicable Interest Period;
provided that in no event shall HIBOR he less than 0.00%.


“HIBOR Borrowing” refers to a Borrowing hearing interest at a rate determined by
reference to
HIBOR


“HIBOR Loan” refers to a Loan bearing interest at a rate determined by reference
to HIBOR.


“Hong Kong Dollars” means the lawful currency of the Hong Kong Special
Administrative Region of the People’s Republic of China.


“Holdings” shall have the meaning set forth in the definition of “Permitted
Holdco Transaction”.


“Holdings Guaranty” means a guaranty agreement in substantially the form of
Exhibit E-2
hereto.
“Immaterial Subsidiary” means, at any date of determination, any direct or
indirect Domestic Subsidiary of the Borrower or, after a Permitted Holdco
Transaction, Holdings, other than (a) any Excluded Subsidiary and (b) any
Domestic Subsidiary that has been designated by the Borrower by written notice
to the Administrative Agent as being a “Material Domestic Subsidiary” from time
to time, at any date of determination, (i) whose total assets as of the most
recent available quarterly or year-end financial statements do not exceed 5% of
the Total Assets at such date and (ii) whose revenues for the most recently
ended four-quarter period for which financial statements are available do not
exceed 5% of the consolidated revenues of the Borrower and its Subsidiaries for
such period, in each case determined in accordance with GAAP; provided that (A)
the total assets of all such Immaterial Subsidiaries as of the most recent
available quarterly or year-end financial statements shall not exceed 30% of the
Total Assets at such date and (B) the revenues of all such Immaterial
Subsidiaries for the most recently ended four- quarter period for which
financial statements are available shall not exceed 30% of the consolidated
revenues of the Borrower and its Subsidiaries for such period, in each case
determined in accordance with GAAP.


“Increased Amount Date” has the meaning set forth in Section 2.18(a).


“Incremental Available Amount” means, on any date of determination, (a)
$1,000,000,000, plus, (b) any additional or other amount, so long as, solely in
this case of this clause (b) and subject to Section 1.07, the Borrower has
provided the financial statements described in Section 5.01(e) as of and for the
most recently ended Measurement Period for which financial statements have been
delivered pursuant to Section 5.01(a) or 5.01(b) and the Senior Secured Net
Leverage Ratio does not exceed 2.50 to 1.00, determined on a pro forma basis
after giving effect to such New Commitments as of such Measurement Period and
treating any New Commitments or Specified Indebtedness consisting of a revolving
credit facility incurred on such date (or, in the case, of a Limited
Conditionality Acquisition, to be incurred in connection with such acquisition)
as fully drawn; provided that Senior Secured Indebtedness shall be determined
without taking into account any cash or Cash Equivalents constituting proceeds
of any Loans made under any New Commitments or Specified Indebtedness to be
provided on such date (or, in the case, of a Limited Conditionality Acquisition,
to be incurred in connection with such acquisition) that may otherwise reduce
the amount of Senior Secured Indebtedness for purposes of determining the Senior
Secured Net Leverage Ratio; provided, further, that subject to Section 1.07, the




--------------------------------------------------------------------------------



Incremental Available Amount shall not exceed an amount that would cause the
principal amount of outstanding Secured Specified Indebtedness to exceed the
amount permitted by Section 6.02(r).


“Indebtedness” of any Person at any date means, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of property or services (other than
current trade payables incurred in the ordinary course of such Person’s
business), (c) all obligations of such Person evidenced by notes, bonds,
debentures or other similar instruments, (d) all indebtedness created or arising
under any conditional sale or other title retention agreement with respect to
property acquired by such Person (even though the rights and remedies of the
seller or lender under such agreement in the event of default are limited to
repossession or sale of such property), (e) all Capital Lease Obligations of
such Person, (f) all obligations of such Person, contingent or otherwise, as an
account party or applicant under or in respect of bankers’ acceptances, letters
of credit, surety bonds or similar arrangements, (g) all Guarantees of such
Person in respect of obligations of the kind referred to in clauses (a) through
(f) above, and (h) all obligations of the kind referred to in clauses (a)
through (g) above secured by (or for which the holder of such obligation has an
existing right, contingent or otherwise, to be secured by) any Lien on property
(including accounts and contract rights) owned or acquired by such Person,
whether or not such Person has assumed or become liable for the payment of such
obligation. The Indebtedness of any Person shall include the Indebtedness of any
other entity (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefor as a result of such
Person’s ownership interest in or other relationship with such entity, except to
the extent the terms of such Indebtedness expressly provide that such Person is
not liable therefor.


“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.


“Indemnitee” has the meaning set forth in Section 9.03(b). “Information” has the
meaning set forth in Section 9.12(a).
“Intercreditor Agreement” means the Term Loan Intercreditor Agreement, any First
Lien Intercreditor Agreement or any Second Lien Intercreditor Agreement, and
“Intercreditor Agreements” means each of the foregoing collectively.


“Interest Election Request” has the meaning set forth in Section 2.05(b).


“Interest Payment Date” means (a) with respect to any ABR Loan, the last
Business Day of each March, June, September and December and (b) with respect to
any Eurodollar Loan, EURIBOR Loan, HIBOR Loan, SIBOR Loan, Australian Bank Bill
Rate Loan or Canadian BA Rate Loan, the last Business Day of the Interest Period
applicable to the Borrowing of which such Loan is a part and, in the case of a
Eurodollar Borrowing, EURIBOR Borrowing, HIBOR Borrowing, SIBOR Borrowing,
Australian Bank Bill Rate Borrowing or Canadian BA Rate Borrowing with an
Interest Period of more than three months’ duration, each day prior to the last
day of such Interest Period that occurs at intervals of three months’ duration
after the first day of such Interest Period.


“Interest Period” means, with respect to any Eurodollar Borrowing, EURIBOR
Borrowing, HIBOR Borrowing, SIBOR Borrowing, Australian Bank Bill Rate Borrowing
or Canadian BA Rate Borrowing, the period commencing on the date of such
Borrowing and ending on the numerically corresponding day in the calendar month
that is one, two, three or six months (or, with the consent of each Lender,
twelve months or less than one month) thereafter, as the Borrower may elect;
provided that




--------------------------------------------------------------------------------



(i)if any Interest Period would end on a day other than a Business Day, such
Interest Period shall be extended to the next succeeding Business Day unless
such next succeeding Business Day would fall in the next calendar month, in
which case such Interest Period shall end on the next preceding Business Day and
(ii) any Interest Period pertaining to a Eurodollar Borrowing, EURIBOR
Borrowing, HIBOR Borrowing, SIBOR Borrowing, Australian Bank Bill Rate Borrowing
or Canadian BA Rate Borrowing that commences on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the last calendar month of such Interest Period) shall end on the last
Business Day of the last calendar month of such Interest Period. For purposes
hereof, the date of a Borrowing initially shall be the date on which such
Borrowing is made and thereafter shall be the effective date of the most recent
conversion or continuation of such Borrowing.


“Interest Rate Determination Date” means, with respect to any Interest Period,
the date that is two Business Days prior to the first day of such Interest
Period.


“IPO” means a bona fide underwritten sale to the public of common stock of the
Public Company pursuant to a registration statement (other than on Form S-8 or
any other form relating to securities issuable under any benefit plan of the
Borrower or any of its Subsidiaries, as the case may be) that is declared
effective by the SEC.


“IRS” means the U.S. Internal Revenue Service.


“ISP 98” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be acceptable to the
applicable Issuing Bank and in effect at the time of issuance of such Letter of
Credit).


“Issuing Bank” means each Lender (or affiliate thereof) with a Letter of Credit
Issuer Sublimit on Schedule 2.01 hereof, as Issuing Bank hereunder, and any
other Lender (or affiliate thereof) that shall agree in writing, at the request
of the Borrower and with the consent of the Administrative Agent, to become an
“Issuing Bank”, in each case together with its permitted successors and assigns
in such capacity.


“Joinder Agreement” means a joinder agreement to this Agreement in form and
substance reasonably satisfactory to the Administrative Agent.


“Junior Debt Prepayment” means making (or giving any notice in respect thereof)
any voluntary or optional payment or prepayment on or redemption or acquisition
for value of, or any prepayment or redemption as a result of any asset sale,
change of control or similar event of, any Indebtedness (other than Indebtedness
among the Borrower and its Subsidiaries) outstanding under any Convertible Notes
or any Subordinated Indebtedness.


“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption, other
than any such Person that ceases to be a party hereto pursuant to an Assignment
and Assumption.


“Letter of Credit” means a standby letter of credit issued or to be issued by an
Issuing Bank pursuant to this Agreement in such form and substance as may be
approved from time to time by the applicable Issuing Bank. Letters of Credit
will only be issued in dollars or any other Permitted Foreign Currency.




--------------------------------------------------------------------------------



“Letter of Credit Disbursement” means a payment made by an Issuing Bank pursuant
to a Letter of Credit.


“Letter of Credit Fee” has the meaning set forth in Section 2.09.


“Letter of Credit Issuer Sublimit” means (i) with respect to each Issuing Bank
as of the Effective Date, as set forth on Schedule 2.01, and (ii) with respect
to any other Issuing Bank, an amount as shall be agreed to by the Administrative
Agent, such Issuing Bank and the Borrower.


“Letter of Credit Sublimit” means the lesser of (i) $1,000,000,000 and (ii) the
aggregate unused amount of the Revolving Commitments then in effect.


“Letter of Credit Usage” means, as at any date of determination, the sum of (i)
the Dollar Equivalent of the maximum aggregate amount which is, or at any time
thereafter may become, available for drawing under all Letters of Credit then
outstanding and (ii) the Dollar Equivalent of the aggregate amount of all
drawings under Letters of Credit honored by an Issuing Bank and not theretofore
reimbursed by or on behalf of the Borrower. The Letter of Credit Usage of any
Lender at any time shall be such Lender’s Applicable Percentage of the aggregate
Letter of Credit Usage at such time.


“LIBO Rate” means, for any Interest Rate Determination Date with respect to an
Interest Period (or, solely for purposes of clause (iii) in the defined term
“Alternate Base Rate,” for purposes of determining the Alternate Base Rate as of
any date) for a Eurodollar Borrowing in any currency, the rate per annum
determined by the Administrative Agent on the basis of the rate for deposits in
such currency for a period equal to such Interest Period commencing on the first
day of such Interest Period as administered by the ICE Benchmark Administration
(or any other Person that takes over the administration of such rate for the
relevant currency) appearing on Reuters Screen LIBORO1 page (or any successor
page) as of approximately 11:00 a.m., London, England time, on such Interest
Rate Determination Date; provided that, in the event such rate does not appear
on such page or service or if such page or service shall cease to be available,
the LIBO Rate shall be determined by the Administrative Agent by reference to
such other comparable publicly available service for displaying LIBO rates as
may be selected by the Administrative Agent, or, in the absence of such
availability, the arithmetic mean of the rates (rounded upward to the nearest
1/100th of 1%) as supplied to Administrative Agent at its request and quoted by
the reference banks appointed by the Administrative Agent in consultation with
the Borrower to leading banks who consent to such appointment in the London
interbank market for deposits in such currency of a duration equal to the
duration of such Interest Period, on such Interest Rate Determination Date.


“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, and (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset.


“Limited Conditionality Acquisition” means any acquisition whose consummation is
not conditioned on (a) the availability of, or on obtaining, third party
financing , (b) the receipt of proceeds of any investment or (c) the redemption
or repayment of indebtedness requiring irrevocable notice in advance of such
redemption or repayment.


“Liquidity” means, as of any date of determination, the mean average of the sum
of the following amounts as of the last Business Day of each calendar month
(each, a “Monthly Measurement Date”) during the preceding fiscal quarter of the
Borrower: (x) consolidated cash and Cash Equivalents




--------------------------------------------------------------------------------



of Borrower and its Subsidiaries as of such Monthly Measurement Date (including
cash and Cash Equivalents of Unrestricted Subsidiaries, but excluding cash or
Cash Equivalents that (i) would appear (or would be required to appear) as
“restricted” on the consolidated balance sheet of Borrower or (ii) are subject
to any Lien as of such Monthly Measurement Date, other than non-consensual Liens
arising by operation of law or Liens permitted under Section 6.02(k)), plus (y)
the Revolving Commitments in effect as of such Monthly Measurement Date, minus
(z) the Aggregate Total Exposure as of such Monthly Measurement Date.


“Loan Documents” means this Agreement (including any amendment hereto or waiver
hereunder), the Notes (if any), the Security Documents, any First Lien
Intercreditor Agreement, any Second Lien Intercreditor Agreements, any Joinder
Agreement, any Extension Agreement, any Guaranty, any instrument of joinder to
any Guaranty delivered pursuant to Section 5.10, any Holdings Guaranty, the
Agent Fee Letter, any other agreement, instrument or document executed after the
date hereof and designated by its terms as a Loan Document and any agreements,
documents or certificates executed by the Borrower in favor of the applicable
Issuing Bank relating to Letters of Credit.


“Loan Parties” means the Borrower and the Guarantors. “Loans” means the
Revolving Loans.
“Local Time” means (a) with respect to any Loan or Borrowing denominated in
dollars or Canadian Dollars or any Letter of Credit denominated in dollars or
Canadian Dollars, New York City time, (b) with respect to any Loan or Borrowing
denominated in a Permitted Foreign Currency or any Letter of Credit denominated
in a Permitted Foreign Currency (in each case other than Canadian Dollars, Hong
Kong Dollars, Singapore Dollars or Australian Dollars), London time, (c) with
respect to any Loan or Borrowing denominated in Australian Dollars or any Letter
of Credit denominated in Australian Dollars, Sydney time, (d) with respect to
any Loan or Borrowing denominated in Hong Kong Dollars or any Letter of Credit
denominated in Hong Kong Dollars, Hong Kong time, and (e) with respect to any
Loan or Borrowing denominated in Singapore Dollars or any Letter of Credit
denominated in Singapore Dollars, Singapore time.


“Material Adverse Effect” means a material adverse effect on (a) the business,
property, financial condition or results of operations of the Borrower and the
Restricted Subsidiaries taken as a whole, or (b) the rights of or remedies
available to the Agents and the Lenders under this Agreement, any Guaranty, any
Holdings Guaranty or any Security Document (other than due to the action or
inaction of the Agents or the Lenders).


“Material Domestic Subsidiary” means a wholly-owned Domestic Subsidiary that is
not an Immaterial Subsidiary or an Excluded Subsidiary.


“Material Foreign Subsidiary” means any Foreign Subsidiary that is a direct
Subsidiary of the Borrower or any Guarantor (i) whose total assets (together
with those of its consolidated subsidiaries) as of the most recent available
quarterly or year-end financial statements exceed 5% of the Total Assets at such
date and (ii) whose revenues (together with those of its consolidated
subsidiaries) for the most recently ended four-quarter period for which
financial statements are available exceed 5% of the consolidated revenues of the
Borrower and its Subsidiaries for such period, in each case determined in
accordance with GAAP.


“Material Indebtedness” means Indebtedness (other than any Indebtedness under
the Loan Documents and other than Indebtedness among Holdings, the Borrower and
their Subsidiaries), or obligations in respect of one or more Swap Agreements,
of any one or more of Holdings, the Borrower




--------------------------------------------------------------------------------



and its Restricted Subsidiaries in a principal amount exceeding $150,000,000.
For purposes of determining Material Indebtedness, the “principal amount” of the
obligations of Holdings, the Borrower or any Restricted Subsidiary in respect of
any Swap Agreement at any time shall be the maximum aggregate amount (giving
effect to any netting agreements) that Holdings, the Borrower or such Restricted
Subsidiary would be required to pay if such Swap Agreement were terminated at
such time.


“Maturity Date” means June 13, 2023, as such date may be extended pursuant to
Section 2.19. “Maximum Rate” has the meaning set forth in Section 9.13.
“Measurement Period” means, at any date of determination, the most recently
completed four consecutive fiscal quarters of the Borrower ended on such date.


“Monthly Measurement Date” has the meaning set forth in the definition of
“Liquidity”. “Moody’s” means Moody’s Investors Service, Inc., or any successor
thereto.
“MSSF” means Morgan Stanley Senior Funding, Inc.


“Multiemployer Plan” means any multiemployer plan as defined in Section
4001(a)(3) of ERISA, which is contributed to by (or to which there is or could
be an obligation to contribute of) the Borrower or a Restricted Subsidiary or an
ERISA Affiliate, and each such plan for the five- year period immediately
following the latest date on which the Borrower, or a Restricted Subsidiary or
an ERISA Affiliate contributed to or had an obligation to contribute to such
plan.


“New Commitments” has the meaning set forth in Section 2.18(a). “New Extending
Lender” has the meaning set forth in Section 2.19. “New Lender” has the meaning
set forth in Section 2.18(a).
“New Loan” has the meaning set forth in Section 2.18(b).


“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (i) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 9.02 and (ii) has been
approved by the Required Lenders.


“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.


“Non-Public Information” means information that has not been disseminated in a
manner making it available to investors generally, within the meaning of
Regulation FD.


“Non-U.S. Plan” means any plan, fund (including, without limitation, any
superannuation fund) or other similar program established, contributed to
(regardless of whether through direct contributions or through employee
withholding) or maintained outside the United States by the Borrower or one or
more Restricted Subsidiaries primarily for the benefit of employees of the
Borrower or such Restricted Subsidiaries residing outside the United States,
which plan, fund or other similar program provides, or results in, retirement
income, a deferral of income in contemplation of retirement or payments to be
made upon termination of employment, and which plan is not subject to ERISA or
the Code.




--------------------------------------------------------------------------------



“Non-U.S. Pledge Agreement” means any pledge agreement governed by the laws of a
jurisdiction other than the United States in favor of the Administrative Agent,
for the benefit of the Secured Parties, which shall provide for the grant of a
first-priority security interest (subject to Permitted Liens) to the
Administrative Agent, for the benefit of the Secured Parties, in the Collateral
consisting of the Equity Interests of a Material Foreign Subsidiary (other than
Excluded Collateral), which shall be in form and substance reasonably
satisfactory to the Administrative Agent.


“Note” has the meaning set forth in Section 2.07(e).


“Obligations” means all amounts owing by any Loan Party to the Administrative
Agent, any Issuing Bank or any Lender pursuant to the terms of this Agreement or
any other Loan Document (including all interest which accrues after the
commencement of any case or proceeding in bankruptcy after the insolvency of, or
for the reorganization of the Borrower or any of its Subsidiaries, whether or
not allowed in such case or proceeding) and any and all other amounts owed by
any Loan Party under the Loan Documents, including in favor of and amounts owed
to Indemnitees.


“Other Connection Taxes” means, with respect to the Administrative Agent or any
Lender, Taxes imposed as a result of a present or former connection between such
Administrative Agent, Lender or other recipient and the jurisdiction imposing
such Tax (other than connections arising solely from such Administrative Agent
or Lender having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).


“Other Taxes” means any and all present or future stamp, court or documentary
taxes or any other excise, property, intangible, recording, filing or similar
Taxes which arise from any payment made, from the execution, delivery,
performance, enforcement or registration of, from the receipt or perfection of a
security interest under, or otherwise with respect to, this Agreement and the
other Loan Documents; excluding, however, such Taxes that are Other Connection
Taxes imposed with respect to an assignment (other than such taxes imposed with
respect to an assignment that occurs as a result of the Borrower’s request
pursuant to Section 2.16(b)).


“Participant” has the meaning set forth in Section 9.04(c)(i). “Participant
Register” has the meaning set forth in Section 9.04(c)(iii).
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.


“Pension Plan” means any “employee pension benefit plan” within the meaning of
Section 3(2) of ERISA, other than a Multiemployer Plan, that is subject to Title
IV of ERISA, Section 412 of the Code or Section 302 of ERISA and is maintained
in whole or in part by the Borrower, any Restricted Subsidiary or any ERISA
Affiliate or with respect to which any of the Borrower, any Restricted
Subsidiary or any ERISA Affiliate has actual or contingent liability.


“Permitted Encumbrances” means:


(a) Liens imposed by law for taxes, assessments or governmental charges or
levies that are not yet delinquent or are being contested in compliance with
Section 5.04;


(b) carriers’, warehousemen’s, mechanics’ , materialmen’s, landlord’s,
supplier’s,




--------------------------------------------------------------------------------



repairmen’s and other like Liens imposed by law, arising in the ordinary course
of business and securing obligations that are not overdue by more than 60 days
or are being contested in good faith;


(c) pledges and deposits made (i) in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations or employment laws or to secure other public,
statutory or regulatory obligations and (ii) in respect of letters of credit,
bank guarantees or similar instruments issued for the account of Holdings,
Borrower or any Subsidiary in the ordinary course of business supporting
obligations of the type set forth in clause (c)(i) above;


(d) pledges and deposits (i) to secure the performance of bids, trade and
commercial contracts (including insurance contracts), leases, statutory
obligations, surety and appeal bonds, performance bonds and other obligations of
a like nature, in each case incurred in the ordinary course of business and (ii)
in respect of letters of credit, bank guarantees or similar instruments issued
for the account of Holdings, Borrower or any Subsidiary in the ordinary course
of business supporting obligations of the type set forth in clause (d)(i) above;


(e) judgment liens in respect of judgments that do not constitute an Event of
Default under Section 7.01(k) and Liens securing appeal or surety bonds related
to such judgments;


(f) easements, zoning restrictions, rights-of-way, building ordinances,
encroachments, title defects and other irregularities, governmental restrictions
on the use of property or conduct of business and Liens in favor of Governmental
Authorities and similar encumbrances on real property imposed by law or arising
in the ordinary course of business that do not secure any monetary obligations
and do not materially detract from the value of the affected property or
interfere with the ordinary conduct of business of the Borrower or any
Restricted Subsidiary; and


(g) Uniform Commercial Code financing statements filed (or similar filings under
applicable law) solely as a precautionary measure in connection with operating
leases.


“Permitted Foreign Currency” means, with respect to any Loans or Letter of
Credit, Australian Dollars, British Pounds, Canadian Dollars, Euros, Hong Kong
Dollars, Japanese Yen, Singapore Dollars, Swiss Francs and any other foreign
currency reasonably requested by the Borrower from time to time and in which
each Lender (in the case of Loans to be denominated in such other currency) and
each applicable Issuing Bank (in the case of any Letters of Credit to be
denominated in such other currency) has reasonably agreed, in accordance with
its policies and procedures in effect at such time, to lend Loans or issue
Letters of Credit as applicable.


“Permitted Holdco Transaction” means a transaction or series of related
transactions that cause 100% of the Equity Interests in Borrower to be held by a
newly-formed entity (“Holdings”); provided that (a) Holdings shall be organized
under the laws of any political subdivision of the United States and shall have
complied with Section 5.11 and (b) but for such Permitted Holdco Transaction, no
Change in Control shall have occurred under clauses (a)(y) of the definition
thereof (based on the ownership of the Borrower prior to such transaction as
compared to the ownership of Holdings after giving effect to such Transaction),
clause (b) of the definition thereof (based on the Holdings being the Public
Company) or clause (c) of the definition thereof.


“Permitted Liens” means any Liens permitted pursuant to Section 6.02.






--------------------------------------------------------------------------------



“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.


“Plan” means any “employee benefit plan” as defined in Section 3 of ERISA (other
than a Multiemployer Plan) subject to the provisions of Title IV of ERISA or
Section 412 of the Code or Section 302 of ERISA maintained or contributed to by
the Borrower, a Restricted Subsidiary or any ERISA Affiliate or to which the
Borrower, a Restricted Subsidiary or an ERISA Affiliate has or could have an
obligation to contribute, and each such plan subject to the provisions of Title
IV of ERISA or Section 412 of the Code or Section 302 of ERISA for the five-year
period immediately following the latest date on which the Borrower, a Restricted
Subsidiary or an ERISA Affiliate maintained, contributed to or had an obligation
to contribute to (or is deemed under Section 4069 of ERISA to have maintained or
contributed to or to have had an obligation to contribute to, or otherwise to
have liability with respect to) such plan.


“Platform” has the meaning set forth in Section 9.01(d).


“Prime Rate” means the rate of interest the rate of interest published by the
Wall Street Journal, from time to time, as the prime rate. The Prime Rate is a
reference rate and does not necessarily represent the lowest or best rate
actually charged to any customer. The Administrative Agent or any other Lender
may make commercial loans or other loans at rates of interest at, above or below
the Prime Rate.


“Principal Office” for each of the Administrative Agent and any Issuing Bank,
means the office of the Administrative Agent and such Issuing Bank as set forth
in Section 9.01(a), or such other office or office of a third party or
sub-agent, as appropriate, as such Person may from time to time designate to
Borrower and each Lender upon two Business Days’ written notice.


“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.


“Public Company” means, after the IPO, the Person that shall have issued Equity
Interests pursuant to such IPO (such person being either the Borrower or any
direct parent company of the Borrower).


“Public Lenders” means Lenders that do not wish to receive material non-public
information with respect to the Borrower, the Subsidiaries or its or their
securities.


“Purchase Money Indebtedness” means Indebtedness incurred to finance the
acquisition, construction or improvement of any fixed or capital asset to the
extent incurred prior to or within 270 days following such acquisition,
construction or improvement.
“Qualified Equity Interests” means Equity Interests other than Disqualified
Equity Interests. “Refinancing Indebtedness” means refinancings, extensions,
renewals, or replacements of
Indebtedness so long as such refinancings, renewals, or extensions do not result
in an increase in the
principal amount of the Indebtedness so refinanced, renewed, or extended, other
than by the amount equal to premium or other amount paid, and fees and expenses
incurred, in connection with such refinancing, extensions, renewals or
replacements and by the amount of unfunded commitments with respect thereto.


“Register” has the meaning set forth in Section 9.04(b)(iv).




--------------------------------------------------------------------------------



“Reimbursement Date” has the meaning set forth in Section 2.20(d).


“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.
“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York or any
successor thereto.


“Removal Effective Date” has the meaning set forth in Section 8.07(b).
“Representatives” has the meaning set forth in Section 9.12.
“Required Lenders” means, at any time, Lenders having more than 50% of the
aggregate amount of the Revolving Commitments or, if the Revolving Commitments
shall have been terminated, holding more than 50% of the aggregate outstanding
principal amount of the Revolving Loans at such time. The Revolving Commitment
and Loans of any Defaulting Lender and any Disqualified Institution shall be
disregarded in determining Required Lenders at any time.


“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.


“Responsible Officer” means any of the President, Chief Executive Officer,
Senior Vice President and the most senior financial officer from time to time of
the applicable Loan Party, or any person designated by any such Loan Party in
writing to the Administrative Agent from time to time, acting singly.


“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Borrower or any Restricted Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such Equity Interests in the Borrower. For the avoidance of
doubt, the receipt or acceptance by the Borrower or any Restricted Subsidiary of
the return of Equity Interests issued by the Borrower or any Restricted
Subsidiary to the seller of a Person, business or division as consideration for
the purchase of such Person, business or division, which return is in settlement
of indemnification claims owed by such seller in connection with such
acquisition, shall not be deemed to be a Restricted Payment. For the avoidance
of doubt, (a) the conversion of, or payment for (including, without limitation,
payments of principal and payments upon redemption or repurchase), or paying any
interest with respect to, any Convertible Notes, and (b) any intercompany
investments, intercompany Indebtedness, intercompany accounts payable and
receivable, transfer pricing arrangements and any other intercompany payments
shall not constitute a Restricted Payment.
“Restricted Subsidiary” means any Subsidiary that is not an Unrestricted
Subsidiary. “Revolving Commitment” means, with respect to each Lender, the
commitment of such Lender
to make Revolving Loans hereunder, expressed as an amount representing the
maximum aggregate
amount of such Lender’s Loans hereunder, as such commitment may be (a) reduced
from time to time pursuant to Section 2.06, (b) increased from time to time
pursuant to Section 2.18, or (c) reduced or increased from time to time pursuant
to assignments by or to such Lender pursuant to Section 9.04. The initial amount
of each Lender’s Revolving Commitment as of the Effective Date is set forth on
Schedule




--------------------------------------------------------------------------------



2.01. The initial aggregate amount of the Lenders’ Revolving Commitments as of
the Amendment No. 5 Effective Date is $2,270,000,000.


“Revolving Loans” means the revolving loans made by the Lenders to the Borrower
pursuant to this Agreement.


“S&P” means S&P Global Ratings, a division of S&P Global, Inc.


“Sanctioned Country” means, at any time, (a) a country, region or territory
which is the subject or target of comprehensive Sanctions (including, without
limitation, Cuba, Iran, North Korea, Sudan, Syria and the Crimea Region of the
Ukraine), (b) an agency of the government of a country, region or territory
described in clause (a), or (c) an organization directly or indirectly
controlled by a country, region or territory described in clause (a) or its
government.


“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, by the U.S. Department of
State or by the United Nations Security Council, the European Union, any
European Union member state, Her Majesty’s Treasury of the United Kingdom or
other relevant sanctions authority, (b) any Person operating, organized or
resident in a country, region or territory which is the subject or target of
comprehensive Sanctions, or (c) any Person owned 50% or more or controlled by
any such Person or Persons described in the foregoing clauses (a) and (b).


“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union, any European Union member state,
Her Majesty’s Treasury of the United Kingdom or other relevant sanctions
authority.


“SEC” means the U.S. Securities and Exchange Commission.


“Second Lien Intercreditor Agreement” means a Second Lien Intercreditor
Agreement among the Administrative Agent and one or more Senior Representatives
for holders of Indebtedness secured by Liens on the Collateral that are junior
to the Liens on the Collateral securing the Secured Obligations, in form and
substance reasonably satisfactory to the Administrative Agent and the Borrower.


“Secured Cash Management Agreement” means any agreement relating to Cash
Management Services that is entered into by and between the Borrower or any
Restricted Subsidiary and a Cash Management Bank which is specified in writing
by the Borrower to the Administrative Agent as constituting a “Secured Cash
Management Agreement” hereunder.


“Secured Cash Management Obligations” means the obligations owed by the Borrower
or any Restricted Subsidiary to any Secured Cash Management Bank pursuant to
Secured Cash Management Agreements.


“Secured Hedge Agreement” means any agreement in respect of any Swap Agreement
specified by the Borrower that (a) is entered into by and between any Loan Party
or any Restricted Subsidiary and any Hedge Bank and (b) is specified in writing
by the Borrower to the Administrative Agent as constituting a “Secured Hedge
Agreement” hereunder.


“Secured Hedging Obligations” means the obligations owed by the Borrower or any
Restricted Subsidiary to any Hedge Bank pursuant to Secured Hedge Agreements.




--------------------------------------------------------------------------------



“Secured Obligations” means (a) the Obligations, (b) the Secured Hedging
Obligations and (c) the Secured Cash Management Obligations; provided that the
term “Secured Obligations” shall not include any Excluded Swap Obligation.
Notwithstanding the foregoing, (i) unless otherwise agreed to by the Borrower
and any Hedge Bank or any Cash Management Bank, the obligations of the Borrower
or any Restricted Subsidiary under any Secured Hedge Agreement or any Cash
Management Obligations shall be secured and guaranteed pursuant to the Security
Documents and the Guarantees only to the extent that, and for so long as, the
Obligations are so secured and guaranteed and (ii) any release of Collateral or
Guarantors effected in a manner permitted by this Agreement or any other Loan
Document shall not require the consent of any counterparty to any Secured Hedge
Agreement or of the holders of any Cash Management Obligations other than in
their capacity as a Lender or as the Administrative Agent.


“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
each Issuing Bank, each Hedge Bank that is party to any Secured Hedge Agreement,
each Cash Management Bank that is party to a Secured Cash Management Agreement,
each co-agent, sub-agent or attorney-in-fact appointed by the Administrative
Agent pursuant to Section 8.01 with respect to matters relating to any Security
Document and any other holder of a Secured Obligation from time to time.


“Secured Specified Indebtedness” means Specified Indebtedness that is (i)
incurred by the Borrower and/or one or more of the Guarantors and (ii) secured
by Liens on the Collateral (and not on any other properties or assets of the
Borrower or any Guarantor, unless such other properties or assets are
substantially concurrently pledged to secure the Obligations on an equal and
ratable basis and become “Collateral” as defined herein for so long as such
Specified Indebtedness is so secured).


“Security Agreements” means the U.S. Security Agreement and any Non-U.S. Pledge
Agreement, collectively.


“Security Documents” means the Security Agreements and each other agreement or
writing pursuant to which any Loan Party pledges or grants or purports to pledge
or grant a Lien in any property or asset to secure its Secured Obligations.


“Senior Representative” means, with respect to any series of Indebtedness, the
trustee, administrative agent, collateral agent, security agent or similar agent
under the indenture or agreement pursuant to which such Indebtedness is issued,
incurred or otherwise obtained, as the case may be, and each of their successors
in such capacities.


“Senior Secured Indebtedness” means (a) the aggregate principal amount of
Specified Indebtedness of the Borrower and its Restricted Subsidiaries that is
secured by Liens on the properties or assets of the Borrower and/or one of more
of its Restricted Subsidiaries (other than any such Specified Indebtedness that
is expressly subordinated in right of payment to the Obligations pursuant to a
written agreement), as determined on a consolidated basis, minus (b) up to
$500,000,000 of Unrestricted cash and Cash Equivalents on the balance sheet of
the Borrower and its Restricted Subsidiaries as of such date.


“Senior Secured Net Leverage Ratio” means, as of any date of determination, the
ratio of (a) Senior Secured Indebtedness on such date to (b) Consolidated
Adjusted EBITDA for the period of four consecutive fiscal quarters of the
Borrower ended on or prior to such time (taken as one accounting period) in
which financial statements for each quarter or fiscal year in such period have
been or were required to be delivered pursuant to Section 5.01(a) or (b) without
giving effect to any grace period applicable thereto.




--------------------------------------------------------------------------------



“SIBOR” means in relation to any SIBOR Loan, the rate per annum designated as
the Singapore Interbank Offered Rate by the Association of Banks in Singapore
(or a comparable or successor rate which rate is approved by the Administrative
Agent) as displayed on the applicable Bloomberg screen page (or such other
commercially available source providing such quotations as may be designated by
the Administrative Agent from time to time) at or about 11:00 a.m. (Singapore
time) on the applicable Interest Rate Determination Date with a period
comparable to the applicable Interest Period; provided that in no event shall
SIBOR be less than 0 00%.


“SIBOR Borrowing” refers to a Borrowing hearing interest at a rate determined by
reference to
SIBOR.


“SIBOR Loan” refers to a Loan bearing interest at a rate determined by reference
to SIBOR. “Singapore Dollars” means the lawful currency of Singapore.
“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark, (or a successor administrator) on the Federal
Reserve Bank of New York’s Website.


“Solvent” means, with respect to the Borrower and its Restricted Subsidiaries on
a particular date, that on such date (a) the fair value of the present assets of
the Borrower and its Restricted Subsidiaries, taken as a whole, is greater than
the total amount of liabilities, including, without limitation, contingent
liabilities, of the Borrower and its Restricted Subsidiaries, taken as a whole,
(b) the present fair saleable value of the assets of the Borrower and its
Restricted Subsidiaries, taken as a whole, is not less than the amount that will
be required to pay the probable liability of the Borrower and its Restricted
Subsidiaries, taken as a whole, on their debts as they become absolute and
matured, (c) the Borrower and its Restricted Subsidiaries, taken as a whole, do
not intend to, and do not believe that they will, incur debts or liabilities
(including current obligations and contingent liabilities) beyond their ability
to pay such debts and liabilities as they mature in the ordinary course of
business and (d) the Borrower and its Restricted Subsidiaries, taken as a whole,
are not engaged in business or a transaction, and are not about to engage in
business or a transaction, in relation to which their property would constitute
an unreasonably small capital. The amount of contingent liabilities at any time
shall be computed as the amount that, in the light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability.


“Specified Event of Default” means an Event of Default of the type described in
Section 7.01
(a) or (b) or, with respect to the Borrower or Holdings, a Bankruptcy Event.


“Specified Indebtedness” means (i) indebtedness for borrowed money (including,
for the avoidance of doubt, the Loans and any outstanding Loans (as defined in
the Term Loan Agreement) and any outstanding Loans (as defined in the 2018 Term
Loan Agreement), (ii) obligations for the deferred purchase price of property or
services (other than current trade payables incurred in the ordinary course of
business and excluding payroll liabilities, deferred compensation obligations,
purchase price adjustments, royalties and earn-outs and other contingent or
deferred payments of a similar nature in connection with any strategic
transaction), (iii) obligations evidenced by notes, bonds, debentures and
similar instruments, (iv) all obligations, contingent or otherwise, as an
account party or applicant under or in respect of bankers acceptances or letters
of credit, (v) Capital Lease Obligations, (vi) Purchase Money Indebtedness and
(vii) Guarantees of indebtedness of the type referred to in clauses (i) through
(vi); provided that Specified Indebtedness shall exclude Indebtedness among the
Borrower and its Subsidiaries.




--------------------------------------------------------------------------------



“Subordinated Indebtedness” means Specified Indebtedness under clauses (i) and
(iii) of the definition thereof of the Borrower or any Restricted Subsidiary
that is by its terms subordinated in right of payment to the Obligations of the
Borrower or such Restricted Subsidiary, secured by Liens that rank junior to the
Liens securing the Obligations or is unsecured (but excluding any Indebtedness
in respect of Cash Management Services or otherwise of a revolving nature).


“Subsidiary” means any subsidiary of the Borrower, or, after a Permitted Holdco
Transaction, Holdings.


“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent and which is required by GAAP
to be consolidated in the consolidated financial statements of the parent.


“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or the
Subsidiaries shall be a Swap Agreement.


“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.


“Swap Termination Value” means, in respect of any one or more Swap Agreements,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Agreements, (a) for any date on or after the
date such Swap Agreements have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark to market value(s) for such Swap Agreements, as determined based upon one
or more mid-market or other readily available quotations provided by any
recognized dealer in such Swap Agreements (which may include a Lender or any
Affiliate of a Lender).


“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority,
including any interest, additions to tax or penalties applicable thereto.


“Term Loan Agent” means MSSF, as administrative agent under the Term Loan
Agreement and any successors thereto pursuant to the terms of the Term Loan
Agreement.


“Term Loan Agreement” means the Term Loan Agreement dated as of July 13, 2016
among the Borrower, the Lenders from time to time party thereto and the Term
Loan Agent, as amended,




--------------------------------------------------------------------------------



supplemented or otherwise modified, refinanced or replaced from time to time.


“Term Loan Intercreditor Agreement” means that certain First Lien/First Lien
Intercreditor Agreement, dated as of the Effective Date, among the
Administrative Agent, the Term Loan Agent and the Loan Parties, substantially in
the form of Exhibit A to Amendment No. 4, as the same may be amended, restated,
supplemented or otherwise modified from time to time, or any other intercreditor
agreement among the Term Loan Agent, the Administrative Agent, any other Senior
Representatives for holders of Indebtedness, if applicable, and the Loan Parties
on terms that are not less favorable in any material respect to the Secured
Parties and the Borrower than those contained in the form attached as Exhibit A
to Amendment No. 4.


“Term SOFR” means the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.


“Total Assets” means the total assets of the Borrower and its Subsidiaries on a
consolidated basis, as shown on the most recent balance sheet of the Borrower
delivered pursuant to Section 5.01(a) or (b).


“Total Exposure” means, for any Lender at any time, the sum of (i) the aggregate
principal amount of all outstanding Loans of such Lender plus (ii) such Lender’s
Applicable Percentage of the Letter of Credit Usage.


“Trade Date” has the meaning set forth in Section 9.04(b)(ii)(G).


“Transactions” means the execution, delivery and performance by the Loan Parties
of each Loan Document to which it is a party, the borrowing of Loans and the
issuance of Letters of Credit.


“Type” means, when used in reference to any Revolving Loan or Borrowing, whether
the rate of interest on such Revolving Loan, or on the Revolving Loans
comprising such Borrowing, is determined by reference to the Adjusted LIBO Rate,
the Adjusted EURIBO Rate, HIBOR, SIBOR, the Australian Bank Bill Rate, the
Canadian BA Rate or the Alternate Base Rate.


“UCC” means the Uniform Commercial Code as in effect in the State of New York.


“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended form time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person falling within IFPRU 11.6
of the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.


“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.


“Unadjusted Benchmark Replacement” means the Benchmark Replacement excluding the
Benchmark Replacement Adjustment.


“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.




--------------------------------------------------------------------------------



“Unreimbursed Amount” has the meaning set forth in Section 2.20(d).


“Unrestricted” means, when referring to cash or Cash Equivalents, that such cash
or Cash Equivalents (a) do not appear (or would be required to appear) as
“restricted” on the consolidated balance sheet of the Borrower, (b) are not
subject to any Lien, other than non-consensual Liens arising by operation of law
or Liens permitted under Section 6.02(k) hereof and (c) are otherwise generally
available for use by the Borrower or any Restricted Subsidiary.


“Unrestricted Subsidiaries” means, collectively, (a) Aleka Insurance, Inc., (b)
Neben, LLC and its subsidiaries, (c) entities for which the primary purpose is
to operate, commercialize or develop autonomous or self-driving vehicles, or
technology related thereto (including Apparate International C.V., Apparate
Canada, Inc., UATC, LLC and their respective subsidiaries), (d) entities for
which the primary purpose is to operate, commercialize or develop class 6 or
above trucking or freight brokerage services, or technology related thereto
(including Uber Freight, LLC and its subsidiaries), (e) entities for which the
primary purpose is to operate, commercialize or develop food delivery, and
logistics services (including UberEATS and UberHealth), or technology related
thereto (including Anderes, LLC and its subsidiaries), (f) entities for which
the primary purpose is to operate, commercial or develop personal mobility
devices (including bikes, scooters and hoverboards), or technology related
thereto (including SMB Holding Corporation, Social Bicycles, LLC and Social
Scooters, LLC and their respective subsidiaries), (g) Lion City Holdings Pte.
Ltd. and its subsidiaries (including Lion City Rentals Pte. Ltd.),
(h) captive financing entities and their respective subsidiaries, (i) any
entities for which the primary purpose is to own or develop real estate, and (j)
each Subsidiary substantially all of the assets of which consist of Equity
Interests in one or more Subsidiaries described in clauses (a) – (i) of this
definition; provided that, so long as no Default or Event of Default has
occurred and is continuing or shall result therefrom, the Borrower shall be
permitted to designate any such Unrestricted Subsidiary as a Restricted
Subsidiary by written notice to the Administrative Agent specifying that such
Unrestricted Subsidiary shall be deemed a Restricted Subsidiary effective as of
the date of such written notice. The designation of any Unrestricted Subsidiary
as a Restricted Subsidiary shall constitute the incurrence at the time of
designation of any Indebtedness or Liens of such Subsidiary existing at such
time.


“U.S.” and “United States” means the United States of America.


“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.


“U.S. Security Agreement” means any pledge and security agreement governed by
New York law executed by the Loan Parties party thereto in favor of the
Administrative Agent, for the benefit of the Secured Parties, which shall
provide for the grant of a first-priority security interest in the Collateral
(subject to Permitted Liens) to the Administrative Agent for the benefit of the
Secured Parties, which shall be substantially in the form attached as Exhibit B
to Amendment No. 4.


“USA PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)), as amended
from time to time.


“USCO” means the United States Copyright Office.


“USPTO” means the United States Patent and Trademark Office.




--------------------------------------------------------------------------------



“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Title IV of ERISA.


“Withholding Agent” means any Loan Party and the Administrative Agent.


“Write-Down and Conversion Powers” means, (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule., and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that person
or any other person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.


Section 1.02 Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Type (e.g., a “Eurodollar
Loan”). Borrowings also may be classified and referred to by Type (e.g., a
“Eurodollar Borrowing”).


Section 1.03 Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
restated, amended and restated, supplemented or otherwise modified (subject to
any restrictions on such amendments, amendments and restatements, supplements or
modifications set forth herein), (b) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (c) the words
“herein,” “hereof” and “hereunder,” and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (d) except as otherwise specified with respect to the
schedules to the Disclosure Letter, all references herein to Articles, Sections,
Exhibits and Schedules shall be construed to refer to Articles and Sections of,
and Exhibits and Schedules to, this Agreement, (e) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights and (f) any reference to any law shall
include all statutory and regulatory provisions consolidating, amending,
replacing or interpreting such law and any reference to any law or regulation
shall, unless otherwise specified, refer to such law or regulation as amended,
modified or supplemented from time to time.


Section 1.04 Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision shall have been amended to account for any such
change following good




--------------------------------------------------------------------------------



faith negotiations between the Borrower and the Administrative Agent.
Notwithstanding the foregoing, all financial covenants contained herein shall be
calculated (1) without giving effect to any election under the Statement of
Financial Accounting Standards No. 159 (ASC 825) (or any similar accounting
principle) permitting or requiring a Person to value its financial liabilities
or Indebtedness at the fair value thereof and (2) without giving effect to any
treatment of Indebtedness in respect of convertible debt instruments under
Accounting Standards Codification 470-20 (or any other Accounting Standards
Codification or Financial Accounting Standard having a similar result or effect)
to value any such Indebtedness in a reduced or bifurcated manner as described
therein, and such Indebtedness shall at all times be valued at the full stated
principal amount thereof.


Section 1.05 Permitted Holdco Transaction. Upon the consummation of any
Permitted Holdco Transaction, (a) the references in the definitions of “Certain
Specified Indebtedness Cap”, “Consolidated Adjusted EBITDA”, “Consolidated Net
Income”, “Secured Specified Indebtedness”, “Senior Secured Indebtedness”,
“Senior Secured Net Leverage Ratio” and “Total Assets” (and, in each case, the
component definitions thereof) (i) to the Borrower shall be deemed to refer to
Holdings (ii) to the Borrower and its Subsidiaries shall be deemed to refer to
Holdings and its Subsidiaries and (iii) to the Borrower and its Restricted
Subsidiaries and shall be deemed to refer to Holdings, the Borrower and its
Restricted Subsidiaries, (b) the references to financial statements of the
Borrower (including, without limitation, in the definitions referred to in
clause (a) of this Section and in Section 5.01) shall be deemed to refer to the
financial statements of Holdings, and (c) references to “Borrower” in Sections
6.01, 6.02 and 6.03 shall be deemed to refer to “Holdings”.


Section 1.06 Exchange Rates; Currency Equivalents.


(a) Not later than 1:00 p.m., New York City time, on each Calculation Date, the
Administrative Agent shall (i) determine the Exchange Rate as of such
Calculation Date with respect to the applicable Permitted Foreign Currency and
(ii) give notice thereof to the applicable Issuing Bank and the Borrower. The
Exchange Rates so determined shall become effective in the case of each
subsequent Calculation Date, on the first Business Day immediately following
such Calculation Date (a “Reset Date”), shall remain effective until the next
succeeding Reset Date and shall for all purposes of this Agreement (other than
any provision expressly requiring the use of a current exchange rate) be the
Exchange Rates employed in converting any amounts between dollars and any
Permitted Foreign Currency.


(b) Solely for purposes of Article II and related definitional provisions to the
extent used therein, the applicable amount of any currency (other than dollars)
for purposes of the Loan Documents shall be such Dollar Equivalent amount as
determined by the Administrative Agent and notified to the applicable Issuing
Bank and the Borrower in accordance with Section 1.06(a). Amounts denominated in
a Permitted Foreign Currency will be converted to dollars for the purposes of
calculating the Senior Secured Net Leverage Ratio at the Exchange Rate as of the
date of calculation.


Section 1.07 Limited Conditionality Acquisitions. In the event that the Borrower
has elected to treat any proposed acquisition as a Limited Conditionality
Acquisition, any condition to incurring Liens and Indebtedness (including, for
the avoidance of doubt, New Commitments and Loans made pursuant thereto) in
connection with such Limited Conditionality Acquisition (including any condition
relating to pro forma compliance with any financial covenants or the delivery of
financial statements or no Default or Event of Default) shall be determined
solely as of the date that the definitive documentation relating to such Limited
Conditionality Acquisition is entered into by Holdings, the Borrower or any
Subsidiary; provided that if the Borrower has made such an election, in
connection with the calculation of any ratio or basket with respect to the
incurrence of any Indebtedness (including, for the avoidance of doubt, New
Commitments and Loans made pursuant thereto) or Liens on or following




--------------------------------------------------------------------------------



such date and prior to the earlier of the date on which such Limited
Conditionality Acquisition is consummated or the definitive agreement for such
Limited Conditionality Acquisition is terminated, any such ratio shall be
calculated on a pro forma basis assuming such Limited Conditionality Acquisition
and other pro forma events in connection therewith (including any incurrence of
Liens and Indebtedness) have been consummated.


The foregoing provisions shall apply with similar effect during the pendency of
multiple Limited Conditionality Acquisitions such that each of the possible
scenarios is separately tested.


Section 1.08 Basket Amounts and Application of Multiple Relevant Provisions.
Notwithstanding anything to the contrary, (a) unless specifically stated
otherwise herein, any dollar, number, percentage or other amount available under
any carve-out, basket, exclusion or exception to any affirmative, negative or
other covenant in this Agreement or the other Loan Documents may be accumulated,
added, combined, aggregated or used together by any Loan Party and its
Subsidiaries without limitation for any purpose not prohibited hereby, and (b)
any action or event permitted by this Agreement or the other Loan Documents need
not be permitted solely by reference to one provision permitting such action or
event but may be permitted in part by one such provision and in part by one or
more other provisions of this Agreement and the other Loan Documents. For
purposes of determining compliance with Sections 6.01 and 6.02 in the event that
an item of Indebtedness (or any portion thereof) meets the criteria of one or
more of the categories of permitted Indebtedness (or any portion thereof)
described in Section 6.01 or any Lien meets the criteria of one or more of the
categories of Permitted Liens, the Borrower may, in its sole discretion,
classify or reclassify, or later divide, classify or reclassify (as if incurred
at such later time), such item of Indebtedness (or any portion thereof) and/or
Liens in any manner that complies with Sections 6.01 and 6.02 and will be
entitled to only include the amount and type of such item of Indebtedness (or
any portion thereof) and/or Liens in one of the above clauses (or any portion
thereof) and such item of Indebtedness (or any portion thereof) and/or Liens
shall be treated as having been incurred or existing pursuant to only such
clause or clauses (or any portion thereof) without giving pro forma effect to
such item (or portion thereof) when calculating the amount of Indebtedness or
Liens, as applicable, that may be incurred pursuant to any other clause.


Section 1.09 Interest Rates. The Administrative Agent does not warrant nor
accept any responsibility nor shall the Administrative Agent have any liability
with respect to (i) any Benchmark Replacement Conforming Changes, (ii) the
administration, submission or any matter relating to the rates in the definition
of LIBO Rate or with respect to any rate that is an alternative, comparable or
successor rate thereto or (iii) the effect of any of the foregoing.


Section 1.10 Divisions. For all purposes under the Loan Documents, in connection
with any division or plan of division under Delaware law (or any comparable
event under a different jurisdiction’s laws): (a) if any asset, right,
obligation or liability of any Person becomes the asset, right, obligation or
liability of a different Person, then it shall be deemed to have been
transferred from the original Person to the subsequent Person, and (b) if any
new Person comes into existence, such new Person shall be deemed to have been
organized on the first date of its existence by the holders of its Equity
Interests at such time.


ARTICLE 2 THE CREDITS


Section 2.01 Revolving Commitments. Subject to the terms and conditions set
forth herein, each Lender severally agrees to make Revolving Loans in dollars or
in any Permitted Foreign Currency to the Borrower from time to time during the
Availability Period in an aggregate principal amount that will not result in (a)
the aggregate outstanding principal amount of such Lender’s Revolving Loans
exceeding such Lender’s Revolving Commitment, (b) the sum of the Aggregate Total
Exposure




--------------------------------------------------------------------------------



exceeding the total Revolving Commitments or (c) any Lender’s Total Exposure
exceeding such Lender’s Revolving Commitment; provided that the Borrower shall
not request, and the Lenders shall not be required to fund, a Revolving Loan
that is denominated in a Permitted Foreign Currency if after the making of such
Revolving Loan, the Dollar Equivalent of the aggregate principal amount of all
Revolving Loans then outstanding that are denominated in a Permitted Foreign
Currency (including such requested Revolving Loan) would exceed $500,000,000.
Within the foregoing limits and subject to the terms and conditions set forth
herein, the Borrower may borrow, prepay and reborrow Revolving Loans.


Section 2.02 Revolving Loans and Borrowings. (a) Each Loan shall be made as part
of a Borrowing consisting of Revolving Loans made by the Lenders in accordance
with their respective Applicable Percentages. The failure of any Lender to make
any Revolving Loan required to be made by it shall not relieve any other Lender
of its obligations hereunder; provided that the Revolving Commitments of the
Lenders are several and no Lender shall be responsible for any other Lender’s
failure to make Revolving Loans as required.


(b)Subject to Section 2.11, (i) each Borrowing denominated in dollars shall be
comprised entirely of ABR Loans or Eurodollar Loans as the Borrower may request
in accordance herewith, (ii) each Borrowing denominated in Euro shall be
comprised entirely of EURIBOR Loans, (iii) each Borrowing denominated in Hong
Kong Dollars shall be comprised entirely of 1-HIBOR Loans, (iv) each Borrowing
denominated in Singapore Dollars shall be comprised entirely of SIBOR Loans, (v)
each Borrowing denominated in Australian Dollars shall be comprised entirely of
Australian Bank Bill Rate Loans, (vi) each Borrowing denominated in Canadian
Dollars shall be comprised entirely of Canadian BA Rate Loans and (vii) each
Borrowing denominated in any Permitted Foreign Currency (other than Euros, Hong
Kong Dollars, Singapore Dollars, Australian Dollars or Canadian Dollars) shall
be comprised entirely of Eurodollar Loans. Each Lender at its option may make
any Revolving Loan by causing any domestic or foreign branch or Affiliate of
such Lender to make such Revolving Loan; provided that any exercise of such
option shall not affect the obligation of the Borrower to repay such Revolving
Loan in accordance with the terms of this Agreement.


(c)At the commencement of each Interest Period for any Eurodollar Borrowing,
EURIBOR Borrowing, HIROR Borrowing, SIBOR Borrowing, Australian Bank Bill Rate
Borrowing or Canadian BA Rate Borrowing, such Borrowing shall be in an aggregate
amount that is an integral multiple of the Borrowing Multiple and not less than
the Borrowing Minimum. At the time that each ABR Borrowing is made, such
Borrowing shall be in an aggregate amount that is an integral multiple of the
Borrowing Multiple and not less than the Borrowing Minimum; provided that an ABR
Borrowing may be in an aggregate amount that is equal to the entire unused
balance of the total Revolving Commitments. Borrowings of more than one Type may
be outstanding at the same time; provided that there shall not at any time be
more than a total of ten Eurodollar Borrowings, EURIBOR Borrowings, HIBOR
Borrowings, SIBOR Borrowings, Australian Bank Bill Rate Borrowings or Canadian
BA Rate Borrowings outstanding.


(d)Notwithstanding any other provision of this Agreement, the Borrower shall not
be entitled to request, or to elect to convert or continue, any Borrowing if the
Interest Period requested with respect thereto would end after the Maturity
Date.


Section 2.03 Requests for Borrowings. To request a Borrowing, the Borrower shall
notify the Administrative Agent of such request by telephone, telecopy or other
electronic transmission (other than a request for any Borrowing denominated in a
Permitted Foreign Currency, which request shall be made in writing (including by
electronic transmission)) (a) in the case of a Eurodollar Borrowing denominated
in dollars or a EURIBOR Borrowing or a Canadian BA Rate Borrowing, not later
than 1:00 p.m. Local Time three Business Days before the date of the proposed
Borrowing, (b) in the case of a Eurodollar




--------------------------------------------------------------------------------



Borrowing denominated in any Permitted Foreign Currency or a HIBOR Borrowing.
SIBOR Borrowing or an Australian Bank Bill Rate Borrowing, not later than 1:00
p.m., Local Time, four Business Days before the date of the proposed Borrowing
or (c) in the case of an ABR Borrowing, either (i) not later than 1:00 p.m. (New
York City time), one Business Day prior to the date of the proposed Borrowing,
or (ii) not later than 12:00 p.m. (New York City time) on the date of the
proposed Borrowing; provided that the aggregate principal amount of Revolving
Loans requested pursuant to this Section 2.03(c)(ii) on any one day shall not
exceed $50,000,000. Each such telephonic Borrowing Request shall be confirmed
promptly by delivery to the Administrative Agent of a written Borrowing Request
in substantially the form of Exhibit B attached hereto and signed by the
Borrower. Each such telephonic and written Borrowing Request shall specify the
following information in compliance with Section 2.02:


(i) the aggregate amount and currency of the requested Borrowing;


(ii) the date of such Borrowing, which shall be a Business Day;


(iii) whether such Borrowing is to be an ABR Borrowing, a Eurodollar Borrowing,
a EURIBOR Borrowing, a HIBOR Borrowing, a SIBOR Borrowing, an Australian Bank
Bill Rate Borrowing or a Canadian BA Rate Borrowing;


(iv) in the case of a Eurodollar Borrowing, a EURIBOR Borrowing, a HIBOR
Borrowing, a SIBOR Borrowing, an Australian Bank Bill Rate Borrowing or a
Canadian BA Rate Borrowing, the initial Interest Period to be applicable
thereto, which shall be a period contemplated by the definition of the term
“Interest Period”; and


(v) the location and number of the account or accounts to which funds are to be
disbursed, which shall comply with the requirements of Section 2.04.


If no election as to the Type of Borrowing is specified other than Borrowings
denominated in a Permitted Foreign Currency, then the requested Borrowing shall
be an ABR Borrowing. If no Interest Period is specified with respect to any
requested Eurodollar Borrowing, EURIBOR Borrowing, HIBOR Borrowing, SIBOR
Borrowing, Australian Bank Bill Rate Borrowing or Canadian BA Rate Borrowing,
then the Borrower shall be deemed to have selected an Interest Period of one
month’s duration. If no currency is specified with respect to any requested
Loan, the Borrower shall be deemed to have selected dollars. Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Revolving Loan to be made as part of the requested
Borrowing. Except as otherwise provided herein, a Borrowing Request for a
Eurodollar Borrowing, a EURIBOR Borrowing, a HIBOR Borrowing, a SIBOR Borrowing,
an Australian Bank Bill Rate Borrowing or a Canadian BA Rate Borrowing shall be
irrevocable on and after the related Interest Rate Determination Date, and the
Borrower shall be bound to make a borrowing in accordance therewith. As soon as
practicable after 10:00 a.m., New York City time, on each Interest Rate
Determination Date, the Administrative Agent shall determine (which
determination shall, absent manifest error, be final, conclusive and binding
upon all parties) the interest rate that shall apply to the Eurodollar
Borrowing, EURIBOR Borrowing, HIBOR Borrowing, SIBOR Borrowing, Australian Bank
Bill Rate Borrowing or Canadian BA Rate Borrowing for which an interest rate is
then being determined for the applicable Interest Period and shall promptly give
notice thereof (in writing or by telephone confirmed in writing) to Borrower and
each Lender.


Section 2.04 Funding of Borrowings. (a) Each Lender shall make each Revolving
Loan to be made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 1:00 p.m. Local Time to the account of the
Administrative Agent most recently designated by it for such purpose by notice
to the Lenders. The Administrative Agent will make such Revolving Loans
available




--------------------------------------------------------------------------------



to the Borrower by promptly crediting the amounts so received, in like funds, to
an account or accounts designated by the Borrower in the applicable Borrowing
Request.


(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s Applicable Percentage of
such Borrowing, the Administrative Agent may assume that such Lender has made
such Applicable Percentage available on such date in accordance with paragraph
(a) of this Section and may, in reliance upon such assumption, make available to
the Borrower a corresponding amount. In such event, if a Lender has not in fact
made its Applicable Percentage of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount with interest thereon, for each day from and including the date such
amount is made available to the Borrower to but excluding the date of payment to
the Administrative Agent, at (i) in the case of such Lender, (x) in the case of
Loans denominated in dollars, the greater of the Federal Funds Effective Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation and (y) in the case of Loans
denominated in a Permitted Foreign Currency, the rate determined by the
Administrative Agent to be the cost to it of funding such amount (which
determination will be conclusive absent manifest error) or (ii) in the case of
the Borrower, the interest rate applicable to
(A) in the case of Loans denominated in dollars, ABR Loans and (B) in the case
of Loans denominated in
a Permitted Foreign Currency, the interest rate applicable to the subject Loan
pursuant to Section 2.10. If such Lender pays such amount to the Administrative
Agent, then such amount shall constitute such Lender’s Revolving Loan included
in such Borrowing.


Section 2.05 Interest Elections. (a) Each Borrowing of Revolving Loans initially
shall be of the Type specified in the applicable Borrowing Request and, in the
case of a Eurodollar Borrowing, EURIBOR Borrowing, HIBOR Borrowing, SIBOR
Borrowing, Australian Bank Bill Rate Borrowing or Canadian BA Rate Borrowing,
shall have an initial Interest Period as specified in such Borrowing Request.
Thereafter, the Borrower may elect to convert such Borrowing to a different Type
( provided that Eurodollar Borrowings denominated in a Permitted Foreign
Currency, EURIBOR Borrowings, HIBOR Borrowings, SIBOR Borrowings, Australian
Bank Bill Rate Borrowings and Canadian BA Rate Borrowings may not be converted
to ABR Borrowings) or to continue such Borrowing and, in the case of a
Eurodollar Borrowing, EURIBOR Borrowing, HIBOR Borrowing, SIBOR Borrowing,
Australian Bank Bill Rate Borrowing or Canadian BA Rate Borrowing, may elect
Interest Periods therefor, all as provided in this Section. Subject to the
limitation set forth in Section 2.02(c), the Borrower may elect different
options with respect to different portions of the affected Borrowing, in which
case each such portion shall be allocated among the Lenders holding the
Revolving Loans comprising such Borrowing in accordance with their respective
Applicable Percentages, and the Revolving Loans comprising each such portion
shall be considered a separate Borrowing.


(b)To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent of such election by telephone (other than a request
pursuant to this Section with respect to a Borrowing denominated in a Permitted
Foreign Currency, which request shall be made in writing (including by
electronic transmission)) by the time that a Borrowing Request would be required
under Section 2.03 if the Borrower were requesting a Borrowing of the Type
resulting from such election to be made on the effective date of such election.
Each such telephonic request shall be irrevocable and shall be confirmed
promptly by hand delivery, telecopy or other electronic transmission to the
Administrative Agent of a written request (an “Interest Election Request”) in
substantially the form of Exhibit C attached hereto and signed by the Borrower.




--------------------------------------------------------------------------------



(c)Each written Interest Election Request shall specify the following
information in compliance with Section 2.02:


(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);


(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;


(iii) whether the resulting Borrowing is to be an ABR Borrowing, a Eurodollar
Borrowing, a EURIBOR Borrowing, a HIBOR Borrowing, a SIBOR Borrowing, an
Australian Bank Bill Rate Borrowing or a Canadian BA Rate Borrowing; and


(iv) if the resulting Borrowing is a Eurodollar Borrowing, a EURIBOR Borrowing,
a HIBOR Borrowing, a SIBOR Borrowing, an Australian Bank Bill Rate Borrowing or
a Canadian BA Rate Borrowing, the Interest Period to be applicable thereto after
giving effect to such election, which shall be a period contemplated by the
definition of the term “Interest Period.”


If any such Interest Election Request requests a Eurodollar Borrowing, a EURIBOR
Borrowing, a HIBOR Borrowing, a SIBOR Borrowing, an Australian Bank Bill Rate
Borrowing or a Canadian BA Rate Borrowing but does not specify an Interest
Period, then the Borrower shall be deemed to have selected an Interest Period of
one month’s duration.


(d)Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing. Except as otherwise provided
herein, an Interest Election Request for conversion to, or continuation of, any
Eurodollar Borrowing, EURIBOR Borrowing, HIBOR Borrowing, SIBOR Borrowing,
Australian Bank Bill Rate Borrowing or Canadian BA Rate Borrowing shall be
irrevocable on and after the related Interest Rate Determination Date, and the
Borrower shall be bound to effect a conversion or continuation in accordance
therewith.


(e)If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Borrowing, a EURIBOR Borrowing, a HIBOR Borrowing, a
SIBOR Borrowing, an Australian Bank Bill Rate Borrowing or a Canadian BA Rate
Borrowing prior to the end of the Interest Period applicable thereto, then,
unless such Borrowing is repaid as provided herein, at the end of such Interest
Period such Borrowing shall be continued as a Eurodollar Borrowing, a EURIBOR
Borrowing, a HIBOR Borrowing, a SIBOR Borrowing, an Australian Bank Bill Rate
Borrowing or a Canadian BA Rate Borrowing, as applicable, with an Interest
Period of one month’s duration. Notwithstanding any contrary provision hereof,
if an Event of Default has occurred and is continuing, (i) no outstanding
Borrowing denominated in dollars may be converted to or continued as a
Eurodollar Borrowing,
(ii) unless repaid, each Eurodollar Borrowing denominated in dollars shall be
converted to an ABR Borrowing at the end of the Interest Period applicable
thereto and (iii) unless repaid, each Eurodollar Borrowing denominated in a
Permitted Foreign Currency or EURIBOR Borrowing, HIBOR Borrowing, SIBOR
Borrowing, Australian Bank Bill Rate Borrowing or Canadian BA Rate Borrowing
shall be continued as a Eurodollar Borrowing, EURIBOR Borrowing, HIBOR
Borrowing, SIBOR Borrowing, Australian Bank Bill Rate Borrowing or Canadian BA
Rate Borrowing, as applicable, with an Interest Period of one month’s duration.






--------------------------------------------------------------------------------



Section 2.06 Termination and Reduction of Revolving Commitments. (a) Unless
previously terminated, the Revolving Commitments shall terminate on the Maturity
Date.


(b)The Borrower may at any time terminate, or from time to time reduce, the
Revolving Commitments; provided that (i) each partial reduction of the Revolving
Commitments shall be in an amount that is an integral multiple of $1,000,000 and
not less than $5,000,000 and (ii) the Borrower shall not terminate or reduce the
Revolving Commitments if, after giving effect to any concurrent prepayment of
the Loans in accordance with Section 2.08, the sum of the Aggregate Total
Exposure would exceed the total Commitments.


(c)The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Revolving Commitments under paragraph (b) of this
Section at least three Business Days prior to the effective date of such
termination or reduction, specifying such election and the effective date
thereof. Promptly following receipt of any notice, the Administrative Agent
shall advise the Lenders of the contents thereof. Each notice delivered by the
Borrower pursuant to this Section shall be irrevocable; provided that a notice
of termination of the Revolving Commitments delivered by the Borrower may state
that such notice is conditioned upon the effectiveness of other credit
facilities or another transaction, in which case such notice may be revoked by
the Borrower (by notice to the Administrative Agent on or prior to the specified
effective date) if such condition is not satisfied. Any termination or reduction
of the Revolving Commitments shall be permanent. Each reduction of the Revolving
Commitments shall be applied to the Lenders in accordance with their respective
Applicable Percentages.


(d)If, after giving effect to any reduction of the Revolving Commitments, the
Letter of Credit Sublimit exceeds the amount of the Revolving Commitments, such
Letter of Credit Sublimit shall be automatically reduced by the amount of such
excess.


Section 2.07 Repayment of Revolving Loans; Evidence of Debt. (a) The Borrower
hereby unconditionally promises to pay to the Administrative Agent for the
account of each Lender the then unpaid principal amount of each Revolving Loan
on the Maturity Date.


(b)Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Revolving Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.


(c)The Administrative Agent shall maintain accounts in which it shall record (i)
the amount of each Revolving Loan made hereunder, the Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.


(d)The entries made in the accounts maintained pursuant to paragraph (b) or (c)
of this Section shall be prima facie evidence of the existence and amounts of
the obligations recorded therein (absent manifest error); provided that the
failure of any Lender or the Administrative Agent to maintain such accounts or
any error therein shall not in any manner affect the obligation of the Borrower
to repay the Revolving Loans in accordance with the terms of this Agreement.
(e)Any Lender may request that Revolving Loans made by it be evidenced by a
promissory note (each such promissory note being called a “Note” and all such
promissory notes being collectively called the “Notes”). In such event, the
Borrower shall prepare, execute and deliver to such Lender a Note payable to
such Lender (or, if requested by such Lender, to such Lender and its registered
assigns)




--------------------------------------------------------------------------------



in substantially the form of Exhibit D-1 attached hereto. Thereafter, the
Revolving Loans evidenced by such Note and interest thereon shall at all times
(including after assignment pursuant to Section 9.04) be represented by one or
more promissory notes in such form payable to the payee named therein (or, if
such promissory note is a registered note, to such payee and its registered
assigns).


Section 2.08 Prepayment of Loans. (a) The Borrower shall have the right at any
time and from time to time to prepay any Borrowing in whole or in part, without
premium or penalty (subject to the requirements of Section 2.13), subject to
prior notice in accordance with paragraph (b) of this Section.


(b)The Borrower shall notify the Administrative Agent by telephone (confirmed by
telecopy, other electronic transmission or delivery of written notice), telecopy
or other electronic transmission of any prepayment hereunder (i) in the case of
prepayment of a Eurodollar Borrowing, EURIBOR Borrowing or Canadian BA Rate
Borrowing, not later than 1:00 p.m., Local Time, three Business Days before the
date of prepayment, (ii) in the case of a Eurodollar Borrowing denominated in
any Permitted Foreign Currency or a HIBOR Borrowing, a SIBOR Borrowing or an
Australian Bank Bill Rate Borrowing, not later than 1:00 p.m., Local Time, four
Business Days before the date of prepayment or (iii) in the case of prepayment
of an ABR Borrowing, not later than 1:00 p.m., New York City time, one Business
Day before the date of prepayment. Each such notice shall be irrevocable and
shall specify the prepayment date and the principal amount of each Borrowing or
portion thereof to be prepaid; provided that, if a notice of prepayment is given
in connection with a conditional notice of termination of the Revolving
Commitments as contemplated by Section 2.06, then such notice of prepayment may
be revoked if such notice of termination is revoked in accordance with Section
2.06. Promptly following receipt of any such notice relating to a Borrowing, the
Administrative Agent shall advise the Lenders of the contents thereof. Each
partial prepayment of any Borrowing shall be in an amount that would be
permitted in the case of an advance of a Borrowing of the same Type as provided
in Section 2.02. Each prepayment of a Borrowing shall be applied ratably to the
Revolving Loans of the Lenders in accordance with their respective Applicable
Percentages. Prepayments shall be accompanied by accrued interest to the extent
required by Section 2.10 and any costs incurred as contemplated by Section 2.13.


(c)If at any time (1) the Aggregate Total Exposure exceeds the total Commitments
then in effect (other than as a result of any revaluation of the Dollar
Equivalent of Loans or Letter of Credit Usage on any Calculation Date in
accordance with Section 1.06) or (ii) the Aggregate Total Exposure exceeds 105%
of the total Commitments solely as a result of any revaluation of the Dollar
Equivalent of Loans or Letter of Credit Usage on any Calculation Date in
accordance with Section 1.06, the Borrower shall promptly prepay the Revolving
Loans or Cash Collateralize the outstanding amount of Letter of Credit Usage at
the Agreed L/C Cash Collateral Amount of all Letter of Credit Usage, as
applicable, to the extent necessary so that the Aggregate Total Exposure shall
not exceed (a) in the case of Section 2.08(c)(i), the Commitments; and (b) in
the case of Section 2.08(c)(ii), 105% of the Commitments; in each case, then in
effect (or, in the case of Letter of Credit Usage, such amounts are fully Cash
Collateralized).


(d)Any prepayment of any Loan pursuant to this Section 2.08 shall be applied as
specified by the Borrower in the applicable notice of prepayment.


Section 2.09 Fees. (a) The Borrower agrees to pay (or in the case of clause
(ii), cause the Applicable Account Party to pay) to the Administrative Agent for
the account of each Lender (other than any Defaulting Lender) in accordance with
its Applicable Percentage (i) a commitment fee (the “Commitment Fee”), which
shall accrue at the percentage set forth in the definition of “Applicable Rate”
on the average daily difference between (x) the Revolving Commitments and (y)
the aggregate principal amount of (1) all outstanding Revolving Loans plus (2)
the Letter of Credit Usage during the




--------------------------------------------------------------------------------



period from and including the date hereof to but excluding the date on which
such Revolving Commitment terminates and (ii) a Letter of Credit participation
fee (the “Letter of Credit Fee”) equal to the Applicable Rate with respect to
Eurodollar Borrowings, multiplied by the average daily undrawn amount of the
Letters of Credit (regardless of whether any conditions for drawing could then
be met and determined as of the close of business on any date of determination).
Accrued fees under this Section 2.09(a) shall be payable in arrears on the last
day of March, June, September and December of each year and on the date on which
the Commitments terminate, commencing on September 30, 2015; provided that any
commitment fees accruing after the date on which the Commitments terminate shall
be payable on demand. All fees under this Section 2.09(a) shall be computed on
the basis of a year of 360 days and shall be payable for the actual number of
days elapsed (including the first day but excluding the last day).


(b)The Borrower agrees to pay (or cause the Applicable Account Party to pay)
directly to each Issuing Bank, for its own account, the following fees:


(i) a fronting fee equal to 0.125%, per annum based on the average daily undrawn
amount on such Letters of Credit issued by such Issuing Bank; and


(ii) such documentary and processing charges for any issuance, amendment,
transfer or payment of a Letter of Credit as are in accordance with such Issuing
Bank’s standard schedule for such charges and as in effect at the time of such
issuance, amendment, transfer or payment, as the case may be.


(iii) The fees in clause (b)(i) above shall be payable quarterly in arrears on
March 31, June 30, September 30 and December 31 of each year during the
Availability Period, commencing on the first such date to occur after the
Effective Date, and on the Maturity Date.


(c)The Borrower agrees to pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon between the
Borrower and the Administrative Agent in the Agent Fee Letter.


(d)All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the parties specified herein. Fees paid shall not be
refundable under any circumstances.


Section 2.10 Interest. (a) The Revolving Loans comprising each ABR Borrowing
shall bear interest at the Alternate Base Rate plus the Applicable Rate.


(b)The Revolving Loans comprising each Eurodollar Borrowing shall bear interest
at the Adjusted LIBO Rate for the Interest Period in effect for such Borrowing
plus the Applicable Rate.


(c)The Revolving Loans comprising each EURIBOR Borrowing shall bear interest at
the Adjusted EURIBO Rate for the Interest Period in effect for such Borrowing
plus the Applicable Rate.


(d)The Revolving Loans comprising each HIBOR Borrowing shall bear interest at
HIBOR for the Interest Period in effect for such Borrowing plus the Applicable
Rate.


(e)The Revolving Loans comprising each SIBOR Borrowing shall bear interest at
SIBOR for the Interest Period in effect for such Borrowing plus the Applicable
Rate.


(f) The Revolving Loans comprising each Australian Bank Bill Rate Borrowing
shall bear interest at the Australian Bank Bill Rate for the Interest Period in
effect for such Borrowing plus the Applicable Rate.




--------------------------------------------------------------------------------



(g)The Revolving Loans comprising each Canadian BA Rate Borrowing shall bear
interest at the Canadian BA Rate for the Interest Period in effect for such
Borrowing plus the Applicable Rate.


(h)Notwithstanding the foregoing, upon the occurrence and during the continuance
of a Specified Event of Default and, at the request of Required Lenders, any
other Event of Default, all overdue amounts outstanding hereunder shall bear
interest, after as well as before judgment, at a rate per annum equal to (i) in
the case of overdue principal of any Loan, 2% plus the rate otherwise applicable
to such Loan as provided in the preceding paragraphs of this Section or (ii) in
the case of any other overdue amount, 2% plus the rate applicable to ABR Loans
as provided in paragraph (a) of this Section.


(i) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and upon termination of the Commitments; provided
that (i) interest accrued pursuant to paragraph (d) of this Section shall be
payable on demand, (ii) in the event of any repayment or prepayment of any Loan
(other than a prepayment of an ABR Loan prior to the end of the Availability
Period), accrued interest on the principal amount repaid or prepaid shall be
payable on the date of such repayment or prepayment and (iii) in the event of
any conversion of any Eurodollar Loan, EURIBOR Loan, HIBOR Loan, SIBOR Loan,
Australian Bank Bill Rate Loan or Canadian BA Rate Loan prior to the end of the
current Interest Period therefor, accrued interest on such Loan shall be payable
on the effective date of such conversion.


(j) The Borrower agrees to pay to the applicable Issuing Bank, with respect to
drawings honored under any Letter of Credit, interest on the amount paid by such
Issuing Bank in respect of each such honored drawing from the date such drawing
is honored to but excluding the date such amount is reimbursed by or on behalf
of the Borrower at a rate equal to (i) for the period from the date such drawing
is honored to but excluding the applicable Reimbursement Date, the rate of
interest otherwise payable hereunder with respect to Loans that are ABR Loans,
and (ii) thereafter, a rate which is 2% per annum in excess of the rate of
interest otherwise payable hereunder with respect to Loans that are ABR Loans,
Eurodollar Loans, EURIBOR Loans, HIBOR Loans, SIBOR Loans, Australian Bank Bill
Rate Loans or Canadian BA Rate Loans (as applicable).


(k)All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate at times
when the Alternate Base Rate is based on the Prime Rate shall be computed on the
basis of a year of 365 days (or 366 days in a leap year), and in each case shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day). The applicable Alternate Base Rate, Adjusted LIBO Rate,
Adjusted EURIBOR Rate, HIBOR, SIBOR, Australian Bank Bill Rate or Canadian BA
Rate shall be determined by the Administrative Agent or the applicable Issuing
Bank, as the case may be, and such determination shall be conclusive absent
manifest error.


Section 2.11 Alternate Rate of Interest; Illegality. (a) If prior to the
commencement of any Interest Period for a Eurodollar Borrowing, EURIBOR
Borrowing, HIBOR Borrowing, SIBOR Borrowing, Australian Bank Bill Rate Borrowing
or Canadian BA Rate Borrowing:
(i) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate, the Adjusted EURIBO Rate, HIBOR, SIBOR, the
Australian Bank Bill Rate or the Canadian BA Rate, as the case may be, for such
Interest Period; or
(ii) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate, the Adjusted EURIBO Rate, HIBOR, SIBOR, the Australian Bank
Bill Rate or the Canadian BA Rate, as the case may be, for such Interest Period
will not adequately and fairly reflect the cost to






--------------------------------------------------------------------------------



such Lenders (or Lender) of making or maintaining their Loans (or its Loan)
included in such Borrowing for such Interest Period; then the Administrative
Agent shall give notice thereof to the Borrower and the Lenders by telephone,
telecopy or other electronic transmission as promptly as practicable thereafter
and, until the Administrative Agent notifies the Borrower and the Lenders that
the circumstances giving rise to such notice no longer exist, (x) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing, EURIBOR Borrowing,
HIBOR Borrowing, SIBOR Borrowing, Australian Bank Bill Rate Borrowing or
Canadian BA Rate Borrowing, as the case may be, shall be ineffective and (y) if
any Borrowing Request requests a Eurodollar Borrowing, EURIBOR Borrowing, HIBOR
Borrowing, SIBOR Borrowing, Australian Bank Bill Rate Borrowing or Canadian BA
Rate Borrowing, such Borrowing (x) if denominated in dollars, shall be made as
an ABR Borrowing or (y) in all other cases, shall be ineffective (and no Lender
shall be obligated to make a Loan on account thereof).


(b)If any Lender reasonably determines that any Change in Law has made it
unlawful, or that any Governmental Authority has asserted after the Effective
Date that it is unlawful, for such Lender or its applicable lending office to
make or maintain any Eurodollar Borrowing, EURIBOR Borrowing, HIBOR Borrowing,
SIBOR Borrowing, Australian Bank Bill Rate Borrowing or Canadian BA Rate
Borrowing, then, on notice thereof by such Lender to the Borrower through the
Administrative Agent, any obligations of such Lender to make or continue any
Eurodollar Borrowing, EURIBOR Borrowing, HIBOR Borrowing, SIBOR Borrowing,
Australian Bank Bill Rate Borrowing or Canadian BA Rate Borrowing or to convert
ABR Borrowings to Eurodollar Borrowings shall be suspended until such Lender
notifies the Administrative Agent and the Borrower that the circumstances giving
rise to such determination no longer exist. Upon receipt of such notice, the
Borrower shall upon demand from such Lender (with a copy to the Administrative
Agent), (i) with respect to Eurodollar Loans of such Lender denominated in
dollars, convert all such Eurodollar Loans of such Lender to ABR Loans, on the
last of the Interest Period therefor, if such Lender may lawfully continue to
maintain such Eurodollar Loans to such day, or immediately, if such Lender may
not lawfully continue to maintain such Loans (in which case the Borrower shall
not be required to make payments pursuant to Section 2.13 in connection with
such payment) and (ii) with respect to Eurodollar Loans of such Lender
denominated in a Permitted Foreign Currency, EURIBOR Loans, HIBOR Loans, SIBOR
Loans, Australian Bank Bill Rate Loans and Canadian BA Rate Loans of such
Lender, prepay all such Eurodollar Loans, EURIBOR Loans, HIBOR Loans, SIBOR
Loans, Australian Bank Bill Rate Loans and/or Canadian BA Rate Loans of such
Lender, on the last day of the Interest Period therefor, if such Lender may
lawfully continue to maintain such Eurodollar Loans, EURIBOR Loans, HIBOR Loans,
SIBOR Loans, Australian Bank Bill Rate Loans or Canadian BA Rate Loans to such
day, or immediately, if such Lender may not lawfully continue to maintain such
Loans (in which case the Borrower shall not be required to make payments
pursuant to Section 2.13 in connection with such payment). Upon any such
prepayment or conversion, the Borrower shall also pay accrued interest on the
amount so prepaid or converted. Each Lender agrees to designate a different
lending office if such designation will avoid the need for such notice and will
not, in the determination of such Lender, otherwise be disadvantageous to it.
Section 2.12 Increased Costs. (a) If any Change in Law shall:


(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended by, any Lender or any Issuing Bank
(except any such reserve requirement reflected in the Adjusted LIBO Rate);


(ii) subject the Administrative Agent, any Issuing Bank, any Lender or any other
recipient of any payment to be made by or on account of any obligation of the
Borrower hereunder, to any Taxes (other than (A) Indemnified Taxes, (B) Taxes
described in clauses (b) through (d) of the




--------------------------------------------------------------------------------



definition of Excluded Taxes and (C) Connection Income Taxes) on its loans, loan
principal, letters of credit, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto; or


(iii) impose on any Lender, any Issuing Bank or the London interbank market any
other condition, cost or expense (other than Taxes Taxes) affecting this
Agreement or Eurodollar Loans, EURIBOR Loans, HIBOR Loans, SIBOR Loans,
Australian Bank Bill Rate Loans or Canadian BA Rate Loans made by such Lender or
such Issuing Bank; and the result of any of the foregoing shall be to increase
the cost to such Lender or such Issuing Bank of making, continuing, converting
to or maintaining any Loan (or of maintaining its obligation to make any such
Loan) or issue, amend, extend, increase or maintain in place a Letter of Credit,
as the case may be, or to reduce the amount of any sum received or receivable by
such Lender hereunder or such Issuing Bank (whether of principal, interest or
otherwise), then the Borrower will pay to such Lender or such Issuing Bank such
additional amount or amounts as will compensate such Lender or such Issuing Bank
for such additional costs incurred or reduction suffered.


(b)If any Lender or any Issuing Bank determines that any Change in Law regarding
capital adequacy or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or such Issuing Bank’s capital or
on the capital of such Lender’s or such Issuing Bank’s holding company, if any,
as a consequence of this Agreement, the Commitments hereunder or the Loans made
by such Lender or the Letter of Credit issued by such Issuing Bank to a level
below that which such Lender or such Lender’s holding company or such Issuing
Bank or such Issuing Bank’s holding company could have achieved but for such
Change in Law (taking into consideration such Lender’s or such Issuing Bank’s
policies and the policies of such Lender’s or such Issuing Bank’s holding
company with respect to capital adequacy or liquidity requirements), then from
time to time the Borrower will pay to such Lender or such Issuing Bank such
additional amount or amounts as will compensate such Lender or such Lender’s
holding company for any such reduction suffered.


(c)A certificate of a Lender or an Issuing Bank setting forth in reasonable
detail the amount or amounts necessary to compensate such Lender or its
respective holding company, as the case may be, as specified in paragraph (a) or
(b) of this Section shall be delivered to the Borrower and shall be conclusive
absent manifest error. The Borrower shall pay such Lender or such Issuing Bank
the amount shown as due on any such certificate within 10 days after receipt
thereof.


(d)Failure or delay on the part of any Lender or any Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or such Issuing Bank’s right to demand such compensation; provided that
the Borrower shall not be required to compensate a Lender pursuant to this
Section for any increased costs or reductions incurred more than 180 days prior
to the date that such Lender or such Issuing Bank notifies the Borrower of the
Change in Law giving rise to such increased costs or reductions and of such
Lender’s or such Issuing Bank’s intention to claim compensation therefore;
provided, further, that, if the Change in Law giving rise to such increased
costs or reductions is retroactive (or has retroactive effect), then the 180-day
period referred to above shall be extended to include the period of retroactive
effect thereof.


Section 2.13 Break Funding Payments. In the event of (a) the payment or
prepayment of any principal of any Eurodollar Loan, EURIBOR Loan, HIBOR Loan,
SIBOR Loan, Australian Bank Bill Rate Loan or Canadian BA Rate Loan other than
on the last day of an Interest Period applicable thereto (whether voluntary,
mandatory, automatic, by reason of acceleration, or otherwise), (b) the
conversion of any Eurodollar Loan, EURIBOR Loan, HIBOR Loan, SIBOR Loan,
Australian Bank Bill Rate Loan or Canadian BA Rate Loan other than on the last
day of the Interest Period applicable thereto, (c) the failure to borrow,
convert, continue or prepay any Eurodollar Loan, EURIBOR Loan, HIBOR Loan, SIBOR




--------------------------------------------------------------------------------



Loan, Australian Bank Bill Rate Loan or Canadian BA Rate Loan on the date
specified in any notice delivered pursuant hereto (regardless of whether such
notice may be revoked under Section 2.08(b) and is revoked in accordance
therewith), or (d) the assignment of any Eurodollar Loan, EURIBOR Loan, HIBOR
Loan, SIBOR Loan, Australian Bank Bill Rate Loan or Canadian BA Rate Loan other
than on the last day of the Interest Period applicable thereto as a result of a
request by the Borrower pursuant to Section 2.16, then, in any such event, the
Borrower shall compensate each Lender for the loss, cost and expense
attributable to such event. In the case of a Eurodollar Loan, EURIBOR Loan,
HIBOR Loan, SIBOR Loan, Australian Bank Bill Rate Loan or Canadian BA Rate Loan,
such loss, cost or expense to any Lender shall be deemed to include an amount
determined by such Lender to be the excess, if any, of
(i)the amount of interest which would have accrued on the principal amount of
such Loan had such event not occurred, at the Adjusted LIBO Rate, the Adjusted
EURIBO Rate, HIBOR, SIBOR, the Australian Bank Bill Rate or the Canadian BA
Rate, as the case may be, that would have been applicable to such Loan, for the
period from the date of such event to the last day of the then current Interest
Period therefor (or, in the case of a failure to borrow, convert or continue,
for the period that would have been the Interest Period for such Loan), over
(ii) the amount of interest which would accrue on such principal amount for such
period at the interest rate which such Lender would bid were it to bid, at the
commencement of such period, for dollar deposits of a comparable amount and
period from other banks in the eurodollar market. A certificate of any Lender
setting forth in reasonable detail any amount or amounts that such Lender is
entitled to receive pursuant to this Section shall be delivered to the Borrower
and shall be conclusive absent manifest error. The Borrower shall pay such
Lender the amount shown as due on any such certificate within 10 days after
receipt thereof.


Section 2.14 Taxes. (a) Any and all payments by or on account of any obligation
of any Loan Party under any Loan Document shall be made free and clear of and
without deduction or withholding
for any Taxes, except as required by law. If any applicable law (as determined
in the good faith discretion of an applicable Withholding Agent) requires the
deduction or withholding of any Tax from any such payment by a Withholding
Agent, then the applicable Withholding Agent shall make such deduction or
withholding and timely pay the full amount deducted or withheld to the relevant
Governmental Authority in accordance with applicable law and, if such Tax is an
Indemnified Tax, then the sum payable by the applicable Loan Party shall be
increased as necessary so that after making such deduction or withholding for
Indemnified Taxes (including such deductions and withholdings for Indemnified
Taxes applicable to additional sums payable under this Section) the
Administrative Agent or Lender (as the case may be) receives an amount equal to
the sum it would have received had no such deduction or withholding for
Indemnified Taxes been made.


(b)In addition, the Loan Parties shall timely pay to the relevant Governmental
Authority in accordance with applicable law or, at the option of the
Administrative Agent, timely reimburse it for the payment of any Other Taxes.


(c)The Loan Parties shall jointly and severally indemnify the Administrative
Agent and each Lender, within 10 days after demand therefore, for the full
amount of any Indemnified Taxes paid by the Administrative Agent or such Lender,
as the case may be, or required to be withheld or deducted from any payment by
or on account of any obligation of the Borrower hereunder (including Indemnified
Taxes imposed or asserted on or attributable to amounts payable under this
Section) and any penalties, interest and reasonable expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes or Other Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to the Borrower by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.




--------------------------------------------------------------------------------



(d)Each Lender shall severally indemnify the Administrative Agent, within 10
days after demand therefor, for (i) any Indemnified Taxes attributable to such
Lender (but only to the extent that the Loan Parties have not already
indemnified the Administrative Agent for such Indemnified Taxes and without
limiting the obligation of the Loan Parties to do so), (ii) any Taxes
attributable to such Lender’s failure to comply with the provisions of Section
9.04(c)(iii) relating to the maintenance of a Participant Register and (iii) any
Excluded Taxes attributable to such Lender, in each case, that are payable or
paid by the Administrative Agent in connection with any Loan Document, and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (d).


(e)As soon as practicable after any payment of Indemnified Taxes by any Loan
Party to a Governmental Authority, such Loan Party shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.


(f) (i) Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.14(f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.


(ii)Without limiting the generality of the foregoing, as long as the Borrower is
a
U.S. Person:


a.any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed copies
of IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;


b.any Foreign Lender, if it is legally entitled to do so, shall deliver to the
Borrower and the Administrative Agent (in such number of copies as shall be
required by law or requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter as required by law or upon the reasonable request of the Borrower or
the Administrative Agent, but only if such Foreign Lender is legally entitled to
do so), whichever of the following is applicable:




--------------------------------------------------------------------------------



(a) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN-E or IRS
Form W- 8BEN, as applicable, establishing an exemption from, or reduction of,
U.S. federal withholding Tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under any Loan
Document, IRS Form W-8BEN-E or IRS Form W-8BEN, as applicable, establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;


(b) executed originals of IRS Form W-8ECI;


(c) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit H-1 to the effect that such Foreign Lender
is not (A) a “bank” within the meaning of Section 881(c)(3)(A) of the Code, (B)
a “10 percent shareholder” of the Borrower within the meaning of Section
881(c)(3)(B) of the Code, or
c.a “controlled foreign corporation” described in Section 881(c)(3)(C) of the
Code (a “U.S. Tax Compliance Certificate”) and (y) executed originals of IRS
Form W-8BEN-E or IRS Form W-8BEN, as applicable; or


(d) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W8BEN-E
or IRS Form W-8BEN, as applicable, a U.S. Tax Compliance Certificate
substantially in the form of Exhibit H-2 or Exhibit H-3, IRS Form W-9, and/or
other certification documents from each beneficial owner, as applicable;
provided that if the Foreign Lender is a partnership and one or more direct or
indirect partners of such
Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may a
U.S. Tax Compliance Certificate substantially in the form of Exhibit H-4 on
behalf of such direct or indirect partner or partners;


(C)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and


(D)If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their




--------------------------------------------------------------------------------



obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.


Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.


(g)If any Lender or the Administrative Agent determines, in its sole discretion
exercised in good faith, that it has received a refund of any Taxes as to which
it has been indemnified by any Loan Party pursuant to this Section 2.14
(including by the payment of additional amounts pursuant to this Section 2.14),
it shall pay to the applicable Loan Party an amount equal to such refund (but
only to the extent of indemnity payments made under this Section 2.14 with
respect to the Taxes giving rise to such refund), net of all out-of-pocket
expenses (including Taxes) of such indemnified party and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund). Such applicable Loan Party, upon the request of such Lender or the
Administrative Agent, as applicable, shall repay to such Lender or the
Administrative Agent, as the case may be, the amount paid over pursuant to this
paragraph (g) (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event that such Lender or the
Administrative Agent, as applicable, is required to repay such refund to such
Governmental Authority. Notwithstanding anything to the contrary in this
paragraph (h), in no event will a Lender or the Administrative Agent be required
to pay any amount to a Loan Party pursuant to this paragraph (g), the payment of
which would place the Lender or the Administrative Agent, as applicable, in a
less favorable net after-Tax position than the Lender or the Administrative
Agent, as the case may be, would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph (g) shall not be
construed to require any Lender or the Administrative Agent to make available
its Tax returns (or any other information relating to its Taxes that it deems
confidential) to the Loan Party or any other Person.


(h)For all purposes of this Section 2.14, the term “Lender” includes and shall
apply equally to the benefit of each Issuing Bank.


(i) Each party’s obligations under this Section 2.14 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.


Section 2.15 Payments Generally; Pro Rata Treatment; Sharing of Set-Off. (a) The
Borrower shall make each payment required to be made by it hereunder (whether of
principal, interest or fees, or of amounts payable under Sections 2.12, 2.13 or
2.14, or otherwise) prior to 1:00 p.m., New York City time, on the date when
due, in immediately available funds, without set off or counterclaim. Any
amounts received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent at its Principal Office and except
that payments pursuant to Sections 2.12, 2.13 or 2.14 and Section 9.03 shall be
made directly to the Persons entitled thereto. The Administrative Agent shall
distribute any such payments received by it for the account of any other Person
to the appropriate recipient promptly following receipt thereof. If any payment
or performance hereunder shall be due on a day that is not a Business Day, the
date for payment or performance shall be extended to the next succeeding
Business Day, and, in the case of any payment




--------------------------------------------------------------------------------



accruing interest, interest thereon shall be payable for the period of such
extension. All payments hereunder of principal or interest in respect of any
Loan or Letter of Credit shall, except as otherwise expressly provided herein,
be made in the currency of such Loan or Letter of Credit; all other payments
hereunder and under each other Loan Document shall be made in dollars.


(b)If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, interest and fees
then due hereunder, such funds shall be applied (i) first, towards payment of
interest and fees then due hereunder, ratably among the parties entitled thereto
in accordance with the amounts of interest and fees then due to such parties,
and (ii) second, towards payment of principal then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of principal then
due to such parties.


(c)If any Lender shall, by exercising any right of set off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans resulting in such Lender receiving payment of a greater proportion of
the aggregate amount of its Loans and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the Loans
of other Lenders to the extent necessary so that the benefit of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amount of principal of and accrued interest on their respective Loans; provided
that (i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and (ii) the provisions of this paragraph shall not be construed to
apply to any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement (including the application of funds arising from
the existence of a Defaulting Lender) or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant, other than to the Borrower or any
Subsidiary or Affiliate thereof (as to which the provisions of this paragraph
shall apply). The Borrower consents to the foregoing and agrees, to the extent
it may effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the Borrower in the amount
of such participation.


(d)Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the Lenders severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.


(e)If any Lender or any Issuing Bank shall fail to make any payment required to
be made by it pursuant to Section 2.04(b) or paragraph (d) of this Section, then
the Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for the account of such Lender or such Issuing Bank, as the case may be,
to satisfy such Lender’s or such Issuing Bank’s, as applicable, obligations
under such Sections until all such unsatisfied obligations are fully paid.




--------------------------------------------------------------------------------



Section 2.16 Mitigation Obligations; Replacement of Lenders. (a) Before any
Lender requests compensation under Section 2.12, or requires the Borrower to pay
any Indemnified Tax or additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.14, such Lender
shall use reasonable efforts to designate a different lending office for funding
or booking its Loans hereunder or to assign its rights and obligations hereunder
to another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 2.12 or Section 2.14, as the case may be, in the
future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.


(b)If (i) any Lender requests compensation under Section 2.12, (ii) the Borrower
is required to pay any Indemnified Tax or additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.14 or
(iii) any Lender gives notice pursuant to
Section 2.11(b) or (iv) any Lender is a Defaulting Lender or a Non-Consenting
Lender, then the Borrower may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in Section 9.04), all its interests, rights (other than its existing
rights to payments pursuant to Section 2.12 or Section 2.14) and obligations
under this Agreement and the other Loan Documents to an assignee that shall
assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment); provided that (i) the Borrower shall have received the
prior written consent of the Administrative Agent, which consent shall not
unreasonably be withheld or delayed, (ii) such Lender shall have received
payment of an amount equal to the outstanding principal of its Loans, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder and
under the other Loan Documents, from the assignee (to the extent of such
outstanding principal and accrued interest and fees so assigned) or the Borrower
(in the case of all other amounts so assigned), (iii) in the case of any such
assignment resulting from a claim for compensation under Section 2.12 or
payments required to be made pursuant to Section 2.14, such assignment will
result in a reduction in such compensation or payments or, in the case of an
assignment resulting from notice pursuant to Section 2.11(b), such assignment
will eliminate the need for such notice, (iv) such assignment does not conflict
with applicable law and (v) in the case of any assignment resulting from a
Lender becoming a Non-Consenting Lender,
(x) the applicable assignee shall have consented to, or shall consent to, the
applicable amendment, waiver
or consent and (y) the Borrower exercises its rights pursuant to this clause (b)
with respect to all Non- Consenting Lenders relating to the applicable
amendment, waiver or consent. A Lender shall not be required to make any such
assignment or delegation if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling the Borrower to require such
assignment and delegation cease to apply.


(c)Each Lender hereby grants to the Administrative Agent an irrevocable power of
attorney (which power is coupled with an interest) to execute and deliver, on
behalf of such Lender, as assignor, any Assignment and Assumption necessary to
effectuate any assignment of such Lender’s interests hereunder in the
circumstances contemplated by this Section 2.16.


Section 2.17 Defaulting Lenders. (a) Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law:


(i) Such Defaulting Lender’s right to approve or disapprove any amendment,
waiver or consent with respect to this Agreement shall be restricted as set
forth in the definition of Required Lenders and in Section 9.02.






--------------------------------------------------------------------------------



(ii) Any payment of principal, interest, fees or other amounts received by the
Administrative Agent for the account of such Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Article 7 or otherwise) or
received by the Administrative Agent from a Defaulting Lender pursuant to
Section 9.08 shall be applied at such time or times as may be determined by the
Administrative Agent as follows: first, to the payment of any amounts owing by
such Defaulting Lender to the Administrative Agent hereunder; second, to the
payment on a pro rata basis of any amounts owing by such Defaulting Lender to
the Issuing Banks hereunder; third, to Cash Collateralize the Issuing Banks’
Fronting Exposure with respect to such Defaulting Lender in accordance with
Section 2.20(i); fourth, as the Borrower may request (so long as no Default or
Event of Default exists), to the funding of any Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; fifth, if so determined by
the Administrative Agent and the Borrower, to be held in a non-interest bearing
deposit account and released pro rata in order to satisfy (x) such Defaulting
Lender’s potential future funding obligations with respect to Loans under this
Agreement and (y) Cash Collateralize the Issuing Banks’ future Fronting Exposure
with respect to such Defaulting Lender with respect to future Letters of Credit
issued under this Agreement, in accordance with the procedures set forth in
Section 2.20(i); sixth, to the payment of any amounts owing to the Lenders or
the Issuing Banks as a result of any judgment of a court of competent
jurisdiction obtained by any Lender or any Issuing Bank against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; seventh, so long as no Default or Event of Default exists, to
the payment of any amounts owing to the Borrower as a result of any judgment of
a court of competent jurisdiction obtained by the Borrower against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; and eighth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if (x)
such payment is a payment of the principal amount of any Loans or Letter of
Credit Disbursements in respect of which such Defaulting Lender has not fully
funded its appropriate share and (y) such Loans, and funded and unfunded
participations in Letters of Credit, were made when the conditions set forth in
Section 4.02 were satisfied or waived, such payment shall be applied solely to
pay the Loans and Letter of Credit Disbursements to all Non-Defaulting Lenders
on a pro rata basis prior to being applied to the payment of any Loans or Letter
of Credit Disbursements of such Defaulting Lender until such time as all Loans
and funded and unfunded participations in Letter of Credit Obligations, without
giving effect to Section 2.17(a)(iv), are held by the Lenders pro rata in
accordance with the Revolving Commitments without giving effect to Section
2.17(a)(iv). Any payments, prepayments or other amounts paid or payable to a
Defaulting Lender that are applied (or held) to pay amounts owed by a Defaulting
Lender pursuant to this Section shall be deemed paid to and redirected by such
Defaulting Lender, and each Lender irrevocably consents hereto.
(iii) (A) No Defaulting Lender shall be entitled to receive any commitment fee
pursuant to Section 2.09 for any period during which that Lender is a Defaulting
Lender (and the Borrower shall not be required to pay any such fee that
otherwise would have been required to have been paid to that Defaulting Lender).


(B) With respect to any Commitment Fee or Letter of Credit Fee not required to
be paid to any Defaulting Lender pursuant to clause (A) above, the Borrower
shall (x) pay to each Non-Defaulting Lender that portion of any such fee
otherwise payable to such Defaulting Lender with respect to such Defaulting
Lender’s participation in Letters of Credit that has been reallocated to such
Non-Defaulting Lender pursuant to clause (iv) below, (y) pay to each Issuing
Bank the amount of any such fee otherwise payable to such Defaulting Lender to
the extent allocable to such Issuing Bank’s Fronting Exposure to such Defaulting
Lender and (z) not be required to pay the remaining amount of any such fee.




--------------------------------------------------------------------------------



(iii) (A) Reallocation of Participations to Reduce Fronting Exposure. So long as
no Default or Event of Default has occurred and is continuing, all or any part
of such Defaulting Lender’s participation in Letters of Credit shall be
reallocated among the Non-Defaulting Lenders in accordance with their respective
Applicable Percentages (calculated without regard to such Defaulting Lender’s
Revolving Commitment) but only to the extent that such reallocation does not
cause the Total Exposure of any Non-Defaulting Lender to exceed such
Non-Defaulting Lender’s Revolving Commitment. Subject to Section 9.18, no
reallocation hereunder shall constitute a waiver or release of any claim of any
party hereunder against a Defaulting Lender arising from that Lender having
become a Defaulting Lender, including any claim of a Non-Defaulting Lender as a
result of such Non-Defaulting Lender’s increased exposure following such
reallocation.


(B)if the reallocation described in clause (A) above cannot, or can only
partially, be effected, the Borrower shall within one Business Day following
notice by the Administrative Agent, Cash Collateralize for the benefit of the
applicable Issuing Bank only the Borrower’s obligations corresponding to such
Defaulting Lender’s Letter of Credit Usage (after giving effect to any partial
reallocation pursuant to clause (A) above) in accordance with the procedures set
forth in Section 2.20 for so long as such Letter of Credit Usage is outstanding;


(C)if the Borrower Cash Collateralizes any portion of such Defaulting Lender’s
Letter of Credit Usage pursuant to clause (B) above, the Borrower shall not be
required to pay any fees to such Defaulting Lender pursuant to Section
2.09(a)(ii) with respect to such Defaulting Lender’s Letter of Credit Usage
during the period such Defaulting Lender’s Letter of Credit Usage is Cash
Collateralized;


(D)if the Letter of Credit Usage of the non-Defaulting Lenders is reallocated
pursuant to clause (A) above, then the fees payable to the Lenders pursuant to
Section 2.09(a)(ii) shall be adjusted in accordance with such non-Defaulting
Lenders’ Applicable Percentages; and


(E)if all or any portion of such Defaulting Lender’s Letter of Credit Usage is
neither reallocated nor Cash Collateralized pursuant to clause (A) or (B) above,
then, without prejudice to any rights or remedies of any Issuing Bank or any
other Lender hereunder, all fees payable under Section 2.09(a)(ii) with respect
to such Defaulting Lender’s Letter of Credit Usage shall be payable to the
applicable Issuing Bank until and to the extent that such Letter of Credit Usage
is reallocated and/or Cash Collateralized.


(b)If the Borrower, the Administrative Agent and the Issuing Banks agree in
writing that a Lender is no longer a Defaulting Lender, the Administrative Agent
will so notify the parties hereto, whereupon as of the effective date specified
in such notice and subject to any conditions set forth therein (which may
include arrangements with respect to any Cash Collateral), that Lender will, to
the extent applicable, purchase at par that portion of outstanding Loans of the
other Lenders or take such other actions as the Administrative Agent may
determine to be necessary to cause the Loans and funded and unfunded
participations in Letters of Credit to be held on a pro rata basis by the
Lenders in accordance with their respective Applicable Percentages, without
giving effect to Section 2.17(a)(iv), whereupon such Lender will cease to be a
Defaulting Lender; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of the Borrower while
that Lender was a Defaulting Lender; and provided, further, that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Lender will constitute a waiver or release of any
claim of any party hereunder arising from that Lender’s having been a Defaulting
Lender.




--------------------------------------------------------------------------------



(c)If a Bankruptcy Event with respect to a parent of any Lender shall occur
following the date hereof and for so long as such event shall continue or any
Issuing Bank has a good faith belief that any Lender has defaulted in fulfilling
its obligations under one or more other agreements in which such Lender commits
to extend credit, such Issuing Bank shall not be required to issue, amend or
increase any Letter of Credit, unless such Issuing Bank shall have entered into
arrangements with the Borrower or such Lender, reasonably satisfactory to such
Issuing Bank, to defease any risk to it in respect of such Lender hereunder.


Section 2.18 Incremental Facility. (a) The Borrower may by written notice to the
Administrative Agent elect to request, prior to the Maturity Date, one or more
increases to the existing Revolving Commitments (any such increase, the “New
Commitments”), by an aggregate amount for all New Commitments not in excess of
the Incremental Available Amount (subject to Section 1.07, determined as of the
date of effectiveness of such New Commitments) and not less than $25,000,000
individually (or such lesser amount which shall be approved by the
Administrative Agent or that shall constitute the remaining amount of New
Commitments permitted to be incurred pursuant to this Section 2.18 at such
time), and integral multiples of $25,000,000 in excess of that amount. Each such
notice shall specify (A) the date (each, an “Increased Amount Date”) on which
Borrower proposes that the New Commitments shall be effective, which shall be a
date not less than 10 Business Days (or such shorter period as the
Administrative Agent may agree in its reasonable discretion) after the date on
which such notice is delivered to the Administrative Agent and which may be
contingent upon the closing of an acquisition or other transaction and (B) the
identity of each Lender or other Person that is an eligible assignee under
Section 9.04(b), subject to approval thereof by the Administrative Agent and the
Issuing Banks in the case of a Person that is not a Lender, to the extent such
approval is required in the case of an assignment to such Person pursuant to
such Section 9.04(b) (such approval not to be unreasonably withheld or delayed)
(each, a “New Lender”), to whom Borrower proposes any portion of such New
Commitments be allocated and the amounts of such allocations (it being
understood that the identity of such Lenders or other Persons may be amended
after the date of such notice so long as the approval requirements, if any, are
satisfied); provided that any Lender approached to provide all or a portion of
the New Commitments may elect or decline, in its sole discretion, to provide a
New Commitment. Such New Commitments shall become effective as of such Increased
Amount Date; provided that, subject to Section 1.07 (except as set forth in the
parenthetical proviso to clause (1) below), (1) on such Increased Amount Date,
each of the conditions set forth in Section 4.02(a) and (b) (with references
therein to the “Effective Date” being deemed to refer instead to such Increased
Amount Date and, in the case of Section 4.02(b), before and after giving effect
to such New Commitment) shall be satisfied (provided that if the proceeds of the
Loans under such New Commitments are to be used to consummate a Limited
Conditionality Acquisition, (x) no Specified Event of Default shall have
occurred and be continuing as of the Increased Amount Date before and after
giving effect to such New Commitments (it being understood that the requirements
of Section 4.02(b) shall otherwise be complied with in accordance with Section
1.07) and (y) the requirements of Section 4.02(a) shall be subject to, if agreed
to by the lenders providing such New Commitments, customary “SunGard” or other
customary applicable “certain funds” conditionality provisions (including the
accuracy of the representations and warranties contained in the applicable
acquisition agreement as are material to the interests of the lenders providing
such New Commitments, but only to the extent that the Borrower or any of its
Affiliates has the right to terminate its obligations under such acquisition
agreement as a result of the failure of such representation or warranty to be
accurate)); (2) the New Commitments shall be effected pursuant to one or more
Joinder Agreements executed and delivered by the Borrower, each Guarantor, if
any, the New Lenders and the Administrative Agent, and each of which shall be
recorded in the Register and each New Lender shall be subject to the
requirements set forth in Section 2.14; (3) Borrower shall make any payments
required pursuant to Sections 2.12 and 2.13 in connection with the New
Commitments; and (4) Borrower shall




--------------------------------------------------------------------------------



deliver or cause to be delivered any legal opinions or other documents
reasonably requested by the Administrative Agent, the New Lenders or the Issuing
Banks in connection with any such transaction.


(b)On any Increased Amount Date on which New Commitments are effective, subject
to the satisfaction of the foregoing terms and conditions, (i) each of the
Lenders shall assign to each of the New Lenders, and each of the New Lenders
shall purchase from each of the Lenders, at the principal amount thereof
(together with accrued interest), such interests in the Revolving Loans and
Letter of Credit Usage outstanding on such Increased Amount Date as shall be
necessary in order that, after giving effect to all such assignments and
purchases, such Revolving Loans and participation interests in Letter of Credit
Usage will be held by existing Lenders and New Lenders ratably in accordance
with their Revolving Commitments after giving effect to the addition of such New
Commitments to the Revolving Commitments, (ii) each New Commitment shall be
deemed for all purposes a Revolving Commitment and each Revolving Loan made
thereunder (a “New Loan”) shall be deemed, for all purposes, a Revolving Loan,
and (iii) each New Lender shall become a Lender for all purposes hereunder.


(c)The Administrative Agent shall notify the Lenders promptly upon receipt of
the Borrower’s notice of each Increased Amount Date and in respect thereof (i)
the New Commitments and the New Lenders, and (ii) the respective interests in
such Lender’s Revolving Loans and participation interests in Letter of Credit
Usage, in each case subject to the assignments contemplated by this Section
2.18.


(d)The terms and provisions (including pricing) of the New Loans shall be
identical to the existing Loans. For the avoidance of doubt, and without
limiting the generality of the foregoing, (x) the New Loans will not be
guaranteed by any Person other than (1) the Guarantors or (2) any Person that
shall, substantially concurrently with the incurrence of such New Loans, become
a Guarantor and (y) the New Loans will not be secured by any assets not
constituting the Collateral, unless such assets are substantially concurrently
pledged to secure the Secured Obligations on an equal and ratable basis.
Notwithstanding anything in Section 9.02 to the contrary, each Joinder Agreement
may, without the consent of any other Lenders, effect such amendments to this
Agreement and the other Loan Documents as may be necessary or appropriate, in
the opinion of the Administrative Agent, to effect the provisions of this
Section 2.18.


Section 2.19 Extension of the Maturity Date. Not earlier than 60 days prior to,
nor later than 10 Business Days prior to, the Maturity Date, the Borrower may,
upon written notice (the “ Extension Notice”) to the Administrative Agent (which
shall promptly notify the Lenders), request an extension of the Maturity Date
for up to one year; provided that no more than two such extensions may be
requested pursuant to this Section 2.19. If the conditions in this Section 2.19
are met, the Maturity Date shall be extended to the date specified in such
Extension Notice (which in no event shall be later than one year following the
Maturity Date) for all Extending Lenders. If a Lender agrees, in its individual
and sole discretion, to so extend its Revolving Commitment (an “Extending
Lender”), it shall deliver to the Administrative Agent a written notice of its
agreement to do so no later than 15 days after the date the applicable Extension
Notice is received by the Administrative Agent (or such later date to which the
Borrower and the Administrative Agent shall agree), and the Administrative Agent
shall promptly thereafter notify the Borrower of such Extending Lender’s
agreement to extend its Revolving Commitment (confirming the date of extension
and the new Maturity Date (after giving effect to such extension) applicable to
such Extending Lender). The Revolving Commitment of any Lender that fails to
accept or respond to the Borrower’s request for extension of the Maturity Date
(a “Declining Lender”) shall be terminated on the Maturity Date then in effect
for such Lender (without regard to any extension by other Lenders) and on such
Maturity Date the Borrower shall pay in full the unpaid principal amount of all
Loans owing to such Declining Lender, together with all accrued and unpaid
interest thereon and all fees accrued and unpaid under this Agreement to the
date of such payment of principal and all other




--------------------------------------------------------------------------------



amounts due to such Declining Lender under this Agreement. The Administrative
Agent shall promptly notify each Extending Lender of the aggregate Revolving
Commitments of the Declining Lenders. Each Extending Lender may offer to
increase its respective Revolving Commitment by an amount not to exceed the
aggregate amount of the Declining Lenders’ Revolving Commitments, and such
Extending Lender shall deliver to the Administrative Agent a notice of its offer
to so increase its Revolving Commitment no later than 30 days after the date the
applicable Extension Notice is received by the Administrative Agent (or such
later date to which the Borrower and the Administrative Agent shall agree). To
the extent the aggregate amount of additional Revolving Commitments that the
Extending Lenders offer pursuant to the preceding sentence exceeds the aggregate
amount of the Declining Lenders’ Revolving Commitments, such additional
Revolving Commitments shall be reduced on a pro rata basis. To the extent the
aggregate amount of Revolving Commitments that the Extending Lenders have so
offered to extend is less than the aggregate amount of Revolving Commitments
that the Borrower has so requested to be extended, the Borrower shall have the
right but not the obligation to require any Declining Lender to (and any such
Declining Lender shall) assign in full its rights and obligations under this
Agreement to one or more banks or other financial institutions (which may be,
but need not be, one or more of the Extending Lenders) which at the time agree
to, in the case of any such Person that is an Extending Lender, increase its
Revolving Commitment and in the case of any other such Person (a “New Extending
Lender”), become a party to this Agreement; provided that (i) such assignment is
otherwise in compliance with Section 9.04, (ii) such Declining Lender receives
payment in full of the unpaid principal amount of all Revolving Loans owing to
such Declining Lender, together with all accrued and unpaid interest thereon and
all fees accrued and unpaid under this Agreement to the date of such payment of
principal and all other amounts due to such Declining Lender under this
Agreement and (iii) any such assignment shall be effective on the date on or
before the date the Maturity Date is so extended as may be specified by the
Borrower and agreed to by the respective New Extending Lenders and Extending
Lenders, as the case may be, and the Administrative Agent. As a condition
precedent to such extension, the Borrower shall deliver to the Administrative
Agent a certificate of the Borrower, dated as of the date of the Extension
Notice, signed by a Responsible Officer of the Borrower (i) certifying and
attaching the resolutions adopted by the Borrower and the Guarantors approving
or consenting to such extension and
(ii)certifying that, before and after giving effect to such extension, each of
the conditions of Section 4.02
shall be satisfied as of the date of the Extension Notice. Any extension
pursuant to this Section 2.19 shall be effected pursuant to an Extension
Agreement executed and delivered by the Borrower, the Extending Lenders, any New
Extending Lenders and the Administrative Agent. Each Extension Agreement may,
without the consent of any other Lenders, effect such amendments to this
Agreement and the other Loan Documents as may be necessary or appropriate in the
opinion of the Administrative Agent to effect the provision of this Section
2.19.


Section 2.20 Letters of Credit.
(a) Letters of Credit. During the Availability Period, subject to the terms and
conditions hereof, the Issuing Banks agree to issue Letters of Credit (or amend,
extend or increase an outstanding Letter of Credit) at the request and for the
account of the Borrower or any Subsidiary (the “Applicable Account Party”) in
the aggregate Dollar Equivalent up to but not exceeding the Letter of Credit
Sublimit and denominated in dollars or in a Permitted Foreign Currency; provided
(i) the stated amount of each Letter of Credit shall not be less than $100,000
for Letters of Credit issued in dollars (or, in the case of a Letter of Credit
issued in a Permitted Foreign Currency, the smallest amount of such Permitted
Foreign Currency that is an integral of 100,000 units of such currency and that
has a Dollar Equivalent in excess of $100,000) or, in each case, such lesser
amount as is acceptable to the applicable Issuing Bank; (ii) after giving effect
to such issuance or increase, in no event shall (x) the Aggregate Total Exposure
exceed the Revolving Commitments then in effect or (y) any Lender’s Total
Exposure exceed such Lender’s Revolving Commitment; (iii) after giving effect to
such issuance or increase, in no event shall the Letter of Credit Usage exceed
the Letter of Credit Sublimit then in effect, (iv) after giving effect to




--------------------------------------------------------------------------------



such issuance or increase, unless otherwise agreed to by the applicable Issuing
Bank in writing, in no event shall the Letter of Credit Usage with respect to
the Letters of Credit issued by such Issuing Bank exceed the Letter of Credit
Issuer Sublimit of such Issuing Bank then in effect, and (v) in no event shall
any Letter of Credit have an expiration date later than the earlier of (A) the
fifth Business Day prior to the Maturity Date and (B) the date which is twelve
months from the original date of issuance of such Letter of Credit. Subject to
the foregoing, the applicable Issuing Bank may agree that a Letter of Credit
will automatically be extended for one or more successive periods not to exceed
one year each, unless the applicable Issuing Bank elects not to extend for any
such additional period and provides notice to that effect to the Borrower and
the Applicable Account Party; provided that such Issuing Bank shall not extend
any such Letter of Credit if it has received written notice that an Event of
Default has occurred and is continuing at the time such Issuing Bank must elect
to allow such extension; provided, further, if any Lender is a Defaulting
Lender, the Issuing Banks shall not be required to issue, amend, extend or
increase any Letter of Credit unless the applicable Issuing Bank has entered
into arrangements satisfactory to it and the Borrower to eliminate such Issuing
Bank’s risk with respect to the participation in Letters of Credit of such
Defaulting Lender, including by Cash Collateralizing such Defaulting Lender’s
Applicable Percentage of the Letter of Credit Usage at such time on terms
satisfactory to the applicable Issuing Bank. Unless otherwise expressly agreed
by the applicable Issuing Bank, the Borrower and the Applicable Account Party
when a Letter of Credit is issued, the rules of the ISP 98 shall apply to each
Letter of Credit.


(b) Notice of Issuance. Whenever an Applicable Account Party desires the
issuance or amendment of a Letter of Credit, it shall deliver to each of the
Administrative Agent and the applicable Issuing Bank an Application in use by
the applicable Issuing Bank at that time no later than 1:00 p.m. (New York City
time) at least five Business Days in advance of the proposed date of issuance or
amendment or such shorter period as may be agreed to by the applicable Issuing
Bank in any particular instance. Such Application shall be accompanied by
documentary and other evidence of the proposed beneficiary’s identity as may
reasonably be requested by the applicable Issuing Bank to enable the applicable
Issuing Bank to verify the beneficiary’s identity or to comply with any
applicable laws or regulations, including, without limitation, the USA PATRIOT
Act or as otherwise customarily requested by the applicable Issuing Bank and
shall specify the currency of such Letter of Credit. Upon satisfaction or waiver
of the conditions set forth in Section 4.02 and subject to the terms and
conditions set forth in this Section 2.20, the applicable Issuing Bank shall
issue, amend, extend or increase the requested Letter of Credit subject to no
violation of any of, and only in accordance with, the Issuing Bank’s standard
operating procedures as in effect from time to time. If a Letter of Credit is
requested in a currency other than dollars, the Issuing Bank shall not be
required to issue such Letter of Credit if it does not issue Letters of Credit
in such currency as of the requested issuance date. Upon the issuance of any
Letter of Credit or amendment, extension or increase thereof, the applicable
Issuing Bank shall promptly notify the Administrative Agent, and the
Administrative Agent shall promptly notify each Lender with a Revolving
Commitment of such issuance, which notice from the Administrative Agent shall be
accompanied by a copy of such Letter of Credit or amendment, extension or
increase thereof and the amount of such Lender’s respective participation in
such Letter of Credit pursuant to Section 2.20(e).
(c) Responsibility of the Issuing Banks With Respect to Requests for Drawings
and Payments. In determining whether to honor any drawing under any Letter of
Credit by the beneficiary(ies) thereof, the parties agree that, with respect to
documents presented which appear on their face to be in substantial compliance
with the terms of a Letter of Credit, the applicable Issuing Bank may, in its
sole discretion, either accept and make payment upon such documents without
responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit. As between the Borrower, the Applicable Account Party and the
applicable Issuing Bank, the Borrower and the Applicable Account Party assume
all risks of the acts and omissions of, or




--------------------------------------------------------------------------------



misuse of the Letters of Credit issued by the applicable Issuing Bank, by the
respective beneficiaries of such Letters of Credit; provided, however, the
foregoing does not limit any of the Borrower’s or the Applicable Account Party’s
rights against any such beneficiary. In furtherance and not in limitation of the
foregoing, an Issuing Bank shall not be responsible or have any liability for:
(i) the form, validity, sufficiency, accuracy, genuineness or legal effect of
any document submitted by any party in connection with the application for and
issuance of any such Letter of Credit, even if it should in fact prove to be in
any or all respects invalid, insufficient, inaccurate, fraudulent or forged;
(ii) the validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign any such Letter of Credit or the rights or
benefits thereunder or proceeds thereof, in whole or in part, which may prove to
be invalid or ineffective for any reason; (iii) failure of the beneficiary of
any such Letter of Credit to comply fully with any conditions required in order
to draw upon such Letter of Credit; (iv) errors, omissions, interruptions or
delays in transmission or delivery of any messages, by mail, cable, telegraph,
telex or otherwise, whether or not they be in cipher; (v) errors in
interpretation of technical terms; (vi) any loss or delay in the transmission or
otherwise of any document required in order to make a drawing under any such
Letter of Credit or of the proceeds thereof; (vii) the misapplication by any
beneficiary of any such Letter of Credit of the proceeds of any drawing under
such Letter of Credit; (viii) for any other action or inaction taken or suffered
by such Issuing Bank under or in connection with any such Letter of Credit, if
required or permitted under any applicable domestic or foreign law of letter of
credit practice; or (ix) any consequences arising from causes beyond the control
of such Issuing Bank, including any Governmental Acts; none of the above shall
affect or impair, or prevent the vesting of, any of such Issuing Bank’s rights
or powers hereunder or place such Issuing Bank under any liability to the
Borrower. Without limiting the foregoing and in furtherance thereof, any action
taken or omitted by an Issuing Bank under or in connection with the Letters of
Credit issued by it or any documents and certificates delivered thereunder, if
taken or omitted in “good faith” (as such term is defined in Article 5 of the
New York Uniform Commercial Code), shall not give rise to any liability on the
part of the Issuing Bank to the Borrower or any party to this Agreement.
Notwithstanding anything to the contrary contained in this Section 2.20(c), the
applicable Issuing Bank shall not be excused from liability to the Borrower or
the Applicable Account Party to the extent of any direct damages (as opposed to
special, indirect, consequential or punitive damages, claims in respect of which
are hereby waived by the Borrower to the extent permitted by applicable law)
suffered by the Borrower or the Applicable Account Party that are caused by such
Issuing Bank’s failure to exercise care when determining whether drafts and
other documents presented under a Letter of Credit comply with the terms
thereof. The parties hereto expressly agree that, in the absence of gross
negligence, bad faith or willful misconduct on the part of the Issuing Bank (as
determined by a final, non-appealable judgment of a court of competent
jurisdiction), the Issuing Bank shall be deemed to have exercised care in each
such determination.
(d) Reimbursement by the Borrower of Amounts Drawn or Paid Under Letters of
Credit. In the event the applicable Issuing Bank has determined to honor a
drawing under a Letter of Credit, it shall promptly notify the Borrower, the
Applicable Account Party and the Administrative Agent, and the Borrower shall
reimburse (or cause the Applicable Account Party to reimburse) the applicable
Issuing Bank on or before the Business Day immediately following the date on
which such drawing is honored (the “Reimbursement Date”) in an amount in
immediately available funds equal to the amount of such honored drawing,
together with interest at the applicable rate provided in Section 2.1(i). If the
Borrower or the Applicable Account Party fails to timely reimburse the
applicable Issuing Bank on the Reimbursement Date, then (A) if the Unreimbursed
Amount relates to a Letter of Credit denominated in a currency other than
dollars or Euros, automatically and with no further action, the obligation to
reimburse such Unreimbursed Amount shall be permanently converted into an
obligation to reimburse the Dollar Equivalent, determined using the Exchange
Rate calculated as of the date when such payment was due, of such Unreimbursed
Amount and (B) the Administrative Agent shall promptly notify each Lender of the
Reimbursement Date, the currency and amount of the unreimbursed drawing (the
“Unreimbursed Amount”) (and the Dollar Equivalent thereof if the immediately
preceding clause (A) is




--------------------------------------------------------------------------------



applicable), and the amount of such Lender’s Applicable Percentage thereof. In
such event, the Borrower shall be deemed to have requested ABR Loans to be
disbursed on the Reimbursement Date in an amount equal to the Unreimbursed
Amount, without regard to the minimum and multiples specified in Section
2.02 for the principal amount of ABR Loans, but subject to the amount of the
unutilized portion of the Revolving Commitments and the conditions set forth in
Section 4.02 (other than the delivery of a Borrowing Request). Any notice given
by an Issuing Bank or the Administrative Agent pursuant to this Section 2.20(d)
may be given by telephone if immediately confirmed in writing (which
confirmation may be by telecopy or other electronic transmission); provided that
the lack of such an immediate confirmation shall not affect the conclusiveness
or binding effect of such notice. Anything contained herein to the contrary
notwithstanding, (i) unless the Borrower (or the Applicable Account Party) shall
have notified the Administrative Agent and the applicable Issuing Bank prior to
1:00 p.m. (New York City time) on the date such drawing is honored that the
Borrower (or the Applicable Account Party) intends to reimburse the applicable
Issuing Bank on such date for the amount of such honored drawing with funds
other than the proceeds of Revolving Loans, the Borrower shall be deemed to have
given a timely Borrowing Request to the Administrative Agent requesting Lenders
with Revolving Commitments to make Revolving Loans that are ABR Loans on the
Reimbursement Date in an amount equal to the amount of such honored drawing, and
(ii) subject to satisfaction or waiver of the conditions specified in Section
4.02, Lenders with Revolving Commitments shall, on the Reimbursement Date, make
Revolving Loans that are ABR Loans in the amount of the Dollar Equivalent
(determined in accordance with Section 1.06) of such honored drawing, the
proceeds of which shall be applied directly by the Administrative Agent to
reimburse the applicable Issuing Bank for the amount of such honored drawing;
and provided, further, if for any reason proceeds of Revolving Loans are not
received by the applicable Issuing Bank on the Reimbursement Date in an amount
equal to the amount of such honored drawing, the Borrower shall (or shall cause
the Applicable Account Party to) reimburse the applicable Issuing Bank, on
demand, in an amount in immediately available funds equal to the excess of the
amount of such honored drawing over the aggregate amount of such Revolving
Loans, if any, which are so received. Nothing in this Section 2.20(d) shall be
deemed to relieve any Lender with a Revolving Commitment from its obligation to
make Revolving Loans on the terms and conditions set forth herein, and the
Borrower shall retain any and all rights it may have against any such Lender
resulting from the failure of such Lender to make such Revolving Loans under
this Section 2.20(d).
(e) Lenders’ Purchase of Participations in Letters of Credit. Immediately upon
the issuance or increase of each Letter of Credit, without any further action by
any Person, the applicable Issuing Bank shall be deemed to have sold to each
Lender and each Lender shall have been deemed to have purchased from such
Issuing Bank a participation in such Letter of Credit and any drawings honored
thereunder in an amount equal to such Lender’s Applicable Percentage (with
respect to the Revolving Commitments) of the maximum amount which is or at any
time may become available to be drawn thereunder (each such Lender purchasing a
participation, a “Participating Lender”). In the event that the Borrower or the
Applicable Account Party shall fail for any reason to reimburse the applicable
Issuing Bank as provided in Section 2.20(d), the applicable Issuing Bank shall
promptly notify the Administrative Agent who will notify each Participating
Lender of the unreimbursed amount of such honored drawing and of such Lender’s
respective participation therein based on such Lender’s Applicable Percentage of
the Revolving Commitments. Each Participating Lender shall make available to the
Administrative Agent, for the account of the applicable Issuing Bank, an amount
equal to its respective participation, and in immediately available funds, no
later than 1:00 p.m. (New York City time) on the first Business Day (under the
laws of the jurisdiction in which the Principal Office of the Administrative
Agent is located) after the date notified by the applicable Issuing Bank. In the
event that any Participating Lender fails to make available to the
Administrative Agent on such Business Day the amount of such Lender’s
participation in such Letter of Credit as provided in this Section 2.20(e), the
applicable Issuing Bank shall be entitled to recover such amount on demand from
such Lender together with interest thereon for three Business Days at the rate
customarily used by such Issuing Bank for the




--------------------------------------------------------------------------------



correction of errors among banks and thereafter at the Alternate Base Rate.
Nothing in this Section 2.20(e) shall be deemed to prejudice the right of any
Participating Lender to recover from the applicable Issuing Bank any amounts
made available by such Lender to the applicable Issuing Bank pursuant to this
Section 2.20 in the event that the payment with respect to a Letter of Credit in
respect of which payment was made by such Lender constituted gross negligence,
bad faith or willful misconduct (as determined by a final, non-appealable
judgment of a court of competent jurisdiction) on the part of such Issuing Bank.
Each Lender acknowledges and agrees that its obligation to fund participations
pursuant to this paragraph in respect of Letters of Credit is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including any amendment, extension, or increase of any Letter of Credit, the
occurrence and continuance of a Default, any reduction or termination of the
Commitments or any force majeure or other event that under any rule of law or
uniform practices to which any Letter of Credit is subject (including Rule 3.13
and Rule 3.14 of ISP 98) permits a drawing to be made under such Letter of
Credit after the expiration thereof or after the expiration or termination of
the Commitments or any other circumstance or happening whatsoever, whether or
not similar to any of the foregoing, including those set forth in the following
paragraph (f), and that each such payment shall be made without any defense,
offset, abatement, withholding or reduction whatsoever. Each Lender further
acknowledges and agrees that, in issuing, amending, extending, or increasing any
Letter of Credit, the applicable Issuing Bank shall be entitled to rely, and
shall not incur any liability for relying, upon the representations and
warranties of the Borrower deemed made pursuant to Section 4.02, unless, at
least one Business Day prior to the time such Letter of Credit is issued,
amended, extended, or increased (or, in the case of an automatic extension
permitted pursuant to paragraph (a) of this Section, at least one Business Day
prior to the time by which the election not to extend must be made by the
applicable Issuing Bank), the Required Lenders shall have notified the
applicable Issuing Bank (with a copy to the Administrative Agent) in writing
that, as a result of one or more events or circumstances described in such
notice, one or more of the conditions precedent set forth in Section 4.02(a) or
4.02(b) would not be satisfied if such Letter of Credit were then issued,
amended, extended, or increased (it being understood and agreed that, in the
event any Issuing Bank shall have received any such notice, no Issuing Bank
shall have any obligation to issue, amend, extend, or increase any Letter of
Credit until and unless it shall be satisfied that the events and circumstances
described in such notice shall have been cured or otherwise shall have ceased to
exist). In the event the applicable Issuing Bank shall have been reimbursed by
other Lenders pursuant to this Section 2.20(e) for all or any portion of any
drawing honored by such Issuing Bank under a Letter of Credit, such Issuing Bank
shall distribute to each Lender which has paid all amounts payable by it under
this Section 2.20(e) with respect to such honored drawing such Lender’s
Applicable Percentage of all payments subsequently received by such Issuing Bank
from the Borrower or the Applicable Account Party in reimbursement of such
honored drawing when such payments are received. Any such distribution shall be
made to a Lender at its primary address set forth below its name on the
Administrative Questionnaire or at such other address as such Lender may
request.
(f) Obligations Absolute. The obligation of the Borrower and each Applicable
Account Party to reimburse each Issuing Bank for drawings honored under the
Letters of Credit issued by it and to repay any Revolving Loans made by Lenders
pursuant to Section 2.20(d) and the obligations of Lenders under Section 2.20(e)
shall be unconditional and irrevocable and shall be paid strictly in accordance
with the terms hereof under all circumstances including any of the following
circumstances: (1) any lack of validity or enforceability of any Letter of
Credit; (ii) the existence of any claim, set off, defense or other right which
the Borrower, any Applicable Account Party or any Lender may have at any time
against a beneficiary or any transferee of any Letter of Credit (or any Persons
for whom any such transferee may be acting), any Issuing Bank, any Lender or any
other Person or, in the case of a Lender, against the Borrower, whether in
connection herewith, the transactions contemplated herein or any unrelated
transaction (including any underlying transaction between the Borrower or one of
its Subsidiaries and the beneficiary(ies) for which any Letter of Credit was
procured); (iii) any draft or other document presented under any Letter of
Credit proving to be forged, fraudulent, invalid or insufficient in any respect
or any




--------------------------------------------------------------------------------



statement therein being untrue or inaccurate in any respect; (iv) payment by the
applicable Issuing Bank under any Letter of Credit against presentation of a
draft or other document which does not substantially comply with the terms of
such Letter of Credit; (v) any adverse change in the business, operations,
properties, assets, condition (financial or otherwise) or prospects of the
Borrower, any Applicable Account Party or any Subsidiaries or any other Person;
(vi) any breach hereof or any other Loan Document by any party hereto or
thereto; (vii) any force majeure or other event that under any rule of law or
uniform practices to which any Letter of Credit is subject (including Rule 3.13
and Rule 3.14 of ISP 98) permits a drawing to be made under such Letter of
Credit after the expiration thereof or after the expiration or termination of
the Commitments, (viii) any other circumstance or happening whatsoever, whether
or not similar to any of the foregoing; or (ix) the fact that an Event of
Default or a Default shall have occurred and be continuing.


(g) Indemnification. Without duplication of any obligation of the Borrower under
Section 9.03, in addition to amounts payable as provided herein, the Borrower
hereby agrees to protect, indemnify, pay and save and hold harmless the Issuing
Banks from and against any and all claims, demands, liabilities, damages and
losses, and all reasonable and documented costs, charges and out-of- pocket
expenses (including reasonable fees, out-of-pocket expenses and disbursements of
one primary counsel (with exceptions for conflicts of interest), one regulatory
counsel and one local counsel in each relevant jurisdiction), which the Issuing
Banks may incur or be subject to as a consequence, direct or
indirect, of, or arising out of, in any way being connected with, or as a result
of (A) any Letter of Credit, including without limitation, the use of the
proceeds therefrom and any refusal by any Issuing Bank to honor a demand for
payment under a Letter of Credit if the documents presented in connection with
such demand do not strictly comply with the terms of such Letter of Credit,
other than as a result of the gross negligence, bad faith or willful misconduct
of such Issuing Bank as determined by a final, non-appealable judgment of a
court of competent jurisdiction or (B) the failure of the applicable Issuing
Bank to honor a drawing under any such Letter of Credit as a result of any
Governmental Act. The Borrower will pay all amounts owing under this Section
promptly after written demand therefor.


(h) Resignation and Removal of an Issuing Bank. An Issuing Bank may resign as an
Issuing Bank by providing at least 60 days prior written notice to the
Administrative Agent, the Lenders and the Borrower. An Issuing Bank may be
replaced at any time by written agreement among the Borrower, the Administrative
Agent, the replaced Issuing Bank (provided that no consent will be required if
the replaced Issuing Bank has no Letters of Credit or reimbursement obligations
with respect thereto outstanding), the other Issuing Banks, if any, and the
successor Issuing Bank. The Administrative Agent shall notify the Lenders of any
such replacement of such Issuing Bank. At the time any such replacement or
resignation shall become effective, the Borrower shall pay all unpaid fees
accrued for the account of the replaced or resigning Issuing Bank. From and
after the effective date of any such replacement or resignation, (i) any
successor Issuing Bank shall have all the rights and obligations of an Issuing
Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require. At the time any
such resignation or replacement shall become effective, (a) the Borrower shall
pay all unpaid fees accrued for the account of the replaced Issuing Bank
pursuant to Section 2.09 and (b) the replaced Issuing Bank may at its option
remain a party hereto to the extent that Letters of Credit issued by it remain
outstanding and shall continue to have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit issued by it
prior to such replacement or resignation. After the replacement or resignation
of an Issuing Bank hereunder, the replaced Issuing Bank shall not be required to
issue, amend, extend or increase any Letters of Credit.


(i) Cash Collateral. If any Event of Default shall occur and be continuing, on
the Business Day that the Borrower receives notice from the Administrative Agent
or the Required Lenders (or, if the




--------------------------------------------------------------------------------



maturity of the Loans has been accelerated, Lenders with Letter of Credit Usage
representing greater than 50% of the total Letter of Credit Usage) demanding the
deposit of Cash Collateral pursuant to this paragraph, the Borrower shall
deposit in an account with the Administrative Agent, in the name of the
Administrative Agent and for the benefit of the Lenders and the Issuing Banks,
an amount in cash equal to the Agreed L/C Cash Collateral Amount plus any
accrued and unpaid interest thereon; provided that
(1) any such required Cash Collateral shall be made in dollars unless such Cash
Collateral is attributable to undrawn Letters of Credit denominated in a
Permitted Foreign Currency or outstanding Letter of Credit Disbursements made in
a Permitted Foreign Currency (in which cash such Cash Collateral shall be
deposited in the applicable Permitted Foreign Currency in an amount equal to the
Agreed L/C Cash Collateral Amount of such undrawn Letters of Credit or
outstanding Letter of Credit Disbursements) and
(ii) the obligation to deposit such Cash Collateral shall become effective
immediately, and such Cash Collateral shall become immediately due and payable,
without demand or other notice of any kind, upon the occurrence of any Event of
Default with respect to the Borrower described in Section 7.01(h), (i) or (j).
Such Cash Collateral shall be held by the Administrative Agent as collateral for
the payment and performance of the obligations of the Borrower under this
Agreement. The Administrative Agent shall have exclusive dominion and control,
including the exclusive right of withdrawal, over such account. Other than any
interest earned on the investment of such Cash Collateral, which investments
shall be made at the option and sole discretion of the Administrative Agent and
at the Borrower’s risk and expense, such Cash Collateral shall not bear
interest. Interest or profits, if any, on such investments shall accumulate in
such account. Moneys in such account shall be applied by the Administrative
Agent to reimburse each Issuing Bank for any disbursements under Letters of
Credit made by it and for which it has not been reimbursed and, to the extent
not so applied, shall be held for the satisfaction of the reimbursement
obligations of the Borrower for the Letter of Credit Usage at such time or, if
the maturity of the Loans has been accelerated (but subject to the consent of
Lenders with Letter of Credit Usage representing greater than 50% of the total
Letter of Credit Usage), be applied to satisfy other obligations of the Borrower
under this Agreement. If the Borrower is required to provide an amount of Cash
Collateral hereunder as a result of the occurrence of an Event of Default, such
amount (to the extent not applied as aforesaid) shall be returned to the
Borrower (or as otherwise ordered by a court of competent jurisdiction) within
five Business Days after all Events of Default have been cured or waived.
(j) Application. To the extent that any provision of any Application related to
any Letter of Credit is inconsistent with the provisions of this Section 2.20,
the provisions of this Section 2.20 shall apply.


Section 2.21 LIBOR Successor Rate


(a) Benchmark Replacement. Notwithstanding anything to the contrary herein or in
any other Loan Document, upon the occurrence of a Benchmark Transition Event or
an Early Opt-in Election, as applicable, the Administrative Agent and the
Borrower may amend this Agreement to replace the Adjusted LIBO Rate with a
Benchmark Replacement. Any such amendment with respect to a Benchmark Transition
Event will become effective at 5:00 p.m. on the fifth (5th) Business Day after
the Administrative Agent has posted such proposed amendment to all Lenders and
the Borrower so long as the Administrative Agent has not received, by such time,
written notice of objection to such amendment from Lenders comprising the
Required Lenders; provided that, with respect to any such amendment to replace
LIBO Rate with a Benchmark Replacement, Lenders shall (i) not be entitled to
object to any Benchmark Replacement based on SOFR and (ii) if the Benchmark
Replacement is based on SOFR, only be entitled to object to the Benchmark
Replacement Adjustment with respect thereto. Any such amendment with respect to
an Early Opt-in Election will become effective on the date that Lenders
comprising the Required Lenders have delivered to the Administrative Agent
written notice that such Required Lenders accept such amendment. No replacement
of the Adjusted




--------------------------------------------------------------------------------



LIBO Rate with a Benchmark Replacement pursuant to this Section titled “Effect
of Benchmark Transition Event” will occur prior to the applicable Benchmark
Transition Start Date.


(b) Benchmark Replacement Conforming Changes. In connection with the
implementation of a Benchmark Replacement, the Administrative Agent will have
the right to make Benchmark Replacement Conforming Changes from time to time
and, notwithstanding anything to the contrary herein or in any other Loan
Document, any amendments implementing such Benchmark Replacement Conforming
Changes will become effective without any further action or consent of any other
party to this Agreement.


(c) Notices; Standards for Decisions and Determinations. The Administrative
Agent will promptly notify the Borrower and the Lenders of (i) any occurrence of
a Benchmark Transition Event or an Early Opt-in Election, as applicable, and its
related Benchmark Replacement Date and Benchmark Transition Start Date, (ii) the
implementation of any Benchmark Replacement, (iii) the effectiveness of any
Benchmark Replacement Conforming Changes and (iv) the commencement or conclusion
of any Benchmark Unavailability Period. Any determination, decision or election
that may be made by the Administrative Agent or Lenders pursuant to this Section
titled “Effect of Benchmark Transition Event,” including any determination with
respect to a tenor, rate or adjustment or of the occurrence or non-occurrence of
an event, circumstance or date and any decision to take or refrain from taking
any action, will be conclusive and binding absent manifest error and may be made
in its or their sole discretion and without consent from any other party hereto,
except, in each case, as expressly required pursuant to this Section titled
“Effect of Benchmark Transition Event.”


(d) Benchmark Unavailability Period. Upon the Borrower’s receipt of notice of
the commencement of a Benchmark Unavailability Period, the Borrower may revoke
any request for a Eurodollar Borrowing of, conversion to or continuation of
Eurodollar Loans to be made, converted or continued during any Benchmark
Unavailability Period and, failing that, the Borrower will be deemed to have
converted any such request into a request for a Borrowing of or conversion to
ABR Loans. During any Benchmark Unavailability Period, the component of ABR
based upon the Adjusted LIBO Rate will not be used in any determination of ABR.






ARTICLE 3 REPRESENTATIONS AND WARRANTIES


The Borrower represents and warrants to the Lenders and the Issuing Banks that:


Section 3.01 Organization; Powers. Each of the Borrower and its Restricted
Subsidiaries is duly organized and validly existing. Each of the Borrower and
its Restricted Subsidiaries (other than any Immaterial Subsidiary) is (to the
extent the concept is applicable in such jurisdiction) in good standing under
the laws of the jurisdiction of its organization, has all requisite power and
authority to carry on its business as now conducted and, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, is qualified to do business in,
and is in good standing in, every jurisdiction where such qualification is
required. None of the Borrower and its Restricted Subsidiaries is an EEA
Financial Institution.


Section 3.02 Authorization; Enforceability. The Transactions are within the
Borrower’s and each Guarantor’s corporate or other organizational powers and
have been duly authorized by all necessary corporate or other organizational
and, if required, equity holder action. Each of the Borrower and the Guarantors
has duly executed and delivered each of the Loan Documents to which it is party,
and




--------------------------------------------------------------------------------



each of such Loan Documents constitute its legal, valid and binding obligations,
enforceable in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.


Section 3.03 Governmental Approvals; No Conflicts. The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except (i) such as have been obtained or
made and are in full force and effect, (ii) filings of UCC financing statements,
filings with the USPTO and the USCO and the taking of the other actions required
to perfect the security interests granted pursuant to the Security Documents,
and (iii) those approvals, consents, registrations, filings or other actions,
the failure of which to obtain or make could not reasonably be expected to have
a Material Adverse Effect, (b) except as could not reasonably be expected to
have a Material Adverse Effect, will not violate any applicable law or
regulation or any order of any Governmental Authority, (c) will not violate any
charter, by-laws or other organizational document of the Borrower or any of its
Restricted Subsidiaries, (d) except as could not reasonably be expected to have
a Material Adverse Effect, will not violate or result in a default under any
indenture, agreement or other instrument (other than the agreements and
instruments referred to in clause (c)) binding upon the Borrower or any of its
Restricted Subsidiaries or its assets, or give rise to a right thereunder to
require any payment to be made by the Borrower or any of its Restricted
Subsidiaries and (e) will not result in the creation or imposition of any Lien
on any asset of the Borrower or any of its Restricted Subsidiaries.


Section 3.04 Financial Condition; No Material Adverse Change. (a) The Borrower
has heretofore furnished to the Administrative Agent its consolidated balance
sheet and statements of income, stockholders equity and cash flows (i) as of and
for the fiscal years ended (x) December 31, 2014 and December 31, 2013, in each
case, audited by PricewaterhouseCoopers, independent public accountants and (y)
December 31, 2012 audited by Deloitte LLP, independent public accountants and
(ii) as of and for the fiscal quarter ended March 31, 2015. Such financial
statements present fairly, in all material respects, the financial position and
results of operations and cash flows of the Borrower and its consolidated
Restricted Subsidiaries as of such dates and for such periods in accordance with
GAAP, subject to year-end adjustments in the case of the unaudited financial
statements referred to in clause (ii) above and the absence of footnotes in the
case of the unaudited and draft financial statements referred to in clauses (i)
and (ii) above.


(b) Since December 31, 2014, no event, development or circumstance exists or has
occurred that has had or could reasonably be expected to have a material adverse
effect on (x) the business, property, financial condition or results of
operations of the Borrower and its Restricted Subsidiaries, taken as a whole,
(y) the rights of or remedies available to the Agents and the Lenders under this
Agreement, any Guaranty, any Holdings Guaranty or, as of the Amendment No. 4
Effective Date, any Security Document or (z) on the ability of the Borrower to
consummate the Transactions.


Section 3.05 Properties. (a) Each of the Borrower and its Restricted
Subsidiaries has good title to, or valid leasehold interests in or rights to
use, all its real and personal property material to its business, except for
minor defects in title that do not interfere with its ability to conduct its
business as currently conducted or to utilize such properties for their intended
purposes.


(b) Each of the Borrower and its Restricted Subsidiaries owns, or is licensed to
use, all trademarks, trade names, copyrights, patents, software, domain names,
trade secrets, know-how and other similar proprietary or intellectual property
rights, including any registrations and applications for registration of, and
all goodwill associated with, the foregoing, material to or necessary to its
business as currently conducted, and the operation of such business or the use
of any of the foregoing intellectual property rights by the Borrower and its
Restricted Subsidiaries does not infringe upon, misappropriate, or




--------------------------------------------------------------------------------



otherwise violate the rights of any other Person, except for any such
infringements, misappropriations, or violations that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.


Section 3.06 Litigation and Environmental Matters. (a) There are no actions,
suits or proceedings by or before any arbitrator or Governmental Authority
pending against or, to the knowledge of the Borrower, threatened in writing
against or affecting the Borrower or any of its Restricted Subsidiaries (i) that
could reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect or (ii) that involve this Agreement, any other Loan
Document or the Transactions.


(b) Except with respect to any matter that, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect, neither
the Borrower nor any of its Restricted Subsidiaries (i) has failed to comply
with any Environmental Law or to obtain, maintain or comply with any permit,
license or other approval required under any Environmental Law, (ii) has become
subject to any Environmental Liability, or (iii) has received notice of any
claim with respect to any Environmental Liability.


Section 3.07 Compliance with Laws and Agreements; No Default. Each of the
Borrower and its Restricted Subsidiaries is in compliance with all laws, rules,
regulations and orders of any Governmental Authority applicable to it or its
property and all indentures, agreements and other instruments binding upon it or
its property, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect. No Default has occurred and is continuing.


Section 3.08 Investment Company Status. None of the Borrower or any Restricted
Subsidiary is or is required to be registered as an “investment company” under
the Investment Company Act of 1940.


Section 3.09 Margin Stock. None of the Borrower or any Restricted Subsidiary is
engaged in the business of purchasing or carrying, or extending credit for the
purpose of purchasing or carrying, margin stock (within the meaning of
Regulation U issued by the Board), and no proceeds of any Loan or any Letter of
Credit will be used to purchase or carry any margin stock or to extend credit to
others for the purpose of purchasing or carrying any margin stock in violation
of Regulation U or Regulation X issued by the Board and all official rulings and
interpretations thereunder or thereof.


Section 3.10 Taxes. Except as could not reasonably be expected to result in a
Material Adverse Effect, (i) each of the Borrower and its Restricted
Subsidiaries has timely filed or caused to be filed all Tax returns and reports
required to have been filed with respect to income, properties or operations of
the Borrower and its Restricted Subsidiaries, (ii) such returns accurately
reflect in all material respects all liability for Taxes of the Borrower and its
Subsidiaries as a whole for the periods covered thereby and (iii) each of the
Borrower and its Restricted Subsidiaries has paid or caused to be paid all Taxes
required to have been paid by it, except Taxes that are being contested in good
faith by appropriate proceedings and, to the extent required by GAAP, for which
the Borrower or such Restricted Subsidiary, as applicable, has set aside on its
books adequate reserves in accordance with GAAP.


Section 3.11 ERISA. (a) Schedule 3.11 to the Disclosure Letter sets forth each
Plan as of the Effective Date. Each Plan is in compliance in form and operation
with its terms and with ERISA and the Code (including without limitation the
Code provisions compliance with which is necessary for any intended favorable
tax treatment) and all other applicable laws and regulations, except where any
failure to comply could not reasonably be expected to result in a Material
Adverse Effect. Each Plan (and each related trust, if any) which is intended to
be qualified under Section 401(a) of the Code has received a




--------------------------------------------------------------------------------



favorable determination letter from the IRS to the effect that it meets the
requirements of Sections 401(a) and 501(a) of the Code covering all applicable
tax law changes or is comprised of a master or prototype plan that has received
a favorable opinion letter from the IRS, and, nothing has occurred since the
date of such determination that would adversely affect such determination (or,
in the case of a Plan with no determination, nothing has occurred that would
materially adversely affect the issuance of a favorable determination letter or
otherwise materially adversely affect such qualification). No ERISA Event has
occurred, or is reasonably expected to occur, other than as could not,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect.


(b)There exists no Unfunded Pension Liability with respect to any Plan, except
as could not reasonably be expected to result in a Material Adverse Effect.


(c)None of the Borrower, any Restricted Subsidiary or any ERISA Affiliate is
making or accruing an obligation to make contributions, or has within any of the
five calendar years immediately preceding the date this assurance is given or
deemed given, made or accrued an obligation to make contributions to any
Multiemployer Plan.


(d)There are no actions, suits or claims pending against or involving a Plan
(other than routine claims for benefits) or, to the knowledge of the Borrower,
any Restricted Subsidiary or any ERISA Affiliate, threatened, which would
reasonably be expected to be asserted successfully against any Plan and, if so
asserted successfully, would reasonably be expected either singly or in the
aggregate to result in a Material Adverse Effect.


(e)The Borrower, its Restricted Subsidiaries and its ERISA Affiliates have made
all contributions to or under each Plan and Multiemployer Plan required by law
within the applicable time limits prescribed thereby, the terms of such Plan or
Multiemployer Plan, respectively, or any contract or agreement requiring
contributions to a Plan or Multiemployer Plan save where any failure to comply,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.


(f) No Plan which is subject to Section 412 of the Code or Section 302 of ERISA
has applied for or received an extension of any amortization period, within the
meaning of Section 412 of the Code or Section 302 or 304 of ERISA. The Borrower,
any Restricted Subsidiary, and any ERISA Affiliate have not ceased operations at
a facility so as to become subject to the provisions of Section 4062(e) of
ERISA, withdrawn as a substantial employer so as to become subject to the
provisions of Section 4063 of ERISA or ceased making contributions to any Plan
subject to Section 4064(a) of ERISA to which it made contributions. None of the
Borrower, any Restricted Subsidiary or any ERISA Affiliate have incurred or
reasonably expect to incur any liability to PBGC except as could not reasonably
be expected to result in material liability, save for any liability for premiums
due in the ordinary course or other liability which could not reasonably be
expected to result in material liability, and no lien imposed under the Code or
ERISA on the assets of the Borrower or any Restricted Subsidiary or any ERISA
Affiliate exists or, to the knowledge of the Borrower, is likely to arise on
account of any Plan. None of the Borrower, any Restricted Subsidiary or any
ERISA Affiliate has engaged in a transaction that could be subject to Section
4069 or 4212(c) of ERISA.


(g)Each Non-U.S. Plan has been maintained in compliance with its terms and with
the requirements of any and all applicable laws, statutes, rules, regulations
and orders and has been maintained, where required, in good standing with
applicable regulatory authorities, except as could not reasonably be expected to
result in a material liability. All contributions required to be made with
respect to a Non-U.S. Plan have been timely made, except as could not reasonably
be expected to result in a Material Adverse Effect. Neither the Borrower nor any
of its Restricted Subsidiaries has incurred any material obligation in
connection with the termination of, or withdrawal from, any Non-U.S. Plan.




--------------------------------------------------------------------------------



The present value of the accrued benefit liabilities (whether or not vested)
under each Non-U.S. Plan, determined as of the end of the Borrower’s most
recently ended fiscal year on the basis of actuarial assumptions, each of which
is reasonable, did not exceed the current value of the assets of such Non-U.S.
Plan allocable to such benefit liabilities, except as could not reasonably be
expected to result in a Material Adverse Effect.


(h)The Borrower represents and warrants as of the Effective Date that the assets
of Borrower involved in the transactions contemplated by this Agreement do not
constitute “plan assets” (within the meaning of 29 CFR § 2510.3-101, as modified
by Section 3(42) of ERISA) of one or more Benefit Plans.


Section 3.12 Disclosure. All written information and data provided in formal
presentations or in any meeting with Lenders, and oral information provided in
scheduled diligence calls held on June 9, 2015 from 11:00 am to 12:00 pm (New
York City time); June 10, 2015 from 2:30 pm to 3:30 pm (New York City time);
June 15, 2015 from 3:30 pm to 4:00 pm (New York City time); and June 16, 2015
from 3:00 pm to 3:30 pm (New York City time) (other than any projected financial
information and other forward-looking information and other than information of
a general economic or industry specific nature) furnished by or on behalf of the
Borrower to the Administrative Agent or any Lender in connection with the
negotiation of this Agreement or delivered hereunder, as modified or
supplemented by other information so furnished and when taken as a whole does
not contain any material misstatement of fact or omit to state any material fact
necessary to make the statements therein, in light of the circumstances under
which they were made, not materially misleading; provided that, with respect to
any projected financial information, the Borrower represents only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time furnished (it being understood that such projected
financial information is subject to significant uncertainties and contingencies,
any of which are beyond the Borrower’s control, that no assurance can be given
that any particular projections will be realized and that actual results during
the period or periods covered by any such projected financial information may
differ significantly from the projected results and such differences may be
material).


Section 3.13 Subsidiaries. Schedule 3.13 to the Disclosure Letter sets forth as
of the Effective Date a list of all Subsidiaries and the percentage ownership
(directly or indirectly) of the Borrower therein. Except as could not,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect, the shares of capital stock or other ownership interests of all
Restricted Subsidiaries of the Borrower are fully paid and non-assessable, if
applicable, and are owned by the Borrower, directly or indirectly, free and
clear of all Liens other than Liens permitted under Section 6.02.


Section 3.14 Solvency. As of the Effective Date, the Borrower and the Restricted
Subsidiaries, taken as a whole, are , and after giving effect to the incurrence
of any Indebtedness and obligations being incurred in connection herewith will
be, Solvent.


Section 3.15 Anti-Terrorism Law. (a) To the extent applicable, neither the
Borrower nor any of its Subsidiaries is in violation of any legal requirement
relating to U.S. economic sanctions or any laws with respect to terrorism or
money laundering, including Executive Order No. 13224 on Terrorist Financing
effective September 24, 2001 (the “Executive Order”), the USA PATRIOT Act, the
laws comprising or implementing the Bank Secrecy Act to the extent applicable
and the laws administered by the United States Treasury Department’s Office of
Foreign Asset Control (each as from time to time in effect) (collectively,
“Anti-Terrorism Laws”).


(b)None of (w) the Borrower, any of its Subsidiaries, or any of the Borrower’s
directors or officers, or (x) to the knowledge of the Borrower, any of the
directors or officers of any of the




--------------------------------------------------------------------------------



Borrower’s Subsidiaries, or (y) to the knowledge of the Borrower, any of the
employees of the Borrower or its Subsidiaries, or (z) to the knowledge of the
Borrower, any agent of the Borrower or any Subsidiary that will act in any
capacity in connection with or benefit from the credit facility established
hereby, is any of the following:


(i) a Person that is listed in the annex to, or is otherwise subject to the
provisions of, the Executive Order;


(ii) a Person owned or controlled by, or acting for or on behalf of, any Person
that is listed in the annex to, or is otherwise subject to the provisions of,
the Executive Order;


(iii) a Person with which any Lender is prohibited from dealing or otherwise
engaging in any transaction by any Anti-Terrorism Law;


(iv) a Person that commits, threatens or conspires to commit or supports
“terrorism” as defined in the Executive Order; or


(v) a Sanctioned Country or a Sanctioned Person.


(c)Neither the Borrower nor any of its Subsidiaries (i) conducts any business
with, or engages in making or receiving any contribution of funds, goods or
services to or for the benefit of, a Person described in Section 3.15(b)(i)-(v)
above, except as permitted under U.S. law, (ii) deals in, or otherwise engages
in any transaction relating to, any property or interests in property blocked
pursuant to the Executive Order, or (iii) engages in or conspires to engage in
any transaction that evades or avoids, or has the purpose of evading or
avoiding, or attempts to violate, any of the prohibitions set forth in any
applicable Anti-Terrorism Law. Neither the Borrower nor its Subsidiaries nor (x)
any of the Borrower’s directors or officers or (y) to the Borrower’s knowledge,
any of the directors or officers of any of the Borrower’s Subsidiaries or any
Affiliate, employee, agent or representative of the Borrower or any of its
Subsidiaries has with respect to the business of the Borrower or its
Subsidiaries taken or will take any action in furtherance of an offer, payment,
promise to pay, or authorization or approval of the payment or giving of money,
property, gifts or anything else of value, directly or indirectly, to any person
while knowing that all or some portion of the money or value will be offered,
given, or promised to anyone to improperly influence official action, to obtain
or retain business or otherwise to secure any improper advantage, in each case
in violation in any material respect of any applicable Anti-Corruption Law.


(d)The Borrower will not use, and will not permit any of its Subsidiaries to
use, the proceeds of the Loans or any Letter of Credit or otherwise make
available such proceeds or Letters of Credit to any Person described in Section
3.15(b)(i)-(v) above, for the purpose of financing the activities of any Person
described in Section 3.15(b)(i)-(v) above or in any other manner that would
violate any Anti-Terrorism Laws or applicable Sanctions.


(e)The Borrower has implemented and maintains in effect policies and procedures
designed to promote compliance by the Borrower, its Subsidiaries and their
respective directors, officers, employees and agents with applicable
Anti-Terrorism Laws, applicable Anti-Corruption Laws and applicable Sanctions,
and the Borrower, its Subsidiaries and the officers and directors of the
Borrower and, to the knowledge of the Borrower, each of the officers and
directors of any of the Borrower’s Subsidiaries and each of the employees and
agents of the Borrower and its Subsidiaries, are in compliance with applicable
Anti-Terrorism Laws, applicable Anti-Corruption Laws and applicable Sanctions
with respect to the business of the Borrower or its Subsidiaries.




--------------------------------------------------------------------------------



(f) No action, suit or proceeding is pending or, to the knowledge of the
Borrower, threatened in writing, by or before any court or governmental or
regulatory authorities or any arbitrator against the Borrower or any of its
Subsidiaries for its or their violation in any material respect of applicable
Anti- Corruption Laws.


Section 3.16 FCPA; Sanctions. No part of the proceeds of the Loans or any Letter
of Credit will be used by the Borrower or any of its Subsidiaries, directly or,
to the Borrower’s or any Subsidiary’s knowledge, indirectly, (a) in furtherance
of an offer, payment, promise to pay, or authorization of the payment or giving
of money, or anything else of value, to any Person in violation of the FCPA or
any applicable Anti-Corruption Laws, (b) for the purpose of funding, financing
or facilitating any activities, business or transaction of or with any Person,
or in any country or territory that, at the time of such funding, financing or
facilitating, is a Sanctioned Person or Sanctioned Country or (c) in any manner
that would result in the violation of any Sanctions applicable to any party
hereto. For the past five years, neither the Borrower nor any of its
Subsidiaries has knowingly engaged in, is now knowingly engaged in, or will
engage in, any unauthorized dealings or unauthorized transactions with any
Person, or in any country or territory, that at the time of the dealing or
transaction is or was the subject of applicable Sanctions.


Section 3.17 Collateral Matters.


(a)The U.S. Security Agreement, upon execution and delivery thereof by the
parties thereto, is effective to create in favor of the Administrative Agent,
for the benefit of the applicable Secured Parties, legal, valid and enforceable
security interests in the Collateral subject thereto under U.S. state and
federal law, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law and when (x) any certificated Equity Interests included in
the Collateral are delivered to the Administrative Agent, together with
instruments of transfer duly endorsed in blank and (y) financing statements and
other filings specified on Schedule 3.17 of the Disclosure Letter to Amendment
No. 4 in appropriate form are filed in the applicable filing offices set forth
on such Schedule 3.17 of the Disclosure Letter, the Liens in the Collateral
created by the U.S. Security Agreement will constitute a fully perfected
security interest in all right, title and interest of the Loan Parties in such
Collateral subject to no Liens other than Permitted Liens.


(b)Each Security Document, other than any Security Document referred to in the
preceding paragraph of this Section, upon execution and delivery thereof by the
parties thereto and the making of the filings and taking of the other actions
provided for therein or as required by applicable law, will be effective under
applicable law to create in favor of the Administrative Agent, for the benefit
of the Secured Parties, a legal, valid and enforceable Lien in the Collateral
subject thereto and such Liens will constitute perfected Liens on the
Collateral, securing the Obligations, enforceable against the Loan Parties and
all third parties, and in each case having priority over all other Liens on the
Collateral except in the case of Permitted Liens to the extent required by
applicable law.


Section 3.18 Beneficial Ownership Certification. As of the Effective Date, the
information included in the Beneficial Ownership Certification, if applicable,
is true and correct in all material respects.




--------------------------------------------------------------------------------



ARTICLE 4 CONDITIONS


Section 4.01 Effective Date. The obligations of the Lenders to make Loans and of
the Issuing Banks to issue Letters of Credit hereunder shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 9.02):


(a)The Administrative Agent (or its counsel) shall have received from each party
hereto either (i) a counterpart of this Agreement signed on behalf of such party
or (ii) written evidence satisfactory to the Administrative Agent (which may
include telecopy or electronic transmission of a signed signature page of this
Agreement) that such party has signed a counterpart of this Agreement.


(b)The Administrative Agent shall have received a Note executed by the Borrower
in favor of each Lender requesting a Note in advance of the Effective Date.


(c)The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent, the Issuing Banks and the Lenders and
dated the Effective Date) of Cooley LLP, counsel for the Borrower in form and
substance reasonably satisfactory to the Administrative Agent. The Borrower
hereby requests such counsel to deliver such opinion.


(d)The Administrative Agent shall have received (i) certified copies of the
resolutions of the board of directors of the Borrower and the Guarantors
approving the transactions contemplated by the Loan Documents to which each such
Loan Party is a party and the execution and delivery of such Loan Documents to
be delivered by such Loan Party on the Effective Date, and all documents
evidencing other necessary organizational action and governmental approvals, if
any, with respect to the Loan Documents and (ii) all other organizational
documentation reasonably requested by the Administrative Agent relating to the
formation, organization, existence and good standing of the Guarantors and the
Borrower and authorization of the transactions contemplated hereby.


(e)The Administrative Agent shall have received a certificate of the Secretary
or an Assistant Secretary of the Borrower and each Guarantor certifying the
names and true signatures of the officers of such entity authorized to sign the
Loan Documents to which it is a party, to be delivered by such entity on the
Effective Date and the other documents to be delivered hereunder on the
Effective Date.


(f) The Administrative Agent shall have received (i) a certificate, dated the
Effective Date and signed on behalf of the Borrower by the President, a Vice
President or a Financial Officer of the Borrower, confirming compliance with the
conditions set forth in paragraphs (a) and (b) of Section 4.02 as of the
Effective Date, and (ii) a solvency certificate, dated the Effective Date and
signed on behalf of the Borrower by the most senior financial officer of the
Borrower, certifying that, as of the Effective Date, the Borrower and the
Restricted Subsidiaries, taken as a whole, are, and after giving effect to the
incurrence of any Indebtedness and obligations being incurred in connection
herewith will be, Solvent.


(g)The Lenders, the Administrative Agent and the Arrangers shall have received
all fees required to be paid by the Borrower on the Effective Date, and all
expenses required to be reimbursed by the Borrower for which invoices have been
presented at least three Business Days prior to the Effective Date, on or before
the Effective Date.


(h)






--------------------------------------------------------------------------------



(i) Upon the reasonable request of any Lender made at least five Business Days
prior to the Effective Date, the Borrower shall have provided to such Lender,
and such Lender shall be reasonably satisfied with, the documentation and other
information so requested in connection with applicable “know your customer” and
anti-money-laundering rules and regulations, including, without limitation, the
PATRIOT Act, in each case at least two Business Days prior to the Effective
Date.


(ii) At least two Business Days prior to the Effective Date, any Borrower that
qualifies as a “legal entity customer” under the Beneficial Ownership Regulation
shall deliver, to each Lender that so requests, a Beneficial Ownership
Certification in relation to such Borrower.


(i) The Administrative Agent shall have received (i) audited consolidated
financial statements of the Borrower for each of the annual periods ended
December 31, 2012, December 31, 2013 and December 31, 2014 (provided that such
financial statements may be provided in draft form with respect to the fiscal
year ended December 31, 2014) and (ii) unaudited interim consolidated financial
statements of the Borrower for the quarterly period ended March 31, 2015.


The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding. Without
limiting the generality of the provisions of Article 8, for purposes of
determining compliance with the conditions specified in this Section, each
Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Effective Date specifying its
objection thereto.


Section 4.02 Each Credit Event. Except as expressly set forth in Section
2.18(a), the obligation of each Lender to make a Loan on the occasion of any
Borrowing, and of the Issuing Banks to issue, amend, review or extend any Letter
of Credit, is subject to the satisfaction of the following conditions:


(a)The representations and warranties of the Borrower set forth in this
Agreement and the other Loan Documents shall be true and correct in all material
respects on and as of the date of such Borrowing, or the date of issuance,
amendment, extension or increase of such Letter of Credit, as applicable, except
that (i) for purposes of this Section, the representations and warranties
contained in Section 3.04(a) shall be deemed to refer to the most recent
statements furnished pursuant to clauses (a) and (b) (subject, in the case of
unaudited financial statements furnished pursuant to clause (b), to year- end
audit adjustments and the absence of footnotes), respectively, of Section 5.01,
(ii) to the extent that such representations and warranties specifically refer
to an earlier date, they shall be true and correct in all material respects as
of such earlier date and (iii) to the extent that such representations and
warranties are already qualified or modified by materiality or words of similar
effect in the text thereof, they shall be true and correct in all respects.


(b)At the time of and immediately after giving effect to such Borrowing, or
issuance, amendment, extension or increase of a Letter of Credit, as applicable,
no Default or Event of Default shall have occurred and be continuing.


(c)The Administrative Agent shall have received a Borrowing Request.




--------------------------------------------------------------------------------



(d)The Issuing Banks shall have received all documentation and assurances
required under Section 2.20 or otherwise as shall be reasonably required by it
in connection therewith.


(e)In the case of any Borrowing, or issuance, amendment, extension or increase
of a Letter of Credit occurring on or after the Amendment No. 5 Effective Date,
at the time of and immediately after giving effect to such Borrowing, or
issuance, amendment, extension or increase of a Letter of Credit, as applicable,
Liquidity shall not be less than $1,500,000,000.


Each Borrowing or issuance, amendment, extension or increase of a Letter of
Credit, as applicable, shall be deemed to constitute a representation and
warranty by the Borrower that the conditions specified in paragraphs (a) and (b)
of this Section 4.02 have been satisfied as of the date thereof.


ARTICLE 5 AFFIRMATIVE COVENANTS


Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and the cancellation or expiration or Cash Collateralization of all Letters
of Credit on terms reasonably satisfactory to the applicable Issuing Bank in an
amount equal to the Agreed L/C Cash Collateral Amount of all Letter of Credit
Usage, the Borrower covenants and agrees with the Lenders that:


Section 5.01 Financial Statements; Ratings Change and Other Information. The
Borrower will furnish to the Administrative Agent (for distribution to each
Lender):


(a)(I) commencing with the fiscal year ending December 31, 2015, within (x)
prior to an IPO, 180 days after each fiscal year end of the Borrower and (y) on
and after an IPO, 90 days after each fiscal year end of the Public Company, its
audited consolidated balance sheet and related statements of operations,
stockholders’ equity and cash flows as of the end of and for such year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all reported on by PricewaterhouseCoopers, or other independent public
accountants of recognized national standing (without a “going concern” or like
qualification or exception (other than a qualification related to the maturity
of the Commitments and the Loans at the Maturity Date) and without any
qualification or exception as to the scope of such audit) to the effect that
such consolidated financial statements present fairly in all material respects
the financial condition and results of operations of the Borrower (or, after an
IPO, the Public Company) and its consolidated Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied and (II) commencing with the
fiscal year ending December 31, 2018, within 180 days after the beginning each
fiscal year, a consolidated annual budget for such fiscal year consisting of a
projected consolidated balance sheet of the Borrower and its Subsidiaries as of
the end of the following fiscal year and the related consolidated statements of
projected cash flow and projected income statement (collectively, the “Budget”),
which Budget shall in each case be accompanied by the statement of a Financial
Officer of the Borrower to the effect that the Budget is based on assumptions
believed by the Borrower to be reasonable as of the date of delivery thereof;


(b)commencing with the fiscal quarter ended June 30, 2015, within (x) prior to
an IPO, 90 days after the end of each of the first three fiscal quarters of each
fiscal year of the Borrower and (y) on and after an IPO, 45 days after the end
of each of the first three fiscal quarters of each fiscal year of the Public
Company, its consolidated balance sheet and related statements of operations,
stockholders’ equity and cash flows as of the end of and for such fiscal quarter
and the then elapsed portion of the fiscal year, setting forth in each case in
comparative form the figures for the corresponding period or periods of (or, in
the case of the balance sheet, as of the end of) the previous fiscal year, all
certified by




--------------------------------------------------------------------------------



one of its Financial Officers as presenting fairly in all material respects the
financial condition and results of operations of the Borrower (or, after an IPO,
the Public Company) and its consolidated Subsidiaries on a consolidated basis in
accordance with GAAP consistently applied, subject to normal year-end audit
adjustments and the absence of footnotes;


(c)concurrently with any delivery of financial statements under clause (a) or
(b) above, a compliance certificate of a Financial Officer of the Borrower (or,
after an IPO, the Public Company) in substantially the form of Exhibit F
attached hereto (i) certifying as to whether a Default has occurred and is
continuing as of the date thereof and, if a Default has occurred and is
continuing as of the date thereof, specifying the details thereof and any action
taken or proposed to be taken with respect thereto, (ii) setting forth
reasonably detailed calculations demonstrating compliance with Sections 6.01(f)
and (g) and
6.05 as of the last day of the applicable fiscal quarter or fiscal year for
which such financial statements are being delivered, and (iii) if and to the
extent that any change in GAAP that has occurred since the date of the audited
financial statements referred to in Section 3.04 had an impact on such financial
statements, specifying the effect of such change on the financial statements
accompanying such certificate;


(d)promptly after the same become publicly available, copies of all periodic and
other reports, proxy statements and other materials filed by Holdings, the
Borrower or any Restricted Subsidiary with the SEC, or any Governmental
Authority succeeding to any or all of the functions of said Commission, or with
any national securities exchange, as the case may be, in each case that is not
otherwise required to be delivered to the Administrative Agent pursuant hereto;
provided that such information shall be deemed to have been delivered on the
date on which such information has been posted on the Borrower’s website on the
Internet on any investor relations page at http://www.uber.com (or any successor
page) or at http://www.sec.gov;


(e)concurrently with any delivery of financial statements under clause (a) or
(b) above, the Borrower shall provide unaudited financial statements of the
character and for the dates and periods as in such clauses (a) and (b) covering
the Unrestricted Subsidiaries (on a combined basis), together with a
consolidating statement reflecting eliminations or adjustments required to
reconcile the financial statements of such Unrestricted Subsidiaries to the
financial statements delivered pursuant to such clauses (a) and (b); provided
that the Borrower shall not be required to provide such financial statements
unless (x) the Borrower compiles such combined financial statements as part of
its regular internal reporting processes or is able to compile such combined
financial statements without undue effort or expense or (y) delivery of such
financial statements is required by clause (b) of the definition of “Incremental
Available Amount” or Section 6.01(g) hereof;


(f) concurrently with the delivery of quarterly unaudited financial statements
pursuant to clause (b), the Borrower shall deliver to the Administrative Agent
supplements to the exhibits to the U.S. Security Agreement relating to the
Pledged IP Collateral (as defined in the U.S. Security Agreement and excluding
Excluded IP) specifying any changes to such exhibits since the Amendment No. 4
Effective Date or since the previous updating required hereby, as applicable
(provided that if there have been no changes to any such exhibits since the
Amendment No. 4 Effective Date or since the previous updating required hereby,
as applicable, the Borrower shall indicate that there has been “no change” to
the applicable exhibits);


(g)prior to the first filing of a registration statement on Form S-1 with
respect to the common stock of the Public Company, concurrently with any
delivery of financial statements under clause (a) above, an annual summary
profit and loss forecast (in the form internally prepared by the Borrower in the
ordinary course of business); and






--------------------------------------------------------------------------------



(h)promptly following any request in writing (including any electronic message)
therefor, such other information regarding the operations, business affairs and
financial condition of Holdings, the Borrower or any Restricted Subsidiary, or
compliance with the terms of this Agreement or any other Loan Document, as the
Administrative Agent or any Lender (through the Administrative Agent) may
reasonably request.


Information required to be delivered pursuant to Section 5.01(a), Section
5.01(b) or Section 5.01(d) may be delivered electronically and if so delivered,
shall be deemed to have been delivered on the date (i) on which the Borrower
posts such information, or provides a link thereto on the Borrower’s website on
the Internet on any investor relations page at http://www.uber.com (or any
successor page) or at http://www.sec.gov; or (ii) on which such information is
posted on the Borrower’s behalf on an Internet or intranet website, if any, to
which the Lenders and the Administrative Agent have been granted access (whether
a commercial, third-party website or whether sponsored by the Administrative
Agent).


Section 5.02 Notices of Material Events. The Borrower will furnish to the
Administrative Agent (for distribution to each Lender) prompt written notice of
the following:


(a) the occurrence of any Default;


(b)the filing or commencement of any action, suit or proceeding by or before any
arbitrator or Governmental Authority against or affecting the Borrower or any
Restricted Subsidiary thereof that could reasonably be expected to result in a
Material Adverse Effect; and


(c)any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.


Each notice delivered under this Section shall be accompanied by a statement of
a Responsible Officer or other executive officer of the Borrower setting forth
the details of the event or development requiring such notice and any action
taken or proposed to be taken with respect thereto.


Section 5.03 Existence; Conduct of Business. The Borrower will, and will cause
each of its Restricted Subsidiaries (other than any Immaterial Subsidiaries) to,
do or cause to be done all things necessary to preserve, renew and keep in full
force and effect its legal existence and the rights, licenses, permits,
privileges and franchises material to the conduct of its business; provided that
(i) the foregoing shall not prohibit any merger, consolidation, liquidation or
dissolution permitted under Section 6.03, and (ii) none of the Borrower or any
of its Restricted Subsidiaries (other than any Immaterial Subsidiaries) shall be
required to preserve, renew or keep in full force and effect its rights,
licenses, permits, privileges or franchises where failure to do so could not
reasonably be expected to result in a Material Adverse Effect.


Section 5.04 Payment of Taxes and Other Claims. The Borrower will, and will
cause each of its Restricted Subsidiaries to, pay all Tax liabilities, including
all Taxes imposed upon it or each such Restricted Subsidiary, or its and their
respective income, profits, properties or operations that, if unpaid, could
reasonably be expected to result in a Material Adverse Effect, before the same
shall become delinquent or in default, and all lawful claims other than Tax
liabilities that, if unpaid, would become a Lien upon any properties of the
Borrower or any of its Restricted Subsidiaries not otherwise permitted under
Section 6.02, in both cases except where the validity or amount thereof is being
contested in good faith by appropriate proceedings and to the extent required by
GAAP, the Borrower or such Restricted Subsidiary has set aside on its books
adequate reserves with respect thereto in accordance with GAAP.




--------------------------------------------------------------------------------



Section 5.05 Maintenance of Properties; Insurance. The Borrower will, and will
cause each of its Restricted Subsidiaries to, (a) keep and maintain all property
used in the conduct of its business in good working order and condition,
ordinary wear and tear and casualty events excepted, except to the extent that
failure to do so could not reasonably be expected to have a Material Adverse
Effect and
(b) maintain insurance with financially sound and reputable insurance companies
in such amounts and against such risks as are customarily maintained by
companies engaged in the same or similar businesses operating in the same or
similar locations.


Section 5.06 Books and Records; Inspection Rights. The Borrower will, and will
cause each of its Restricted Subsidiaries to, keep proper books of record and
account in which entries full, true and correct in all material respects are
made and are sufficient to prepare financial statements in accordance with GAAP.
The Borrower will, and will cause each of its Restricted Subsidiaries to, permit
any representatives designated by the Administrative Agent or any Lender
(pursuant to the request made through the Administrative Agent), upon reasonable
prior notice, to visit and inspect its properties, to examine and make extracts
from its books and records to the extent reasonably necessary, and to discuss
its affairs, finances and condition with its officers and independent
accountants (provided that the Borrower or such Restricted Subsidiary shall be
afforded the opportunity to participate in any discussions with such independent
accountants), all at such reasonable times and as often as reasonably requested
(but no more than once annually if no Event of Default exists). Notwithstanding
anything to the contrary in this Section, none of the Borrower or any of its
Restricted Subsidiaries shall be required to disclose, permit the inspection,
examination or making copies or abstracts of, or discussion of, any document,
information or other matter that (i) constitutes non-financial trade secrets or
non-financial proprietary information, (ii) in respect of which disclosure to
the Administrative Agent or any Lender (or their respective representatives) is
prohibited by applicable law or any third party contract legally binding on
Borrower or its Restricted Subsidiaries, or (iii) is subject to attorney, client
or similar privilege or constitutes attorney work-product.


Section 5.07 ERISA-Related Information. The Borrower shall supply to the
Administrative Agent (in sufficient copies for all the Lenders, if the
Administrative Agent so requests): (a) promptly and in any event within fifteen
(15) days after the Borrower, any Restricted Subsidiary or any ERISA Affiliate
files a Schedule B (or such other schedule as contains actuarial information) to
IRS Form 5500 in respect of a Plan with Unfunded Pension Liabilities, a copy of
such IRS Form 5500 (including the Schedule B); (b) promptly and in any event
within 30 days after the Borrower, any Restricted Subsidiary or any ERISA
Affiliate knows or has reason to know that any ERISA Event has occurred, a
certificate of the most senior financial officer of the Borrower describing such
ERISA Event and the action, if any, proposed to be taken with respect to such
ERISA Event and a copy of any notice filed with the PBGC or the IRS pertaining
to such ERISA Event and any notices received by such Borrower, Restricted
Subsidiary, or ERISA Affiliate from the PBGC or any other governmental agency
with respect thereto; provided that, in the case of ERISA Events under paragraph
(b) of the definition thereof, in no event shall notice be given later than the
occurrence of the ERISA Event; (c) promptly, and in any event within 30 days,
after becoming aware that there has been (i) a material increase in Unfunded
Pension Liabilities (taking into account only Pension Plans with positive
Unfunded Pension Liabilities) since the date the representations hereunder are
given or deemed given, or from any prior notice, as applicable; (ii) the
existence of potential withdrawal liability under Section 4201 of ERISA, if the
Borrower, any Restricted Subsidiary and the ERISA Affiliates were to withdraw
completely from any and all Multiemployer Plans,
(iii)the adoption of, or the commencement of contributions to, any Plan subject
to Title IV of ERISA or
Section 412 of the Code or Section 302 of ERISA by the Borrower, any Restricted
Subsidiary or any ERISA Affiliate, or (iv) the adoption of any amendment to a
Plan subject to Title IV of ERISA or Section 412 of the Code or Section 302 of
ERISA which results in a material increase in contribution obligations of the
Borrower, any Restricted Subsidiary or any ERISA Affiliate, a detailed written
description thereof from the most senior financial officer of the Borrower; and
(d) if, at any time after the Effective Date, the




--------------------------------------------------------------------------------



Borrower, any Restricted Subsidiary or any ERISA Affiliate maintains, or
contributes to (or incurs an obligation to contribute to), a Pension Plan or
Multiemployer Plan which is not set forth in Schedule 3.11 to the Disclosure
Letter, then the Borrower shall deliver to the Administrative Agent an updated
Schedule 3.11 to the Disclosure Letter as soon as practicable, and in any event
within 20 days after the Borrower, such Restricted Subsidiary or such ERISA
Affiliate maintains, or contributes to (or incurs an obligation to contribute
to), thereto.


Section 5.08 Compliance with Laws and Agreements. The Borrower will, and will
cause each of its Restricted Subsidiaries to, comply with all laws, rules,
regulations and orders of any Governmental Authority applicable to it or its
property and all indentures, agreements and other instruments binding upon it or
its property, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect. The Borrower will maintain in effect and use reasonable measures to
enforce policies and procedures designed to promote compliance by the Borrower,
its Subsidiaries and their respective directors, officers, employees and agents
with applicable Anti-Corruption Laws, applicable Anti-Terrorism Laws and
applicable Sanctions.


Section 5.09 Use of Proceeds. The proceeds of the Loans will be used only for
working capital and general corporate purposes, including, without limitation,
for stock repurchases under stock repurchase programs approved by the Borrower
and for acquisitions not prohibited hereunder. No part of the proceeds of any
Loan or Letter of Credit will be used, whether directly or indirectly, for any
purpose that entails a violation of any of the Regulations of the Board,
including Regulations T, U and X.


Section 5.10 Additional Guarantors. (a) If, as of the date of the most recently
available financial statements delivered pursuant to Section 5.01(a) or (b), as
the case may be, any Subsidiary shall have become a Material Domestic Subsidiary
(or shall be otherwise designated as a Material Domestic Subsidiary by the
Borrower hereunder or under the Term Loan Agreement) or any Person shall have
become a Material Foreign Subsidiary (or shall be otherwise designated as a
Material Foreign Subsidiary by the Borrower hereunder or under the Term Loan
Agreement), then the Borrower shall:


(i) In the case of any such Subsidiary that becomes (or is so designated as) a
Material Domestic Subsidiary, within 30 days (or such longer period of time as
the Administrative Agent may agree in its sole discretion) after delivery of
such financial statements, (1) cause such Material Domestic Subsidiary to enter
into a Guaranty, or, if a Guaranty has previously been entered into by a
Material Domestic Subsidiary (and remains in effect), a joinder agreement to
such Guaranty in form and substance reasonably satisfactory to the
Administrative Agent, (2) deliver to the Administrative Agent, each Issuing Bank
and each Lender all documentation and other information required by bank
regulatory authorities under applicable “know-your-customer” and anti-money
laundering rules and regulations, including the USA PATRIOT Act and (3) (x)
deliver to the Administrative Agent any certificates representing the Collateral
consisting of Equity Interests issued by such Material Domestic Subsidiary (to
the extent such Equity Interests are certificated) and Equity Interests owned by
such Material Domestic Subsidiary (to the extent such Equity Interests are
certificated and other than Excluded Collateral), (y) deliver to the
Administrative Agent such joinder agreements, amendments and supplements to the
relevant Security Documents or such other documents as the Administrative Agent
shall deem necessary or advisable to grant to the Administrative Agent, for the
benefit of the Secured Parties, a Lien on the Collateral owned by such Material
Domestic Subsidiary (other than Excluded Collateral) and (z) take all actions
necessary to cause such Lien to be duly perfected to the extent required by the
Security Documents in accordance with all applicable laws.


(ii) In the case of any Person that becomes (or is so designated as) a Material
Foreign Subsidiary, within 90 days (or such longer period of time as the
Administrative Agent may agree in its sole discretion) after delivery of such
financial statements, (i) deliver to the Administrative Agent




--------------------------------------------------------------------------------



such amendments and supplements to the relevant Security Documents or such
additional Security Documents (including a Non-U.S. Pledge Agreement) as the
Administrative Agent shall deem necessary or advisable to grant to the
Administrative Agent, for the benefit of Secured Parties, a Lien on the
Collateral consisting of the Equity Interests issued by such Material Foreign
Subsidiary (other than Excluded Collateral) and (ii) take all actions necessary
to cause such Lien to be duly perfected to the extent required by the Security
Documents in accordance with all applicable laws. For the avoidance of doubt, no
Domestic Subsidiary shall be required to become a Guarantor merely due to its
ownership of Equity Interests in any Domestic Subsidiary that owns real
property.


(b) If requested by the Administrative Agent, the Administrative Agent shall
receive an opinion of counsel for the Borrower (or local counsel to the
Administrative Agent to the extent customary in an Applicable Foreign
Jurisdiction) in form and substance reasonably satisfactory to the
Administrative Agent in respect of matters reasonably requested by the
Administrative Agent relating to any Guaranty or joinder agreement or the
amendments and supplements to the Security Documents or additional Security
Documents delivered pursuant to this Section, dated as of the date of such
Guaranty or joinder agreement, amendments and supplements or additional Security
Documents.


(c) Notwithstanding the foregoing, the Borrower and the Guarantors shall not be
required, nor shall the Administrative Agent be authorized, (A) to take any
additional steps to perfect the above described pledges and security interests
by any means other than by (1) filings pursuant to the Uniform Commercial Code
in the office of the secretary of state (or similar central filing office) of
the relevant State(s) and filings with the USPTO and the USCO and (2) delivery
to the Administrative Agent to be held in its possession of all Collateral
consisting of stock certificates evidencing Equity Interests issued by the
Guarantors (other than Holdings) and Material Foreign Subsidiaries, in each case
as expressly required herein or by the Loan Documents, (B) to take any action
with respect to any assets located outside of the United States other than, with
respect to the pledge of the Equity Interests of any Material Foreign
Subsidiary, the jurisdiction of organization of such Material Foreign Subsidiary
(such jurisdiction, the “Applicable Foreign Jurisdiction”) (it being understood
that there shall be no security agreements, pledge agreements or other Security
Documents that will be governed under the laws of any non-U.S. jurisdiction
other than, with respect to the pledge of the Equity Interests of any Material
Foreign Subsidiary, the Applicable Foreign Jurisdiction), (C) to make or
authorize any filings with respect to intellectual property other than filings
with the USPTO and the USCO, (D) to enter into any control agreement with
respect to any Collateral or (E) to require the amendment of any limited
liability company agreements or other organizational documents for any
Subsidiary of the Borrower, the certification of uncertificated securities or
the delivery of any director resignation letters in respect of any Foreign
Subsidiaries.


Section 5.11 Holdings. Substantially concurrently with any Permitted Holdco
Transaction,
(i) the Borrower shall cause Holdings to enter into a Holdings Guaranty in form
and substance reasonably satisfactory to the Administrative Agent, (ii) the
Administrative Agent shall receive the documentation required under Section
4.01(e) and (f) as if Holdings had been a Guarantor on the Effective Date
(provided that references therein to the “Effective Date” shall be deemed
references to the effective date of such Holdings Guaranty), (iii) the
Administrative Agent and each Lender shall receive all documentation and other
information required by bank regulatory authorities under applicable “know-
your-customer” and anti-money laundering rules and regulations, including the
USA PATRIOT Act, (iv) the Borrower shall cause Holdings to deliver to the
Administrative Agent any certificates representing the Collateral consisting of
all Equity Interests owned by Holdings (other than any Excluded Collateral) and
such joinder agreements, amendments and supplements to the relevant Security
Documents or such other documents as the Administrative Agent shall deem
necessary or advisable to grant to the Administrative Agent, for the benefit of
the Secured Parties, a Lien on all Collateral owned by Holdings (other than
Excluded Collateral) and take all actions necessary to cause such Lien to be
duly




--------------------------------------------------------------------------------



perfected to the extent required by the Security Documents in accordance with
all applicable laws and (v) the Administrative Agent shall receive an opinion of
counsel for the Borrower (or local counsel to the Administrative Agent to the
extent customary in an Applicable Foreign Jurisdiction) in form and substance
reasonably satisfactory to the Administrative Agent in respect of matters
reasonably requested by the Administrative Agent relating to any Holdings
Guaranty or any such joinder agreements, amendments and supplements to the
Security Documents or additional Security Documents delivered pursuant to this
Section, dated as of the date of such Holdings Guaranty, joinder agreements,
amendments and supplements or additional Security Documents.


Section 5.12 Post-Closing. (a) The Administrative Agent shall have received
audited consolidated financial statements of the Borrower with respect to the
fiscal year ended December 31, 2014, by the date that is 45 days after the
Effective Date; and (b) the Borrower shall execute and deliver the documents and
complete the tasks set forth on Schedule 5.12 to Amendment No. 4, in each case
within the time limits specified on such schedule subject to the extension by
the Administrative Agent in its sole discretion.


Section 5.13 Beneficial Ownership Regulations. Promptly following any request
therefor, the Borrower will provide information and documentation reasonably
requested by the Administrative Agent or any Lender for purposes of compliance
with applicable “know your customer” and anti-money- laundering rules and
regulations, including, without limitation, the PATRIOT Act and the Beneficial
Ownership Regulation.


ARTICLE 6 NEGATIVE COVENANTS


Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
the cancellation or expiration or Cash Collateralization of all Letters of
Credit on terms reasonably satisfactory to the applicable Issuing Bank in an
amount equal to the Agreed L/C Cash Collateral Amount of all Letter of Credit
Usage, the Borrower covenants and agrees with the Lenders that:


Section 6.01 Indebtedness. The Borrower will not permit any Domestic Restricted
Subsidiary that is not a Guarantor to create, incur or assume any Specified
Indebtedness other than:


(a) Specified Indebtedness existing on the Amendment No. 4 Effective Date and
disclosed on Schedule 6.01 to the Disclosure Letter and any Refinancing
Indebtedness with respect thereto;


(b) to the extent constituting Specified Indebtedness, Specified Indebtedness
consisting of cash management services, including treasury, depository,
overdraft, credit or debit card, purchasing cards, electronic funds transfer and
other cash management arrangements;


(c) Specified Indebtedness in respect of bid bonds, performance bonds, surety
bonds and similar obligations, including guarantees or obligations with respect
to letters of credit supporting such bid bonds, performance bonds, surety bonds
and similar obligations;


(d) Specified Indebtedness representing the financing of insurance premiums in
the ordinary course of business;


(e) [reserved];




--------------------------------------------------------------------------------



(f) Specified Indebtedness constituting Capital Lease Obligations, equipment
leases and Purchase Money Indebtedness of the Borrower or any Domestic
Restricted Subsidiary and any Refinancing Indebtedness in respect thereof;
provided that the aggregate principal amount of Indebtedness pursuant to this
clause (f) secured by real property shall not exceed $500,000,000 at any time
outstanding; and


(g) (i) additional Specified Indebtedness; provided that, after giving effect to
any incurrence of Specified Indebtedness pursuant to this clause (g)(i) (and
subject to Section 1.07), the aggregate principal amount of outstanding
Specified Indebtedness of the Domestic Restricted Subsidiaries that are not
Guarantors incurred pursuant to this clause (g)(i) and any Refinancing
Indebtedness incurred pursuant to clause (g)(ii) below, together with, but
without duplication, the aggregate principal amount of outstanding Secured
Specified Indebtedness of the Borrower and the Guarantors incurred in reliance
on Section 6.02(r), shall not exceed the Certain Specified Indebtedness Cap (for
purposes of the foregoing calculation, treating the Commitments hereunder and
any other revolving or delayed-draw commitments in respect of Specified
Indebtedness as fully drawn); and (ii) Refinancing Indebtedness in respect of
Specified Indebtedness permitted pursuant to the foregoing clause (g)(i) (and
any successive Refinancing Indebtedness in respect thereof); provided that such
Refinancing Indebtedness shall be incurred within 12 months of the maturity,
retirement or other repayment (including any such repayment pursuant to
amortization obligations with respect thereto) or prepayment of the Specified
Indebtedness being refinanced, renewed or extended.


For the avoidance of doubt, this Section 6.01 shall impose no limit on the
incurrence of any Specified Indebtedness by any Loan Party. In addition, for
purposes of calculating compliance with this Section 6.01 and Section 6.02, in
no event will the amount of any Specified Indebtedness be required to be
included more than once despite the fact more than one Person is or becomes
liable with respect to any related Specified Indebtedness (or any credit support
provided therefor). For example, and for avoidance of doubt, in the case where
more than one Domestic Restricted Subsidiary incurs Specified Indebtedness or
otherwise becomes liable for such Specified Indebtedness (including by virtue of
providing a guarantee or acting as account party for a letter of credit,
banker’s acceptance or similar arrangement to secure such Indebtedness), the
amount of such Specified Indebtedness shall only be included once for purposes
of such calculations.


Section 6.02 Liens. The Borrower will not, and will not permit any Domestic
Restricted Subsidiary to, create, incur, assume or permit to exist any Lien on
any property or asset now owned or hereafter acquired by it except:


(a) Permitted Encumbrances;


(b)any Lien on any property or asset of the Borrower or any Restricted
Subsidiary existing on the date hereof and set forth in Schedule 6.02 to the
Disclosure Letter (other than, for the avoidance of doubt, Liens securing the
Secured Obligations or the Obligations (as defined in the Term Loan Agreement))
and any modifications, renewals and extensions thereof and any Lien granted as a
replacement or substitute therefor; provided that (i) such Lien shall not apply
to any other property or asset of the Borrower or any Restricted Subsidiary
other than improvements thereon or proceeds thereof, and (ii) such Lien shall
secure only those obligations which it secures on the date hereof and any
refinancing, extension, renewal or replacement thereof that does not increase
the outstanding principal amount thereof except by an amount equal to a premium
or other amount paid, and fees and expenses incurred, in connection with such
refinancing, extensions, renewals or replacements;


(c)any Lien existing on any property or asset prior to the acquisition thereof
by the Borrower or any Restricted Subsidiary or existing on any property or
asset of any Person that becomes a




--------------------------------------------------------------------------------



Restricted Subsidiary after the date hereof prior to the time such Person
becomes a Restricted Subsidiary; provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Restricted Subsidiary, as the case may be, (ii) such Lien shall not apply to
any other property or assets of the Borrower or any Restricted Subsidiary, and
(iii) such Lien shall secure only those obligations which it secures on the date
of such acquisition or the date such Person becomes a Restricted Subsidiary, as
the case may be, and any refinancing, extension, renewal or replacement thereof
that does not increase the outstanding principal amount thereof except by an
amount equal to a premium or other amount paid, and fees and expenses incurred,
in connection with such refinancing, extensions, renewals or replacements;


(d)Liens on fixed or capital assets acquired, constructed, financed or improved
by the Borrower or any Restricted Subsidiary; provided that (i) such security
interests secure Indebtedness that is permitted pursuant to Section 6.01(f),
(ii) such security interests and the Indebtedness secured thereby are initially
incurred prior to or within 270 days after such acquisition or the completion of
such construction or improvement, (iii) the Indebtedness secured thereby does
not exceed 100% of the cost of acquiring, constructing or improving such fixed
or capital assets and (iv) such security interests shall not apply to any other
property or assets of the Borrower or any Restricted Subsidiary other than
additions, accessions, parts, attachments or improvements thereon or proceeds
thereof; provided that clauses (ii) and (iii) shall not apply to any Refinancing
Indebtedness pursuant to Section 6.01(f) hereof or any Lien securing such
Refinancing Indebtedness;


(e)licenses, sublicenses, leases or subleases granted to others not interfering
in any material respect with the business of the Borrower and its Restricted
Subsidiaries, taken as a whole;


(f) the interest and title of a lessor or licensor under any lease, license,
sublease or sublicense entered into by the Borrower or any Restricted Subsidiary
in the ordinary course of its business and other statutory and common law
landlords’ Liens under leases;


(g)in connection with the sale or transfer of any assets in a transaction not
prohibited hereunder, customary rights and restrictions contained in agreements
relating to such sale or transfer pending the completion thereof;


(h)in the case of any joint venture or minority investment by the Borrower or
any Subsidiary in any Person, any put and call arrangements related to its
Equity Interests set forth in applicable joint venture’s or other Person’s
organizational documents or any related joint venture, shareholders, investor
rights or similar agreement;


(i) Liens securing Indebtedness to finance insurance premiums owing in the
ordinary course of business to the extent such financing is not prohibited
hereunder;


(j) Liens on earnest money deposits of cash or Cash Equivalents made in
connection with any acquisition not prohibited hereunder;


(k)bankers’ Liens, rights of setoff and other similar Liens existing solely with
respect to cash and Cash Equivalents or other securities on deposit in one or
more accounts maintained by the Borrower or any Restricted Subsidiary, in each
case granted in the ordinary course of business in favor of the banks,
securities intermediaries or other depository institutions with which such
accounts are maintained, securing amounts owing to such institutions with
respect to cash management and operating account arrangements;




--------------------------------------------------------------------------------



(l) Liens in the nature of the right of setoff in favor of counterparties to
contractual agreements not otherwise prohibited hereunder with the Borrower or
any of its Restricted Subsidiaries in the ordinary course of business;


(m) Liens on the Equity Interests of Excluded Subsidiaries;


(n)Liens and deposits securing obligations under Swap Agreements entered to
hedge or mitigate commercial risk and not for speculative purposes;


(o)Liens securing reimbursement obligations with respect to commercial letters
of credit which encumber documents and other property relating to such letters
of credit and products and proceeds thereof;


(p) Liens in favor of the Loan Parties;


(q) [reserved];


(r) (i) Liens securing Secured Specified Indebtedness (including, for the
avoidance of doubt, any such Indebtedness pursuant to the Term Loan Agreement);
provided that after giving effect to any incurrence of Liens pursuant to this
clause (r)(i) (and subject to Section 1.07), the aggregate principal amount of
outstanding Secured Specified Indebtedness secured by Liens incurred pursuant to
this clause (r)(i) or clause (r)(ii) below, together with, but without
duplication, the aggregate principal amount of outstanding Specified
Indebtedness of the Domestic Restricted Subsidiaries that are not Guarantors
incurred pursuant to Section 6.01(g), shall not exceed the Certain Specified
Indebtedness Cap (for purposes of the foregoing calculation, treating the
Commitments hereunder and any other revolving or delayed-draw commitments in
respect of Specified Indebtedness as fully drawn); and (ii) Liens that extend,
renew, substitute or replace (including successive extensions, renewals,
substitutions or replacements), in whole or in part, any Lien permitted pursuant
to the foregoing clause (r)(i) or that secure any extension, renewal,
replacement, refinancing or refunding (including any successive extensions,
renewals, replacements, refinancings or refundings) of any Refinancing
Indebtedness within 12 months of the maturity, retirement or other repayment or
prepayment of the Specified Indebtedness (including any such repayment pursuant
to amortization obligations with respect to such Indebtedness) being extended,
renewed, substituted, replaced, refinanced or refunded, which Indebtedness is
secured by a Lien permitted pursuant to this clause (r). Notwithstanding
anything herein to the contrary, Liens securing Indebtedness outstanding on the
Closing Date under this Agreement shall be treated as incurred on the Closing
Date under this clause (r); and


(s)other Liens securing obligations (other than Specified Indebtedness) in an
aggregate principal amount at any time outstanding not to exceed $300,000,000.


Section 6.03 Fundamental Changes. (a) The Borrower will not, and will not permit
any Restricted Subsidiary to, (x) merge into or consolidate with any other
Person, or permit any other Person to merge into or consolidate with it, (y)
sell, transfer, license, lease, enter into any sale-leaseback transactions with
respect to, or otherwise dispose of (in one transaction or in a series of
transactions) all or substantially all of the assets of, the Borrower and the
Restricted Subsidiaries, taken as a whole, or all or substantially all of the
stock of any of the Borrower’s Restricted Subsidiaries (in each case, whether
now owned or hereafter acquired) or (z) liquidate or dissolve, except that, if
at the time thereof and immediately after giving effect thereto no Default shall
have occurred and be continuing:




--------------------------------------------------------------------------------



(i) any Restricted Subsidiary or any other Person may merge into or consolidate
with the Borrower in a transaction in which the Borrower is the surviving
corporation;


(ii) any Person (other than the Borrower) may merge into or consolidate with any
Restricted Subsidiary in a transaction in which the surviving entity is a
Restricted Subsidiary (provided that any such merger or consolidation involving
a Guarantor must result in a Guarantor as the surviving entity);


(iii) any Restricted Subsidiary may sell, transfer, license, lease or otherwise
dispose of its assets to the Borrower or to another Restricted Subsidiary;
provided that any such disposition under this clause (iii) that is made to a
Restricted Subsidiary that is not a Loan Party shall in no event be permitted if
it would comprise all or substantially all of the assets of the Borrower and its
Restricted Subsidiaries, taken as a whole;


(iv) any Loan Party may sell, transfer, license, lease or otherwise dispose of
its assets to any other Loan Party;


(v) in connection with any acquisition, any Restricted Subsidiary may merge into
or consolidate with any other Person, so long as the Person surviving such
merger or consolidation shall be a Restricted Subsidiary (provided that any such
merger or consolidation involving a Guarantor must result in a Guarantor as the
surviving entity);


(vi) any Restricted Subsidiary may liquidate or dissolve if the Borrower
determines in good faith that such liquidation or dissolution is in the best
interests of the Borrower and is not materially disadvantageous to the Lenders;


(vii) any Restricted Subsidiary may merge into or consolidate with any other
Person in a transaction not otherwise prohibited hereunder and all or
substantially all of the Equity Interests of any Restricted Subsidiary may be
sold, transferred or otherwise disposed of, so long as the aggregate
consideration received in respect of all such mergers or consolidations, sales,
transfers or other disposals pursuant to this clause (vii) shall not exceed the
greater of (a) $500,000,000 and (b) 10% of Total Assets as of the date of the
definitive agreement for such merger, consolidation, sale, transfer or other
disposal is executed;


(viii) a Permitted Holdco Transaction may be consummated; and


(ix) any Restricted Subsidiary may be dissolved, wound-up or liquidated or any
Restricted Subsidiary may merge into or consolidate with any other Person and
all or substantially all of the Equity Interests or assets of any Restricted
Subsidiary may be sold, transferred or otherwise disposed of, in each case, if
such dissolution, winding up, liquidation, sale, transfer or other disposition
does not constitute a sale, transfer or other disposition of all or
substantially of the assets of the Borrower and its Restricted Subsidiaries,
taken as a whole, if such liquidation, winding up, dissolution, sale, transfer
or other disposition is not materially disadvantageous to the Lenders (as
determined by the Borrower in good faith) and would not be likely to have a
Material Adverse Effect.


(b) The Borrower will not, and will not permit any of its Restricted
Subsidiaries to, engage to any material extent in any business other than
businesses of the type conducted by the Borrower and its Restricted Subsidiaries
on the date of execution of this Agreement and businesses reasonably related,
complementary, ancillary or incidental thereto, which businesses, for the
avoidance of doubt, may




--------------------------------------------------------------------------------



include or relate to, but not be limited to, the provision of data integration
or analysis platforms and other software or technological solutions.


Section 6.04 Use of Proceeds. The Borrower will not request any Borrowing, and
the Borrower shall not use, and shall procure that its Subsidiaries and its or
their respective directors, officers, employees and agents shall not use, the
proceeds of any Loan or issuance of any Letter of Credit (a) in furtherance of
an offer, payment, promise to pay, or authorization of the payment or giving of
money, or anything else of value, to any Person in violation of the FCPA or any
applicable Anti- Corruption Laws, (b) for the purpose of funding, financing or
facilitating any activities, business or transaction of or with any Person, or
in any country or territory that, at the time of such funding, financing or
facilitating, is a Sanctioned Person or Sanctioned Country or (c) in any manner
that would result in the violation of any Sanctions applicable to any party
hereto.


Section 6.05 Minimum Liquidity. The Borrower shall not permit Liquidity to be
less than$1,500,000,000 as of the last day of any fiscal quarter of the Borrower
ending after the Amendment No. 5 Effective Date.


Section 6.06 Restricted Repayments. The Borrower will not, and will not permit
any Restricted Subsidiary to declare, make or pay, directly or indirectly, any
Restricted Payments with respect to the Borrower or any of its Restricted
Subsidiaries, except:


(a) any Restricted Subsidiary of the Borrower may make Restricted Payments to
the Borrower or to any direct or indirect wholly-owned Restricted Subsidiary of
the Borrower, and any non- wholly-owned Restricted Subsidiary may make
Restricted Payments to the Borrower or any of its other Restricted Subsidiaries
and to each other owner of Equity Interests of such Restricted Subsidiary
ratably based on their relative ownership interests of the relevant class of
Equity Interests;


(b) the Borrower or any Restricted Subsidiary may declare and make dividends
payable solely in additional shares of Qualified Equity Interests and may
exchange Equity Interests for its Qualified Equity Interests;


(c) the Borrower or any Restricted Subsidiary may (x) repurchase fractional
shares of its Equity Interests arising out of stock dividends, splits or
combinations, business combinations or conversions of convertible securities or
exercises of warrants or options, (y) “net exercise” or “net share settle”
warrants or options or (z) make cash settlement payments upon the exercise of
warrants or options to purchase its Equity Interests;


(d) the Borrower or any Restricted Subsidiary may redeem or otherwise cancel
Equity Interests or rights in respect thereof granted to (or make payments on
behalf of) directors, officers, management, employees or other providers of
services to the Borrower and its Subsidiaries (i) in an amount required to
satisfy tax withholding obligations relating to the vesting, settlement or
exercise of such Equity Interests or rights or (ii) upon the death, disability,
retirement or termination of employment or services;


(e) the Borrower or any Restricted Subsidiary may make Restricted Payments
pursuant to and in accordance with (i) stock incentive plans, (ii) stock option
plans, (iii) stock buyback agreements, plans or programs, (iv) bonus plans, (v)
compensation plans or (vi) other benefit plans or agreements for officers,
directors, management, employees or other eligible service providers of the
Borrower or its Subsidiaries;




--------------------------------------------------------------------------------



(f) Borrower or any Restricted Subsidiary may make Restricted Payments not
otherwise permitted under this Section 6.06 using the proceeds of any issuance
of Equity Interests; provided that the Restricted Payment and the issuance of
Equity Interests (or following an IPO, in the case of a dividend or a Restricted
Payment pursuant to an accelerated share repurchase agreement, forward purchase
contract or similar agreement, the declaration date or the entry into such
agreement, as applicable) are substantially concurrent;


(g) Borrower or any Restricted Subsidiary may make additional Restricted
Payments not otherwise permitted in clauses (a) through (f) above, so long as
after giving effect to such Restricted Payment, Liquidity shall not be less than
$1,500,000,000 on a pro forma basis; and


(h) Borrower or any Restricted Subsidiary may make additional Restricted
Payments not otherwise permitted in clauses (a) through (g) above, so long as
the aggregate amount of Restricted Payments made pursuant to this clause (h)
together with Junior Debt Prepayments made pursuant to Section 6.07(e) shall not
exceed $1,000,000,000.


For purposes of clause (g), following an IPO, in the case of a dividend,
Liquidity shall be measured on a pro forma basis as of the applicable
declaration date for such dividend (and not the date of the applicable dividend)
and in the case of a Restricted Payment pursuant to an accelerated share
repurchase agreement, forward purchase contract or similar agreement, Liquidity
shall be measured on a pro forma basis as of the date such agreement was entered
into (and not the date of any payments or deliveries thereunder).


Section 6.07 Junior Debt Prepayments. The Borrower will not, and will not permit
any Restricted Subsidiary to declare, make or pay, directly or indirectly, any
Junior Debt Prepayments, except that the following shall be permitted:


(a)Junior Debt Prepayments, so long as after giving effect to such Junior Debt
Prepayment, as applicable, Liquidity shall not be less than $1,500,000,000 on a
pro forma basis;


(b)Junior Debt Prepayments, so long as such prepayments consist of Equity
Interests (and cash in lieu of any fractional shares);


(c)Junior Debt Prepayments using the proceeds of any issuance of Equity
Interests; provided that such Junior Debt Prepayments and the issuance of Equity
Interests are substantially concurrent;


(d)Junior Debt Prepayments in connection with the incurrence of Refinancing
Indebtedness or otherwise with the proceeds of Subordinated Indebtedness; and


(e)additional Junior Debt Prepayments, so long as the aggregate amount of Junior
Debt Prepayments, made pursuant to this clause (e) together with Restricted
Payments made pursuant to Section 6.06(h) shall not exceed $1,000,000,000.


ARTICLE 7 EVENTS OF DEFAULT


Section 7.01 Events of Default.


If any of the following events (each, an “Event of Default”) shall occur:






--------------------------------------------------------------------------------



(a)the Borrower shall fail to pay (i) any principal of any Loan when and as the
same shall become due and payable, whether at the due date thereof or at a date
fixed for prepayment thereof or otherwise; or (ii) when due any amount payable
to the applicable Issuing Bank in reimbursement of any drawing under any Letter
of Credit;


(b)the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in Section 7.01(a)) payable under
any of the Loan Documents, when and as the same shall become due and payable,
and such failure shall continue unremedied for a period of five Business Days;


(c)any representation or warranty made or deemed made by or on behalf of
Holdings, the Borrower or any Restricted Subsidiary in or in connection with
this Agreement or any other Loan Document or any amendment or modification
hereof or thereof or waiver hereunder or thereunder, or in any report,
certificate, financial statement or other document furnished pursuant to or in
connection with this Agreement, any other Loan Document or any amendment or
modification hereof or thereof or waiver hereunder or thereunder, shall prove to
have been incorrect in any material respect when made or deemed made; provided
that, in each case, to the extent that such representations and warranties are
already qualified or modified by materiality or words of similar effect in the
text thereof, they shall be true and correct in all respects;


(d)the Borrower or Holdings, shall fail to observe or perform any covenant,
condition or agreement contained in Section 5.02, Section 5.03 (solely with
respect to the Borrower’s or, if applicable, Holding’s existence), Section 5.09,
Section 5.11 or Section 5.12 or in Article 6;


(e)Holdings, the Borrower or any Restricted Subsidiary shall fail to observe or
perform any covenant, condition or agreement contained in any of the Loan
Documents (other than those specified in clause (a), (b) or (d) of this Section
7.01), and such failure shall continue unremedied for a period of 30 days after
notice thereof from the Administrative Agent to the Borrower (which notice will
be given at the request of any Lender);


(f) Holdings, the Borrower or any Restricted Subsidiary shall fail to make any
payment (whether of principal or interest and regardless of amount) in respect
of any Material Indebtedness, when and as the same shall become due and payable
(whether by scheduled maturity, required prepayment, acceleration, demand, or
otherwise) and such failure shall have continued after the applicable grace
period, if any;


(g)any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both but with all applicable
grace periods in respect of such event or condition under the documentation
representing such Material Indebtedness having expired) the holder or holders of
such Material Indebtedness or any trustee or agent on its or their behalf to
cause such Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this clause (g) shall not apply to (w) any requirement to, or any
offer to, repurchase, prepay or redeem Indebtedness of a Person acquired in an
acquisition permitted hereunder, to the extent such offer is required as a
result of, or in connection with, such acquisition, (x) secured Indebtedness
that becomes due as a result of the voluntary sale or transfer of the property
or assets securing such Indebtedness, (y) any event or condition giving rise to
any redemption, repurchase, conversion or settlement (or right to redeem,
require repurchase, convert or settle) with respect to any Convertible Notes or
other convertible debt instrument (including any termination of any related Swap
Agreement) pursuant to its terms unless such redemption, repurchase, conversion
or settlement results from a default thereunder or an event of the type that
constitutes an Event of Default or (z) an early




--------------------------------------------------------------------------------



payment requirement, unwinding or termination with respect to any Swap Agreement
except an early payment, unwinding or termination that results from a default or
non-compliance thereunder by the Borrower or any Restricted Subsidiary, or
another event of the type that would constitute an Event of Default;


(h)an involuntary proceeding shall be commenced or an involuntary petition shall
be filed seeking (i) liquidation, reorganization or other relief in respect of
Holdings, the Borrower or any Restricted Subsidiary (other than any Immaterial
Subsidiary) or its debts, or of a substantial part of its assets, under any
Debtor Relief Law or (ii) the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for Holdings, the Borrower or any
Restricted Subsidiary (other than any Immaterial Subsidiary) or for a
substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for 60 days or an order or decree approving
or ordering any of the foregoing shall be entered;


(i) except as may otherwise be permitted under Section 6.03, Holdings, the
Borrower or any Restricted Subsidiary (other than any Immaterial Subsidiary)
shall (i) voluntarily commence any proceeding or file any petition seeking
liquidation, reorganization or other relief under any Debtor Relief Law, (ii)
consent to the institution of, or fail to contest in a timely and appropriate
manner, any proceeding or petition described in clause (h) of this Article,
(iii) apply for or consent to the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for the Borrower or any Restricted
Subsidiary (other than any Immaterial Subsidiary) or for a substantial part of
its assets, (iv) file an answer admitting the material allegations of a petition
filed against it in any such proceeding, (v) make a general assignment for the
benefit of creditors or (vi) take any action for the purpose of effecting any of
the foregoing;


(j) Holdings, the Borrower or any Restricted Subsidiary (other than any
Immaterial Subsidiary) shall become unable, admit in writing its inability or
fail generally to pay its debts as they become due;


(k)one or more judgments for the payment of money in excess of $150,000,000 in
the aggregate shall be rendered against Holdings, the Borrower or any Restricted
Subsidiary or any combination thereof (to the extent not paid or covered by a
reputable and solvent independent third-party insurance company which has not
disputed coverage) and the same shall remain undischarged or unpaid for a period
of 30 consecutive days during which execution shall not be effectively stayed,
or any action shall be legally taken by a judgment creditor to attach or levy
upon any assets of Holdings, the Borrower or any Restricted Subsidiary to
enforce any such judgment and such action shall not be stayed;


(l) one or more ERISA Events shall have occurred, other than as would not
reasonably be expected to result, individually or in the aggregate, in a
Material Adverse Effect;


(m) a Change in Control shall occur;


(n)any Loan Document, at any time after its execution and delivery and for any
reason other than as expressly permitted hereunder or thereunder, solely as a
result of acts or omissions by the Administrative Agent or any Lender, or
satisfaction in full of all the obligations hereunder or thereunder, ceases to
be in full force and effect; or any Loan Party contests in any manner the
validity or enforceability of any Loan Document; or


(o)any Security Document shall for any reason (other than pursuant to the terms
hereof or thereof or solely as a result of acts or omissions by the
Administrative Agent or any Lender) cease to create, or any Lien purported to be
created by any Security Documents shall be asserted by any Loan




--------------------------------------------------------------------------------



Party not to be, a valid and perfected Lien with the priority required by the
Security Document, on any material portion of the Collateral purported to be
covered thereby;


then, and in every such event (other than an event with respect to the Borrower
or Holdings, described in clause (h), (i) or (j) of this Section 7.01), and at
any time thereafter during the continuance of such event, the Administrative
Agent may, and at the request of the Required Lenders shall, by notice to the
Borrower, take either or both of the following actions, at the same or different
times: (i) terminate the Commitments and the obligations of the Issuing Banks to
issue any Letter of Credit, and thereupon the Commitments and the obligations of
the Issuing Banks to issue any Letter of Credit shall terminate immediately, and
(ii) (A) declare the Loans then outstanding to be due and payable in whole (or
in part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Borrower accrued hereunder,
shall become due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower and
(B) require that the Borrower Cash Collateralize the Letters of Credit in the
amount of the Agreed L/C Cash Collateral Amount of the then Letter of Credit
Usage; and, in the case of any event with respect to the Borrower or Holdings,
described in clause (h), (i) or (j) of this Section 7.01, the Commitments and
the obligations of the Issuing Banks to issue any Letter of Credit shall
automatically terminate, and the principal of the Loans then outstanding,
together with accrued interest thereon and all fees and other obligations of the
Borrower accrued hereunder, shall automatically become due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower.


Section 7.02 Application of Funds. Subject to the terms of the Term Loan
Intercreditor Agreement and any other applicable Intercreditor Agreement, after
the exercise of remedies provided for in Section 7.01 (or after the Loans have
automatically become immediately due and payable and the Letter of Credit Usage
shall have automatically been required to be Cash Collateralized as set forth in
Section 7.01), any amounts received on account of the Secured Obligations shall
be applied by the Administrative Agent in the following order:


First, to payment of that portion of the Secured Obligations constituting fees,
indemnities, expenses and other amounts (other than principal and interest but
including fees, charges and disbursements of counsel to the Administrative Agent
and the Issuing Banks and amounts payable pursuant to Sections 2.12 and 2.14)
payable to the Administrative Agent and each Issuing Bank in their respective
capacity as such; ratably among them in proportion to the respective amounts
described in this clause First payable to them;


Second, to payment of that portion of the Secured Obligations constituting fees,
indemnities and other amounts (other than principal, interest and fees payable
to the Lenders (including fees, charges and disbursements of counsel to the
respective Lenders and amounts payable pursuant to Sections 2.12 and 2.14));


Third, to payment of that portion of the Secured Obligations constituting
accrued and unpaid fees and interest on the Loans, Letter of Credit Usage and
other Secured Obligations, ratably among the Lenders and the Issuing Bank in
proportion to the respective amounts described in this clause Third held by
them;


Fourth, to payment of that portion of the Secured Obligations constituting (x)
unpaid principal of the Loans, (y) Letter of Credit Usage comprised of drawings
under Letters of Credit honored by the applicable Issuing Bank and not
theretofore reimbursed by or on behalf of the Borrower and (z) face amounts or
Swap Termination Value under Secured Hedge Agreements or Cash Management




--------------------------------------------------------------------------------



Obligations, ratably among the Secured Parties in proportion to the respective
amounts described in this clause Fourth held by them;


Fifth, to the Administrative Agent for the account of the applicable Issuing
Bank, to Cash Collateralize that portion of Letter of Credit Usage comprised of
the aggregate undrawn amount of Letters of Credit at the Agreed L/C Cash
Collateral Amount; and


Last, the balance, if any, after all of the Secured Obligations have been
indefeasibly paid in full, to the Borrower or as otherwise required by law.


Subject to Section 2.20(i), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Secured Obligations, if any, in the order set forth above, and
thereafter applied as provided in clause “Last” above.


ARTICLE 8 THE AGENTS


Section 8.01 Appointment of the Administrative Agent. Each Lender (in its
capacities as a Lender and a potential Hedge Bank or Cash Management Bank) and
each Issuing Bank hereby irrevocably designates and appoints Morgan Stanley
Senior Funding, Inc. as the Administrative Agent hereunder and under the other
Loan Documents, and each Lender and each Issuing Bank hereby authorizes Morgan
Stanley Senior Funding, Inc. to act as the Administrative Agent in accordance
with the terms hereof and the other Loan Documents. The Administrative Agent
shall also act as the “collateral agent” under the Loan Documents, and each of
the Secured Parties hereby irrevocably appoints and authorizes the
Administrative Agent to act as the agent of such Lender for purposes of
acquiring, holding and enforcing any and all Liens on the Collateral and any
other collateral granted by any of the Loan Parties to secure any of the Secured
Obligations, together with such powers and discretion as are reasonably
incidental thereto (including, without limitation, to enter into additional Loan
Documents or supplements to existing Loan Documents on behalf of the Secured
Parties). In this connection, the Administrative Agent, as “collateral agent”
and any co-agents, sub-agents and attorneys- in-fact appointed by the
Administrative Agent pursuant to this Article 8 for purposes of holding or
enforcing any Lien on the Collateral or any other collateral (or any portion
thereof) granted under the Security Documents, or for exercising any rights and
remedies thereunder at the direction of the Administrative Agent), shall be
entitled to the benefits of all provisions of Articles 8 and 9 (including
Section 9.03, as though such co-agents, sub-agents and attorneys-in-fact were
the “collateral agent” under the Loan Documents) as if set forth in full herein
with respect thereto. The Administrative Agent hereby agrees to act in its
capacity as such upon the express conditions contained herein and the other Loan
Documents, as applicable. Except for Section 8.12, the provisions of this
Article 8 are solely for the benefit of the Agents and Lenders and no Loan Party
shall have any rights as a third party beneficiary of any of the provisions
thereof (except as expressly set forth in Section 8.07). In performing its
functions and duties hereunder, the Administrative Agent shall act solely as an
agent of Lenders and does not assume and shall not be deemed to have assumed,
and the use of the term “agent” (or any similar term) herein or in any other
Loan Documents is not intended to connote, any obligation towards or
relationship of agency or trust with or for Borrower or any of its Subsidiaries.
As of the Effective Date, no Arranger in such capacity shall have any
obligations but shall be entitled to all benefits of this Article 8. Each
Arranger may resign from such role at any time, with immediate effect, by giving
prior written notice thereof to the Administrative Agent and the Borrower.






--------------------------------------------------------------------------------



Section 8.02 Powers and Duties. Each Lender irrevocably authorizes the
Administrative Agent to take such action on such Lender’s behalf and to exercise
such powers, rights and remedies hereunder and under the other Loan Documents as
are specifically delegated or granted to the Administrative Agent by the terms
hereof and thereof, together with such powers, rights and remedies as are
reasonably incidental thereto. Anything herein to the contrary notwithstanding,
the Administrative Agent shall have only those powers, duties and
responsibilities under this Agreement or any of the other Loan Documents except
in its capacity, as applicable, as the Administrative Agent, a Lender or an
Issuing Bank hereunder. The Administrative Agent may exercise such powers,
rights and remedies and perform such duties by or through its Related Parties.
No Agent shall have, by reason hereof or any of the other Loan Documents, a
fiduciary relationship in respect of any Lender or any other Person; and nothing
herein or any of the other Loan Documents, expressed or implied, is intended to
or shall be so construed as to impose upon any Agent any obligations in respect
hereof or any of the other Loan Documents except as expressly set forth herein
or therein.


Section 8.03 General Immunity. (a) No Agent nor any of its Related Parties shall
be
(i) responsible to any Lender for the execution, effectiveness, genuineness,
validity, enforceability, collectability or sufficiency hereof or any other Loan
Document or for any representations, warranties, recitals or statements made
herein or therein or made in any written or oral statements or in any financial
or other statements, instruments, reports or certificates or any other documents
furnished or made by any Agent to Lenders or by or on behalf of any Loan Party
to any Agent or any Lender in connection with the Loan Documents and the
transactions contemplated thereby or for the financial condition or business
affairs of any Loan Party or any other Person liable for the payment of any
Secured Obligations, (ii) required to ascertain or inquire as to the performance
or observance of any of the terms, conditions, provisions, covenants or
agreements contained in any of the Loan Documents or as to the use of the
proceeds of the Loans or as to the existence or possible existence of any Event
of Default or Default or
(iii) required to make any disclosures with respect to the foregoing. No Agent
shall be deemed to have knowledge or notice of the occurrence of any Default or
Event of Default hereunder unless such Agent has received written notice from a
Lender or the Borrower referring to this Agreement, describing such Default or
Event of Default and stating that such notice is a “notice of default”. No Agent
nor any of its Related Parties shall, except as expressly set forth herein and
in the other Loan Documents, have any duty to disclose, and shall not be liable
for the failure to disclose, any information relating to the Borrower or any of
its Affiliates that is communicated to or obtained by the Person serving as an
Agent or any of its Affiliates in any capacity. Anything contained herein to the
contrary notwithstanding, the Administrative Agent shall not have any liability
arising from confirmations of the amount of outstanding Loans or the component
amounts thereof.
(b)No Agent nor any of its Related Parties shall be liable to Lenders for any
action taken or omitted by any Agent under or in connection with any of the Loan
Documents except to the extent caused by such Person’s gross negligence or
willful misconduct, as determined by a final, non-appealable judgment of a court
of competent jurisdiction. Each Agent shall be entitled to refrain from any act
or the taking of any action (including the failure to take an action) in
connection herewith or any of the other Loan Documents or from the exercise of
any power, discretion or authority vested in it hereunder or thereunder unless
and until such Agent shall have received instructions in respect thereof from
Required Lenders (or such other Lenders as may be required to give such
instructions under Section 9.02) and, upon receipt of such instructions from
Required Lenders (or such other Lenders, as the case may be), such Agent shall
be entitled to act or (where so instructed) refrain from acting, or to exercise
such power, discretion or authority, in accordance with such instructions,
including for the avoidance of doubt refraining from any action that, in its
opinion or the opinion of its counsel, may be in violation of any Loan Document
or applicable law, including, for the avoidance of doubt, any action that may be
in violation of the automatic stay under any Debtor Relief Law or that may
affect a forfeiture, modification or termination of property of a Defaulting
Lender in violation of any Debtor Relief Law. Without




--------------------------------------------------------------------------------



prejudice to the generality of the foregoing, (i) each Agent shall be entitled
to rely, and shall be fully protected in relying, upon any communication,
instrument or document believed by it to be genuine and correct and to have been
signed or sent by the proper Person or Persons, and shall be entitled to rely
and shall be protected in relying on opinions and judgments of attorneys (who
may be attorneys for Borrower and its Subsidiaries), accountants, experts and
other professional advisors selected by it; and (ii) no Lender shall have any
right of action whatsoever against any Agent as a result of such Agent acting or
(where so instructed) refraining from acting hereunder or any of the other Loan
Documents in accordance with the instructions of Required Lenders (or such other
Lenders as may be required to give such instructions under Section 9.02).


Each Agent may perform any and all of its duties and exercise its rights and
powers under this Agreement or under any other Loan Document by or through any
one or more sub-agents appointed by such Agent, provided that any such
appointment of a sub-agent, other than to a Lender or an Affiliate of a Lender
(other than any Disqualified Institution), shall require the express written
consent of the Borrower and provided that, for the avoidance of doubt, each
sub-agent shall become bound by, and subject to Section 9.12. Each Agent and any
such sub-agent may perform any and all of its duties and exercise its rights and
powers by or through its respective Related Parties. The exculpatory,
indemnification and other provisions of this Section 8.03 and of Section 8.06
shall apply to any the Related Parties of each Agent and shall apply to their
respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as an Agent. All of the
rights, benefits, and privileges (including the exculpatory and indemnification
provisions) of this Section 8.03 and of Section 8.06 shall apply to any such
sub-agent and to the Related Parties of any such sub-agent, and shall apply to
their respective activities as sub-agent as if such sub-agent and its Affiliates
were named herein.
Notwithstanding anything herein to the contrary, with respect to each sub-agent
appointed by an Agent,
(i)such sub-agent shall be a third party beneficiary under this Agreement with
respect to all such rights, benefits and privileges (including exculpatory
rights and rights to indemnification) and shall have all of the rights and
benefits of a third party beneficiary, including an independent right of action
to enforce such rights, benefits and privileges (including exculpatory rights
and rights to indemnification) directly, without the consent or joinder of any
other Person, against any or all of Loan Parties and the Lenders, (ii) such
rights, benefits and privileges (including exculpatory rights and rights to
indemnification) shall not be modified or amended without the consent of such
sub-agent, and (iii) such sub-agent shall only have obligations to the Agent
that appointed it and not to any Loan Party, Lender or any other Person and no
Loan Party, Lender or any other Person shall have any rights, directly or
indirectly, as a third party beneficiary or otherwise, against such sub-agent.
No Agent shall be responsible for the negligence or misconduct of any sub-agents
except to the extent that a court of competent jurisdiction determines in a
final and non-appealable judgment that such Agent acted with gross negligence,
bad faith or willful misconduct in the selection of such sub-agent.


(c)No Agent shall be responsible or have any liability for, or have any duty to
ascertain, inquire into, monitor or enforce, compliance with the provisions
hereof relating to Disqualified Institutions. Without limiting the generality of
the foregoing, no Agent shall (x) be obligated to ascertain, monitor or inquire
as to whether any Lender or Participant or prospective Lender or Participant is
a Disqualified Institution or (y) have any liability with respect to or arising
out of any assignment or participation of Commitments or Loans, or disclosure of
confidential information, to any Disqualified Institution.


Section 8.04 Administrative Agent Entitled to Act as Lender. The agency hereby
created shall in no way impair or affect any of the rights and powers of, or
impose any duties or obligations upon, any Agent in its individual capacity as a
Lender hereunder. With respect to its participation in the Loans, each Agent
shall have the same rights and powers hereunder as any other Lender and may
exercise the same as if it were not performing the duties and functions
delegated to it hereunder, and the term




--------------------------------------------------------------------------------



“Lender” shall, unless the context clearly otherwise indicates, include each
Agent in its individual capacity. Any Agent and its Affiliates may accept
deposits from, lend money to, own securities of, and generally engage in any
kind of banking, trust, financial advisory or other business with Borrower or
any of its Affiliates as if it were not performing the duties specified herein,
and may accept fees and other consideration from Borrower for services in
connection herewith and otherwise without having to account for the same to
Lenders.


Section 8.05 Lenders’ Representations, Warranties and Acknowledgment. (a) Each
Lender and each Issuing Bank expressly acknowledges that neither the Agents nor
any of their respective Related Parties have made any representations or
warranties to it and that no act by any Agent hereafter taken, including any
review of the affairs of a Loan Party or any of its Affiliates, shall be deemed
to constitute any representation or warranty by any Agent to any Lender or any
Issuing Bank. Each Lender and each Issuing Bank represents and warrants that it
has made its own independent investigation of the financial condition and
affairs of the Borrower and its Subsidiaries in connection with Loans and/or
Letters of Credit issued hereunder and that it has made and shall continue to
make its own appraisal of, and investigation into, the business, operations,
property, financial and other condition and the creditworthiness of the Borrower
and its Affiliates. Each Lender and each Issuing Bank also represents that it
will, independently and without reliance upon any Agent or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit analysis, appraisals and decisions in
taking or not taking action under this Agreement and the other Loan Documents
and to make such investigation as it deems necessary to inform itself as to the
business, operations, property, financial and other condition and
creditworthiness of the Loan Parties and their Affiliates. No Agent shall have
any duty or responsibility, either initially or on a continuing basis, to make
any such investigation or any such appraisal on behalf of Lenders or to provide
any Lender with any credit or other information with respect thereto, whether
coming into its possession before the making of the Loans or at any time or
times thereafter, and no Agent shall have any responsibility with respect to the
accuracy of or the completeness of any information provided to Lenders.


(b) Each Lender, by delivering its signature page to this Agreement, an
Assignment and Assumption, an Extension Agreement or a Joinder Agreement and
funding its Loans, if applicable, on the Effective Date, or by the funding of
any New Loans, as the case may be, shall be deemed to have acknowledged receipt
of, and consented to and approved, each Loan Document and each other document
required to be approved by any Agent, any Issuing Bank or the Lenders, as
applicable on the Effective Date, the effective date of such Assignment and
Assumption or as of the date of funding of such New Loans.


Section 8.06 Right to Indemnity. Each Lender, in proportion to its Applicable
Percentage, severally agrees to indemnify each Agent, to the extent that such
Agent shall not have been reimbursed by any Loan Party, for and against any and
all liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses (including counsel fees and disbursements) or
disbursements of any kind or nature whatsoever which may be imposed on, incurred
by or asserted against such Agent in exercising its powers, rights and remedies
or performing its duties hereunder or under the other Loan Documents or
otherwise in its capacity as such Agent in any way relating to or arising out of
this Agreement or the other Loan Documents; provided no Lender shall be liable
for any portion of such liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements resulting from such
Agent’s gross negligence or willful misconduct, as determined by a final,
non-appealable judgment of a court of competent jurisdiction (it being
understood and agreed that no action taken in accordance with the directions of
the Required Lenders (or such other Lenders as may be required to give such
instructions under Section 9.02) shall constitute gross negligence or willful
misconduct). If any indemnity furnished to any Agent for any purpose shall, in
the opinion of such Agent, be insufficient or become impaired, such Agent may
call for additional indemnity and cease, or




--------------------------------------------------------------------------------



not commence, to do the acts indemnified against until such additional indemnity
is furnished; provided in no event shall this sentence require any Lender to
indemnify any Agent against any liability, obligation, loss, damage, penalty,
action, judgment, suit, cost, expense or disbursement in excess of such Lender’s
Applicable Percentage thereof; and provided, further, this sentence shall not be
deemed to require any Lender to indemnify any Agent against any liability,
obligation, loss, damage, penalty, action, judgment, suit, cost, expense or
disbursement described in the proviso in the immediately preceding sentence.


Section 8.07 Successor Administrative Agent.


(a)The Administrative Agent shall have the right to resign at any time by giving
prior written notice thereof to Lenders and Borrower. The Administrative Agent
shall have the right to appoint a financial institution to act as the
Administrative Agent hereunder, subject to the written consent of the Borrower
and the reasonable satisfaction of the Required Lenders, and Administrative
Agent’s resignation shall become effective on the earliest of (i) 30 days after
delivery of the notice of resignation (regardless of whether a successor has
been appointed or not), (ii) the acceptance of such successor Administrative
Agent by the Borrower and the Required Lenders and the acceptance of being
Administrative Agent by such successor, or (iii) such other date, if any, agreed
to by the Required Lenders. Upon any such notice of resignation, if a successor
Administrative Agent has not already been appointed by the retiring
Administrative Agent, the Required Lenders shall have the right, with the
written consent of the Borrower, to appoint a successor Administrative Agent.


(b)If the Person serving as Administrative Agent is a Defaulting Lender pursuant
to
clause (c) of the definition thereof, the Required Lenders may, to the extent
permitted by applicable law, by notice in writing to the Borrower and such
Person remove such Person as Administrative Agent and, with the prior written
consent of the Borrower, appoint a successor. If no such successor shall have
been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days (or such earlier day as shall be agreed by the
Required Lenders) (the “Removal Effective Date”), then such removal shall
nonetheless become effective in accordance with such notice on the Removal
Effective Date.


(c)If neither the Required Lenders nor Administrative Agent have appointed a
successor Administrative Agent or such successor has not accepted such
appointment within 30 days after delivery of notice of resignation by the
retiring Administrative Agent or the Removal Effective Date, the Required
Lenders shall be deemed to have succeeded to and become vested with all the
rights, powers, privileges and duties of the retiring or removed Administrative
Agent until such time, if any, as the Required Lenders appoint a successor
Administrative Agent and such successor accepts such appointment. Upon the
acceptance of any appointment as Administrative Agent hereunder by a successor
Administrative Agent, that successor Administrative Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring or removed Administrative Agent and the retiring or removed
Administrative Agent shall promptly (i) transfer to such successor
Administrative Agent all sums held under the Loan Documents, together with all
records and other documents necessary or appropriate in connection with the
performance of the duties of the successor Administrative Agent under the Loan
Documents, and (ii) take such other actions, as may be necessary or appropriate
in connection with the assignment to such successor Administrative Agent of the
Loan Documents, whereupon such retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder or under the other Loan
Documents (if not already discharged therefrom as provided above in this Article
8). After any retiring or removed Administrative Agent’s resignation or removal
hereunder as Administrative Agent, the provisions of this Article 8 and Section
9.03 shall inure




--------------------------------------------------------------------------------



to its benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent hereunder.


Section 8.08 Guaranty. Each Lender and each Issuing Bank hereby further
authorizes Administrative Agent, on behalf of and for the benefit of the Lenders
and the Issuing Banks, to be the agent for and representative of the Lenders
with respect to the Holdings Guaranty, the Guaranty and the other Loan
Documents. Subject to Section 9.02, without further written consent or
authorization from any Lender or any Issuing Bank, Administrative Agent may
execute any documents or instruments necessary to release any Guarantor from the
Guaranty pursuant to Section 9.17 or with respect to which Required Lenders (or
such other Lenders as may be required to give such consent under Section 9.02)
have otherwise consented.


(a)Anything contained in any of the Loan Documents to the contrary
notwithstanding, the Borrower, the Administrative Agent, each Issuing Bank and
each Lender hereby agree that none of the Lenders or the Issuing Banks shall
have any right individually to enforce the Holdings Guaranty or the Guaranty, it
being understood and agreed that all powers, rights and remedies hereunder and
under any of the Loan Documents may be exercised solely by the Administrative
Agent, for the benefit of the Lenders and the Issuing Bank in accordance with
the terms hereof and thereof.


(b)Notwithstanding anything to the contrary contained herein or any other Loan
Document, when all Secured Obligations (other than Hedging Obligations in
respect of any Secured Hedge Agreements and Cash Management Obligations in
respect of any Secured Cash Management Agreements and contingent indemnification
obligations not yet accrued and payable) have been paid in full and all
Commitments have terminated or expired, upon request of the Borrower,
Administrative Agent shall take such actions as shall be required to release all
guarantee obligations provided for in any Loan Document. Any such release of
guarantee obligations shall be deemed subject to the provision that such
guarantee obligations shall be reinstated if after such release any portion of
any payment in respect of the Secured Obligations guaranteed thereby shall be
rescinded or must otherwise be restored or returned upon the insolvency,
bankruptcy, dissolution, liquidation or reorganization of the Borrower or any
Guarantor, or upon or as a result of the appointment of a receiver, intervenor
or conservator of, or trustee or similar officer for, Borrower or any Guarantor
or any substantial part of its property, or otherwise, all as though such
payment had not been made.


Section 8.09 Actions in Concert. Notwithstanding anything in this Agreement to
the contrary, each Lender hereby agrees with each other Lender that no Lender
shall take any action to protect or enforce its rights arising out of this
Agreement or the Notes (other than exercising any rights of setoff) or the
Secured Hedge Agreements or the Secured Cash Management Agreements without first
obtaining the prior written consent of the Administrative Agent and Required
Lenders, it being the intent of Lenders that any such action to protect or
enforce rights under this Agreement and the Notes shall be taken in concert and
at the direction or with the consent of Administrative Agent or Required
Lenders; provided, however, that, subject to the terms of any applicable
Intercreditor Agreement, (i) each Lender shall be entitled to file a proof of
claim in any proceeding under any insolvency law to the extent that such Lender
disagrees with Agent’s composite proof of claim filed on behalf of all Lenders,
(ii) each Lender shall be entitled to vote its claim with respect to any plan of
reorganization in any proceeding under any Debtor Relief Law and (iii) each
Lender shall be entitled to pursue its deficiency claim after liquidation of all
or substantially all of the Collateral and application of the proceeds
therefrom.


Section 8.10 Withholding Taxes. To the extent required by any applicable law,
Administrative Agent may withhold from any payment to any Lender or any Issuing
Bank an amount equivalent to any applicable withholding Tax. If the IRS or any
other Governmental Authority asserts a claim that Administrative Agent did not
properly withhold Tax from amounts paid to or for the account




--------------------------------------------------------------------------------



of any Lender or any Issuing Bank because the appropriate form was not delivered
or was not properly executed or because such Lender or such Issuing Bank failed
to notify Administrative Agent of a change in circumstance which rendered the
exemption from, or reduction of, withholding Tax ineffective or for any other
reason, or if Administrative Agent reasonably determines that a payment was made
to a Lender or an Issuing Bank pursuant to this Agreement without deduction of
applicable withholding Tax from such payment, such Lender or such Issuing Bank,
as the case may be, shall indemnify Administrative Agent fully for all amounts
paid, directly or indirectly, by Administrative Agent as Tax or otherwise,
including any penalties or interest and together with all expenses (including
legal expenses, allocated internal costs and out-of-pocket expenses) incurred.


Section 8.11 Administrative Agent May File Bankruptcy Disclosure and Proofs of
Claim. In case of the pendency of any proceeding under any Debtor Relief Laws
relative to any Loan Party, Administrative Agent (irrespective of whether the
principal of any Loan shall then be due and payable as herein expressed or by
declaration or otherwise and irrespective of whether Administrative Agent shall
have made any demand on Borrower) shall be entitled and empowered (but not
obligated) by intervention in such proceeding or otherwise:


(a)to file a verified statement pursuant to rule 2019 of the Federal Rules of
Bankruptcy Procedure that, in its sole opinion, complies with such rule’s
disclosure requirements for entities representing more than one creditor;


(b)to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Secured Obligations that
are owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders, the Issuing Banks and the
Agents (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Agents, the Lenders and the Issuing Banks and
their respective agents and counsel and all other amounts due the Agents, the
Lenders and the Issuing Banks under Sections 2.09 and 9.03 allowed in such
judicial proceeding; and


(c)to collect and receive any monies or other property payable or deliverable on
any such claims and to distribute the same;


and, in each case, any custodian, receiver, assignee, trustee, liquidator,
sequestrator or other similar official in any such judicial proceeding is hereby
authorized by each other Agent, each Lender and each Issuing Bank to make such
payments to Administrative Agent and, in the event that Administrative Agent
shall consent to the making of such payments directly to the other Agents, the
Lenders and/or the Issuing Banks, to pay to Administrative Agent any amount due
for the reasonable compensation, expenses, disbursements and advances of
Administrative Agent and its agents and counsel, and any other amounts due
Administrative Agent under Sections 2.09 and 9.03. To the extent that the
payment of any such compensation, expenses, disbursements and advances of
Administrative Agent, its agents and counsel, and any other amounts due
Administrative Agent under Sections 2.09 and 9.03 out of the estate in any such
proceeding, shall be denied for any reason, payment of the same shall be secured
by a Lien on, and shall be paid out of, any and all distributions, dividends,
money, securities and other properties that the other Agents, the Lenders and/or
the Issuing Banks may be entitled to receive in such proceeding whether in
liquidation or under any plan of reorganization or arrangement or otherwise.


Nothing contained herein shall be deemed to authorize Administrative Agent to
authorize or consent to or accept or adopt on behalf of any other Agent, any
Lender or any Issuing Bank any plan of reorganization, arrangement, adjustment
or composition affecting the Secured Obligations or the rights of any Agent, any
Lender or any Issuing Bank or to authorize Administrative Agent to vote in
respect of the




--------------------------------------------------------------------------------



claim of any Agent, any Lender or the Issuing Bank in any such proceeding.


Section 8.12 Intercreditor Agreements. The Lenders and the other Secured Parties
hereby irrevocably authorize and instruct the Administrative Agent to, without
any further consent of any Lender or any other Secured Party, enter into (or
acknowledge and consent to) or amend, renew, extend, supplement, restate,
replace, waive or otherwise modify (i) the Term Loan Intercreditor Agreement,
(ii) any First Lien Intercreditor Agreement with the Senior Representative(s) of
Indebtedness secured by a Lien permitted hereunder and intended to be pari passu
with the Liens securing the Secured Obligations under this Agreement and (iii)
any Second Lien Intercreditor Agreement with the Senior Representative(s) of the
holders of Indebtedness secured by a Lien permitted hereunder and intended to be
junior to the Liens securing the Secured Obligations under this Agreement. The
Lenders and the other Secured Parties irrevocably agree that (x) the
Administrative Agent may rely exclusively on a certificate of an Officer of the
Borrower as to whether the Liens governed by such Intercreditor Agreement and
the priority of such Liens as contemplated thereby are not prohibited and (y)
any Intercreditor Agreement entered into by the Administrative Agent shall be
binding on the Secured Parties, and each Lender and the other Secured Parties
hereby agrees that it will take no actions contrary to the provisions of, if
entered into and if applicable, any Intercreditor Agreement. The foregoing
provisions are intended as an inducement to any provider of any secured
Specified Indebtedness not prohibited by Section 6.01 or Section 6.02 hereof to
extend credit to the Loan Parties and such persons are intended third-party
beneficiaries of such provisions. Further, upon request of the Borrower, the
Administrative Agent shall enter into, or amend, any Intercreditor Agreement to
permit the incurrence of any Specified Indebtedness permitted to be secured by
the Collateral hereunder.


Section 8.13 Secured Cash Management Agreements and Secured Hedge Agreements.
Except as otherwise expressly set forth herein or in any Guarantee or any
Security Document, no Cash Management Bank or Hedge Bank that obtains the
benefits of any Guarantee or any Collateral by virtue of the provisions hereof
or of any Guarantee or any Security Document shall have any right to notice of
any action or to consent to, direct or object to any action hereunder or under
any other Loan Document or otherwise in respect of the Collateral (including the
release or impairment of any Collateral) other than in its capacity as a Lender
and, in such case, only to the extent expressly provided in the Loan Documents.
Notwithstanding any other provision of this Section 8.13 to the contrary, the
Administrative Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, Secured
Obligations arising under Secured Cash Management Agreements and Secured Hedge
Agreements unless the Administrative Agent has received written notice of such
Secured Obligations, together with such supporting documentation as the
Administrative Agent may request, from the applicable Cash Management Bank or
Hedge Bank, as the case may be.


Section 8.14 Certain ERISA Matters.


(a)Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent, the Arrangers, and their
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrower or any other Loan Party, that at least one of the
following is and will be true:


(i) such Lender is not using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
in connection with the Loans, the Letters of Credit or the Commitments,


(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional




--------------------------------------------------------------------------------



asset managers), PTE 95-60 (a class exemption for certain transactions involving
insurance company general accounts), PTE 90-1 (a class exemption for certain
transactions involving insurance company pooled separate accounts), PTE 91-38 (a
class exemption for certain transactions involving bank collective investment
funds) or PTE 96-23 (a class exemption for certain transactions determined by
in-house asset managers), is applicable with respect to such Lender’s entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement,


(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of sub-sections (b)
through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such Lender,
the requirements of subsection (a) of Part I of PTE 84-14 are satisfied with
respect to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, or


(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.


(b)In addition, unless sub-clause (i) in the immediately preceding clause (a) is
true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, the Arrangers and their respective Affiliates, and not,
for the avoidance of doubt, to or for the benefit of the Borrower or any other
Loan Party, that:


(i) none of the Administrative Agent or the Arrangers or any of their respective
Affiliates is a fiduciary with respect to the assets of such Lender (including
in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related to hereto or thereto),


(ii) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is independent (within the meaning of 29 CFR § 2510.3-21) and is a
bank, an insurance carrier, an investment adviser, a broker-dealer or other
person that holds, or has under management or control, total assets of at least
$50 million, in each case as described in 29 CFR § 2510.3- 21(c)(1)(i)(A)-(E),


(iii) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is capable of evaluating investment risks independently, both in
general and with regard to particular transactions and investment strategies
(including in respect of the Obligations),






--------------------------------------------------------------------------------



(iv) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is a fiduciary under ERISA or the Code, or both, with respect to the
Loans, the Letters of Credit, the Commitments and this Agreement and is
responsible for exercising independent judgment in evaluating the transactions
hereunder, and


(v) no fee or other compensation is being paid directly to the Administrative
Agent or the Arrangers or any their respective Affiliates for investment advice
(as opposed to other services) in connection with the Loans, the Letters of
Credit, the Commitments or this Agreement.


(c)The Administrative Agent and the Arrangers hereby inform the Lenders that
each such Person is not undertaking to provide impartial investment advice, or
to give advice in a fiduciary capacity, in connection with the transactions
contemplated hereby, and that such Person has a financial interest in the
transactions contemplated hereby in that such Person or an Affiliate thereof (i)
may receive interest or other payments with respect to the Loans, the Letters of
Credit, the Commitments and this Agreement, (ii) may recognize a gain if it
extended the Loans, the Letters of Credit or the Commitments for an amount less
than the amount being paid for an interest in the Loans, the Letters of Credit
or the Commitments by such Lender or (iii) may receive fees or other payments in
connection with the transactions contemplated hereby, the Loan Documents or
otherwise, including structuring fees, commitment fees, arrangement fees,
facility fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent or collateral agent fees, utilization fees, minimum usage
fees, letter of credit fees, fronting fees, deal-away or alternate transaction
fees, amendment fees, processing fees, term out premiums, banker’s acceptance
fees, breakage or other early termination fees or fees similar to the foregoing.


ARTICLE 9 MISCELLANEOUS


Section 9.01 Notices. (a) Except in the case of notices and other communications
expressly permitted to be given by telephone (and subject to paragraph (b)
below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by telecopy, as follows:


(i) if to the Borrower, to it at:


Uber Technologies, Inc. 1455 Market Street, 4th floor
San Francisco, California 94103 Attention: Chief Financial Officer


with copies to:


Uber Technologies, Inc. 1455 Market Street. 4th floor
San Francisco, California 94103 Attention: General Counsel






--------------------------------------------------------------------------------



Cooley LLP
101 California Street, 5th Floor San Francisco, California 9411 Attention:
Gian-Michele a Marca Fax: (415) 693-2222


(ii) if to the Administrative Agent with respect to the Security Documents or
any of the Collateral, to it at:


Morgan Stanley Senior Funding, Inc.
1300 Thames Street, Thames Street Wharf, 4th Floor Baltimore, Maryland 21231
Attention: Loan Documentation Phone: (443) 627-4068


with copies to:


Morgan Stanley Senior Funding, Inc. 1 New York Plaza, 41st Floor
New York, New York, 10004 Attention: Agency Team Fax: (212) 507-6680


Davis Polk & Wardwell LLP 450 Lexington Avenue
New York, New York 10017 Attention: James A. Florack Fax: 212-701-5165
(iii) if to the Administrative Agent with respect to any other matter, to it at:
Morgan Stanley Senior Funding, Inc.
1 New York Plaza, 41st Floor
New York, New York, 10004 Attention: Agency Team Fax: (212) 507-6680


with a copy to:


Davis Polk & Wardwell LLP 450 Lexington Avenue
New York, New York 10017 Attention: James A. Florack Fax: 212-701-5165
(iv) if to MSSF, in its capacity as a Lender, to it at: Morgan Stanley Senior
Funding, Inc.
1 New York Plaza, 41st Floor
New York, New York, 10004




--------------------------------------------------------------------------------



Attention: Agency Team Fax: (212) 507-6680


(iv) if to any other Lender or any other Issuing Bank, to it at its address (or
telecopy number) set forth in its Administrative Questionnaire.


Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).


(b)Notices and other communications to the Lenders and the Issuing Banks
hereunder may be delivered or furnished by electronic communications pursuant to
procedures approved by the Administrative Agent; provided that the foregoing
shall not apply to notices pursuant to Article 2 unless otherwise agreed by the
Administrative Agent and the applicable Lender or the applicable Issuing Bank.
The Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications. Unless the
Administrative Agent otherwise prescribes, (i) notices and other communications
sent to an e- mail address shall be deemed received upon the sender’s receipt of
an acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), and (ii) notices or communications posted to an Internet or
intranet website shall be deemed received upon the deemed receipt by the
intended recipient, at its e-mail address as described in the foregoing clause
(i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii) above, if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice or communication shall
be deemed to have been sent at the opening of business on the next Business Day
for the recipient.


(c)Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto (provided
that any Lender may change its address or telecopy number by notice solely to
the Administrative Agent and the Borrower).


(d)The Borrower agrees that the Administrative Agent may, but shall not be
obligated to, make the Communications (as defined below) available to the
Lenders and the Issuing Banks by posting the Communications on, IntraLinks, or
another similar electronic system (the “Platform”). THE PLATFORM IS PROVIDED “AS
IS” AND “AS AVAILABLE.” The Agent Parties (as defined below) do not warrant the
adequacy of the Platform and expressly disclaim liability for errors or
omissions in the Communications. No warranty of any kind, express, implied or
statutory, including any warranty of merchantability, fitness for a particular
purpose, non-infringement of third-party rights or freedom from viruses or other
code defects, is made by any Agent Party in connection with the Communications
or the Platform. In no event shall the Administrative Agent or any of its
Related Parties (collectively, the “Agent Parties”) be responsible or liable for
damages of any kind, including, without limitation, direct or indirect, special,
incidental or consequential damages, losses or expenses (whether in tort,
contract or otherwise) to the Borrower, any other Loan Party, any Lender, any
Issuing Bank or any other Person arising from the unauthorized use by others of
information or other materials obtained through internet, electronic,
telecommunications or other information transmission, including, without
limitation, the transmission of Communications through the Platform, except to
the extent that such damages have




--------------------------------------------------------------------------------



resulted from the willful misconduct or gross negligence of such Agent Party (as
determined in a final, non-appealable judgment by a court of competent
jurisdiction). “Communications” means, collectively, any notice, demand,
communication, information, document or other material that any Loan Party
provides to the Administrative Agent pursuant to any Loan Document or the
transactions contemplated therein which is distributed to the Administrative
Agent or any Lender by means of electronic communications pursuant to this
Section 9.01, including through the Platform.


(e)In the event the Borrower shall have any Equity Interests or other securities
registered under Section 12 of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”) or otherwise files or is required to file reports under
Section 15(d) of the Exchange Act, the Borrower and each Lender acknowledges
that certain of the Lenders may be Public Lenders and, if any document, notice
or other information required to be delivered hereunder is being distributed
through the Platform, any information that the Borrower has indicated contains
Non-Public Information will not be posted on that portion of the Platform
designated for such Public Lenders. If the Borrower has not indicated whether a
document, notice or other information provided to the Administrative Agent by or
on behalf of the Borrower or any Subsidiary contains Non-Public Information, the
Administrative Agent reserves the right to post such information solely on the
portion of the Platform designated for Lenders that wish to receive material
Non-Public Information with respect to the Borrower, the Subsidiaries and its
and their securities. Notwithstanding the foregoing, nothing in this Section
9.01(e) shall create any obligation on the Borrower to indicate whether any
information contains Non-Public Information, it being further agreed that if any
such indication is provided by the Borrower in its discretion, such indication
shall create no obligation on the Borrower to provide any such indication in the
future.


(f) Each Public Lender agrees to cause at least one individual at or on behalf
of such Public Lender to at all times have selected the “Private Side
Information” or similar designation on the content declaration screen of the
Platform in order to enable such Public Lender or its delegate, in accordance
with such Public Lender’s compliance procedures and applicable law, including
United State federal and state securities laws, to make reference to information
that is not made available through the “Public Side Information” portion of the
Platform and that may contain non-public information with respect to the
Borrower, the Subsidiaries or its or their securities.


Section 9.02 Waivers; Amendments.


(a)No failure or delay by the Administrative Agent, any Issuing Bank or any
Lender in exercising any right or power hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Administrative Agent, the Issuing
Banks and the Lenders hereunder are cumulative and are not exclusive of any
rights or remedies that they would otherwise have. No waiver of any provision of
this Agreement or any other Loan Document or consent to any departure by the
Borrower or any other Loan Party therefrom shall in any event be effective
unless the same shall be permitted by paragraph (b) of this Section, and then
such waiver or consent shall be effective only in the specific instance and for
the purpose for which given. Without limiting the generality of the foregoing,
the making of a Loan or issuance of a Letter of Credit shall not be construed as
a waiver of any Default or Event of Default, regardless of whether the
Administrative Agent, the Issuing Banks or any Lender may have had notice or
knowledge of such Default or Event of Default at the time. Notwithstanding the
foregoing Borrower and Administrative Agent may, without the consent of the
other Lenders, amend, modify or supplement this Agreement and any other Loan
Document to cure any ambiguity, omission, typographical error, defect or
inconsistency if such amendment, modification or supplement if the same is not
objected to in writing by the Required Lenders within five Business Days
following receipt of notice thereof.None of this Agreement, any other Loan
Document or any provision hereof or thereof may




--------------------------------------------------------------------------------



be waived, amended or modified (other than the Agent Fee Letter, which may be
amended in accordance with its terms) except pursuant to an agreement or
agreements in writing entered into by the Borrower and the Required Lenders (and
a copy thereof shall be provided to the Administrative Agent) or by the Borrower
and the Administrative Agent with the consent of the Required Lenders; provided,
however, that no such amendment, waiver or consent shall: (i) extend or increase
the Commitment of any Lender or any Issuing Bank (including, without limitation,
amending the definition of “Applicable Percentage”) without the written consent
of such Lender or such Issuing Bank, as applicable, (ii) reduce the principal
amount of any Loan or Letter of Credit or reduce the rate of interest thereon,
or reduce any fees payable hereunder, without the written consent of each Lender
directly affected thereby and, in the case of any Letter of Credit, the
applicable Issuing bank, (iii) postpone the scheduled date of payment of the
principal amount of any Loan or Letter of Credit, or any interest thereon, or
any fees payable hereunder, or reduce the amount of, waive or excuse any such
payment, or postpone the scheduled date of expiration of any Commitment, without
the written consent of each Lender directly affected thereby and, if applicable,
the applicable Issuing Bank; provided, however, that notwithstanding clause (ii)
or (iii) of this Section 9.02(b), only the consent of the Required Lenders shall
be necessary to waive any obligation of the Borrower to pay interest at the
default rate set forth in Section 2.10(h), (iv) change Section 2.15(b), Section
2.15(c) or any other Section hereof providing for the ratable treatment of the
Lenders, in each case in a manner that would alter the pro rata sharing of
payments required thereby, without the written consent of each Lender, (v)
release any Holdings Guaranty or all or substantially all of the value of the
Guaranties provided by the Guarantors, without the written consent of each
Lender, except to the extent the release of any Guarantor is permitted pursuant
to Article 8 or Section 9.17 (in which case such release may be made by the
Administrative Agent acting alone), (vi) release all or substantially all of the
Collateral from the Liens of the Security Documents or alter the relative
priorities of the Secured Obligations entitled to the Liens of the Security
Documents, in each case without the written consent of each Lender (it being
understood that additional Loans pursuant to Section 2.18 may be equally and
ratably secured by the Collateral with the then existing Secured Obligations
under the Security Documents), except to the extent the release of any
Collateral is permitted pursuant to Section 9.17 (in which case such release may
be made by the Administrative Agent acting alone), (vii) change any of the
provisions of this Section or the percentage referred to in the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to waive, amend or modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender or (viii) waive any condition set forth in Section 4.01
(other than as it relates to the payment of fees and expenses of counsel), or,
in the case of any Loans made on the Effective Date, Section 4.02, without the
written consent of each Lender and each Issuing Bank.
Notwithstanding anything to the contrary herein, no such agreement shall amend,
modify or otherwise
affect the rights or duties of the Administrative Agent or the Issuing Banks
hereunder without the prior written consent of the Administrative Agent or the
Issuing Banks, as the case may be (it being understood that any change to
Sections 2.17 and 2.20 shall require the consent of the Administrative Agent and
the Issuing Banks).
(c)Notwithstanding the foregoing, this Agreement may be amended as contemplated
by
(i)Section 2.18 to effect New Commitments pursuant to a Joinder Agreement with
only the consent of the Administrative Agent, the Borrower, the other Loan
Parties and the New Lenders providing New Commitments, and (ii) Section 2.19 to
effect an extension pursuant to an Extension Agreement with only the consent of
the Administrative Agent, the Borrower, the other Loan Parties and the Extending
Lenders and the New Extending Lenders.
(d)Notwithstanding anything herein or in any other Loan Document to the
contrary, during such period as a Lender is a Defaulting Lender, to the fullest
extent permitted by applicable law, such Lender will not be entitled to vote in
respect of amendments and waivers hereunder and the Commitment and the
outstanding Loans or other extensions of credit of such Lender hereunder will
not be taken into




--------------------------------------------------------------------------------



account in determining whether the Required Lenders or all of the Lenders or
each directly affected Lender, as required, have approved any such amendment or
waiver; provided, however, that any such amendment or waiver that would increase
or extend the term of the Revolving Commitment of such Defaulting Lender, extend
the date fixed for the payment of principal or interest or fees owing to such
Defaulting Lender hereunder, reduce the principal amount of any obligation owing
to such Defaulting Lender, reduce the amount of or the rate or amount of
interest on any amount owing to such Defaulting Lender (other than in connection
with the waiver of any obligation of the Borrower to pay interest at the default
rate set forth in Section 2.10(h)) or of any fee payable to such Defaulting
Lender hereunder, or alter the terms of this paragraph, will require the consent
of such Defaulting Lender.


(e)Notwithstanding the foregoing, no Lender’s consent is required to enter into
any Intercreditor Agreement, or to effect any amendment, modification or
supplement to the Term Loan Intercreditor Agreement, any other Intercreditor
Agreement permitted under this Agreement (i) that is for the purpose of adding
the holders of Indebtedness permitted hereunder (or a Senior Representative with
respect thereto) as parties thereto, as expressly contemplated by the terms of
the Term Loan Intercreditor Agreement or such other intercreditor agreement or
arrangement permitted under this Agreement or in any document pertaining to any
Indebtedness permitted hereby that is permitted to be secured by the Collateral,
as applicable (it being understood that any such amendment or supplement may
make such other changes to the applicable intercreditor or subordination
agreement as, in the good faith determination of the Administrative Agent, are
required to effectuate the foregoing; provided that such other changes are not
adverse, in any material respect, as determined in the good faith by the
Administrative Agent, to the interests of the Lenders) or (ii) that is expressly
contemplated by the Term Loan Intercreditor Agreement (or the comparable
provisions, if any, of any other Intercreditor Agreement or arrangement
permitted under this Agreement) or (iii) that is otherwise permitted by Section
8.12 hereof; provided further that no such agreement shall amend, modify or
otherwise affect the rights or duties of the Administrative Agent hereunder or
under any other Loan Document without the prior written consent of the
Administrative Agent, as applicable.


Section 9.03 Expenses; Indemnity; Damage Waiver. (a) The Borrower shall pay (i)
all reasonable and documented out-of-pocket expenses incurred by the
Administrative Agent, the Issuing Banks, the Lenders, the Arrangers and their
respective Affiliates, including, without limitation, the reasonable and
documented fees and disbursements of one primary firm of counsel for the
Administrative Agent, the Issuing Banks, the Lenders and the Arrangers, taken as
a whole in connection with the syndication of the credit facilities provided for
herein, the preparation, execution, delivery and administration of this
Agreement, any other Loan Document or any amendments, modifications or waivers
of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated); provided that the
Borrower’s obligations under this clause (a)(i) solely with respect to the
preparation, execution and delivery of the Loan Documents on the Effective Date
shall be subject to the limitations provided for in the Engagement Letter, and
(ii) all reasonable and documented out-of-pocket expenses incurred by the
Administrative Agent, the Issuing Banks, the Arrangers or any Lender, including,
without limitation, the reasonable and documented fees, disbursements and other
charges of one primary firm of counsel for the Administrative Agent, the Issuing
Banks, the Lenders and the Arrangers, taken as a whole, (and if reasonably
necessary (as determined by the Administrative Agent in consultation with the
Borrower), of a single regulatory counsel and a single local counsel in each
appropriate jurisdiction and, in the case of an actual or potential conflict of
interest where the Administrative Agent, the Issuing Banks, any Lender or any
Arranger affected by such conflict informs the Borrower of such conflict and
thereafter retains its own counsel, of another primary firm of counsel for such
affected person (and if reasonably necessary (as determined by such affected
person in consultation with the Borrower), of a single regulatory counsel and a
single local counsel in each appropriate jurisdiction)), in connection with the
enforcement or protection of its rights in connection with this Agreement or any
other Loan Document, including its rights under this Section 9.03, or in




--------------------------------------------------------------------------------



connection with the Loans or Letters of Credit made hereunder, including all
such reasonable and documented out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans.


(b)The Borrower shall indemnify the Administrative Agent, the Issuing Banks, the
Arrangers and each Lender, and each Related Party, successor, partner,
representative or assign of any of the foregoing Persons (each such Person being
called an “Indemnitee”) against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, liabilities and reasonable and documented
out-of-pocket expenses, including the reasonable and documented fees, charges
and disbursements of any a primary firm of counsel for all such Indemnitees (and
if reasonably necessary (as determined by such Indemnitees in consultation with
the Borrower), of a single regulatory counsel and a single local counsel in each
appropriate jurisdiction and, in the case of an actual or potential conflict of
interest where the Indemnitee affected by such conflict informs the Borrower of
such conflict and thereafter retains its own counsel, of another primary firm of
counsel for such affected Indemnitee (and if reasonably necessary (as determined
by such affected Indemnitee in consultation with the Borrower), of a single
regulatory counsel and a single local counsel in each appropriate
jurisdiction)), incurred by or asserted against any Indemnitee by any third
party or by the Borrower or any other Loan Party arising out of, in connection
with, or as a result of (i) the execution or delivery of this Agreement, any
other Loan Document or any agreement or instrument contemplated hereby, the
performance by the parties hereto of their respective obligations hereunder or
the consummation of the Transactions or any other transactions contemplated
hereby, or, in the case of the Administrative Agent (and any sub-agent thereof)
and its Related Parties only, the administration of this Agreement and the other
Loan Documents, (ii) any Loan or the use of the proceeds therefrom, (iii) any
actual or alleged presence or release of Hazardous Materials on or from any
property owned, leased or operated by the Borrower or any of its Subsidiaries,
or any Environmental Liability related in any way to the Borrower or any of its
Subsidiaries, or (iv) any actual or prospective action, suit, inquiry, claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory and regardless of whether
any Indemnitee is a party thereto (and regardless of whether such matter is
initiated by a third party or the Borrower or any Affiliate of the Borrower);
provided that such indemnity shall not, as to any Indemnitee, be available, (w)
with respect to Taxes and amounts relating thereto (other than any Taxes that
represent losses, claims, damages, etc. arising from any non-Tax claim), (x) to
the extent that such losses, claims, damages, liabilities, costs or reasonable
and documented out-of-pocket expenses are determined by a court of competent
jurisdiction by final and non-appealable judgment to have resulted from the
gross negligence, bad faith or willful misconduct of such Indemnitee, (y) if
resulting from a material breach by such Indemnitee or one of its controlled
Affiliates of its obligations under this Agreement or any other Loan Document
(as determined by a court of competent jurisdiction by final and non-appealable
judgment), or (z) if arising from any dispute between and among Indemnitees, to
the extent such dispute does not involve an act or omission by the Borrower or
its Subsidiaries (as determined by a court of competent jurisdiction by final
and non-appealable judgment) other than any proceeding against the
Administrative Agent or any Arranger, in each case, acting in such capacity. The
Borrower will not be required to indemnify any Indemnitee for any amount paid or
payable by such Indemnitee in the settlement of any such indemnified losses,
claims, damages, liabilities, costs or reasonable and documented expenses which
is entered into by such Indemnitee without Borrower’s written consent (such
consent not to be unreasonably withheld, conditioned or delayed) unless the
Borrower was offered the ability to assume the defense of the action that was
the subject matter of such settlement and elected not to so assume. In the case
of any proceeding to which the indemnity in this paragraph applies, such
indemnity and reimbursement obligations shall be effective, whether or not such
proceeding is brought by the Borrower, any of its equityholders or creditors, an
Indemnitee or any other Person, or an Indemnitee is otherwise a party thereto.




--------------------------------------------------------------------------------



Without limiting in any way the indemnification obligations of the Borrower
pursuant to Section 9.03(b) or of the Lenders pursuant to Section 8.06, to the
extent permitted by applicable law, each party hereto shall not assert, and
hereby waives, any claim against any Indemnitee and the Borrower
and its Subsidiaries, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
Transactions or any Loan or Letter of Credit or the use of the proceeds thereof
(other than, in the case of the Borrower, in respect of any such damages
incurred or paid by an Indemnitee to a third party). No Indemnitee shall be
liable for any damages arising from the use by unintended recipients of any
information or other materials distributed to such unintended recipients by such
Indemnitee through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby other than for
direct or actual damages resulting from the gross negligence, bad faith or
willful misconduct of such Indemnitee as determined by a final and
non-appealable judgment of a court of competent jurisdiction.


(c)All amounts due under this Section 9.03 shall be payable promptly after
written demand therefor.


Section 9.04 Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that (i) the Borrower
may not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by the Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section 9.04. Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby, Participants (to the extent provided in subsection (c) of this
Section 9.04), Indemnitees (to the extent provided in Section 9.03) and, to the
extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the Issuing Banks and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.


(b)(i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Revolving
Commitment and the Revolving Loans at the time owing to it) with the prior
written consent of:


(A) the Borrower (not to be unreasonably withheld or delayed); provided that no
consent of the Borrower shall be required for an assignment to a Lender, an
Affiliate of a Lender, an Approved Fund or, if a Specified Event of Default has
occurred and is continuing; and provided, further, that the Borrower shall be
deemed to have consented to any such assignment unless it shall object thereto
by written notice to the Administrative Agent within fifteen (15) Business Days
after having received notice thereof;


(B) the Administrative Agent (such consent not to be unreasonably withheld or
delayed); provided that no consent of the Administrative Agent shall be required
for an assignment to a Lender, an Affiliate of a Lender or an Approved Fund; and


(C) the Issuing Banks (such consent not to be unreasonably withheld or delayed);
provided that no consent of the Issuing Banks shall be required for an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund.






--------------------------------------------------------------------------------



(ii)Assignments shall be subject to the following additional conditions:


(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an assignment of the entire remaining amount of the assigning Lender’s
Revolving Commitment or Revolving Loans and subject to Section 2.16(c), the
amount of the Revolving Commitment or Revolving Loans of the assigning Lender
subject to each such assignment (determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Administrative
Agent) shall not be less than $15,000,000 (or a greater amount that is an
integral multiple of $1,000,000), unless each of the Borrower and the
Administrative Agent otherwise consent; provided that no such consent of the
Borrower shall be required if a Specified Event of Default has occurred and is
continuing;


(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;


(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500;


(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non- public information about the Borrower and its
Related Parties or their respective securities) will be made available and who
may receive such information in accordance with the assignee’s compliance
procedures and applicable laws, including Federal and state securities laws;


(E) no such assignment shall be made to (i) any Loan Party nor any Affiliate of
a Loan Party, (ii) any Defaulting Lender or any of its subsidiaries, or any
Person, who, upon becoming a Lender hereunder, would constitute any of the
foregoing Persons described in this clause (ii), or (iii) any natural person;


(F) in connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to the Administrative
Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Revolving Loans previously requested but not funded
by the Defaulting Lender, to each of which the applicable assignee and assignor
hereby irrevocably consent), to (x) pay and satisfy in full all payment
liabilities then owed by such Defaulting Lender to the Administrative Agent or
any Lender hereunder (and interest accrued thereon), and (y) acquire (and fund
as appropriate) its full pro rata share of all Revolving Loans in accordance
with its Applicable Percentage. Notwithstanding the foregoing, in the event that
any assignment of rights and obligations of any Defaulting Lender hereunder
shall become effective under applicable law without compliance with the
provisions of this paragraph, then the assignee of such interest shall be deemed
to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs; and


(G) (a) No assignment or participation shall be made to any Person that was a
Disqualified Institution as of the date (the “Trade Date”) on which the
assigning or participating Lender entered into a binding agreement to sell and
assign or participate, as




--------------------------------------------------------------------------------



applicable, all or a portion of its rights and obligations under this Agreement
to such Person (unless the Borrower has consented to such assignment or
participation in writing in its sole and absolute discretion, in which case such
Person will not be considered a Disqualified Institution for the purpose of such
assignment or participation). For the avoidance of doubt, with respect to any
assignee or Participant that becomes a Disqualified Institution after the
applicable Trade Date (including as a result of the delivery of a supplement to
the list of Competitors pursuant to clause (b) of the definition of
“Disqualified Institution”), (x) such assignee or Participant shall not
retroactively be disqualified from becoming a Lender or Participant (but such
Person shall not be able to increase its Commitments or participations
hereunder) and (y) such assignment or participation and, in the case of an
assignment, the execution by the Borrower of an Assignment and Assumption with
respect to such assignee will not by itself result in such assignee no longer
being considered a Disqualified Institution. Any assignment or participation in
violation of this clause (G)(a) shall not be void, but the other provisions of
this clause (G)(a) shall apply.


(b) The Administrative Agent shall have the right (but not the obligation), and
the Borrower hereby expressly authorizes the Administrative Agent, to (A) post
the list of Disqualified Institutions and any updates thereto from time to time
on the Platform, including that portion of the Platform that is designated for
“public side” Lenders and/or (B) provide the list of Disqualified Institutions
and any updates thereto to each Lender or Participant requesting the same.


(iii)Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section 9.04, from and after the effective date specified in each
Assignment and Assumption the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Section
2.12, Section 2.13, Section 2.14 and Section 9.03); provided that except to the
extent otherwise expressly agreed by the affected parties, no assignment by a
Defaulting Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender. Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this Section shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with subsection (c) of this Section 9.04.


(iv)The Administrative Agent, acting for this purpose as a non-fiduciary agent
of the Borrower, shall maintain at one of its offices a copy of each Assignment
and Assumption delivered to it and a register for the recordation of the names
and addresses of the Lenders, and the Commitment of, and principal amounts (and
stated interest) of the Loans owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive (absent manifest error), and the Borrower, the Administrative Agent
and the Lenders shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower and any Lender, at any reasonable time
and from time to time upon reasonable prior written notice. The Borrower agrees
to indemnify the Administrative Agent from and against any and all losses,
claims, damages and liabilities of whatsoever nature which may be imposed on,
asserted against or incurred by the Administrative Agent in performing its
duties under this Section 9.04(b)(iv), except to the extent that such losses,
claims, damages or liabilities are determined by a court of competent
jurisdiction by final and non-appealable judgment to have resulted from the
gross negligence, bad faith or willful misconduct of the Administrative Agent.
The Loans (including principal and interest) are registered




--------------------------------------------------------------------------------



obligations and the right, title, and interest of any Lender or its assigns in
and to such Loans shall be transferable only upon notation of such transfer in
the Register.


(v)Upon its receipt of a duly completed Assignment and Assumption executed by an
assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section 9.04
and any written consent to such assignment required by paragraph (b) of this
Section 9.04, the Administrative Agent shall accept such Assignment and
Assumption and record the information contained therein in the Register;
provided that if either the assigning Lender or the assignee shall have failed
to make any payment required to be made by it pursuant to Section 2.04, Section
2.15(d) or Section 8.06, the Administrative Agent shall have no obligation to
accept such Assignment and Assumption and record the information therein in the
Register unless and until such payment shall have been made in full, together
with all accrued interest thereon. No assignment shall be effective for purposes
of this Agreement unless it has been recorded in the Register as provided in
this paragraph.


(c)  (i) Subject to Section 9.04(b)(ii)(G), any Lender may, (x) prior to an IPO,
without the consent of, or notice to, the Administrative Agent or the Issuing
Banks but with the consent of the Borrower (not to be unreasonably withheld or
delayed); provided that no consent of the Borrower shall be required for a
participation to a Lender, an Affiliate of a Lender, an Approved Fund or, if a
Specified Event of Default has occurred and is continuing, any other
Participant; and provided, further, that the Borrower shall be deemed to have
consented to any such participation unless it shall object thereto by written
notice to the Administrative Agent within 15 Business Days after having received
notice thereof, and (y) after an IPO, without the consent of, or notice to, the
Borrower, the Administrative Agent or the Issuing Banks, sell participations to
one or more banks or other entities (but not to the Borrower or an Affiliate
thereof) (a “Participant”) in all or a portion of such Lender’s rights and
obligations under this Agreement (including all or a portion of its Revolving
Commitment and the Revolving Loans owing to it); provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged, (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations, (C) the Borrower, the Administrative Agent, the Issuing Banks
and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement and (D) prior to an IPO, unless consented to by the Borrower, no
Participant (other than (x) a Participant that is a Lender, an Affiliate of a
Lender or an Approved Fund or (y) if a Specified Event of Default has occurred
and is continuing, any other Participant) shall receive information regarding
the Borrower and its subsidiaries or this revolving credit facility provided
pursuant to this Agreement (other than administrative notices delivered pursuant
to Article 2). Any agreement or instrument pursuant to which a Lender sells such
a participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in the first proviso to
Section 9.02(b) that affects such Participant. Subject to paragraph (c)(ii) of
this Section 9.04, the Borrower agrees that each Participant shall be entitled
to the benefits of Sections 2.12, 2.13 and 2.14 (subject to the requirements and
limitations therein, including the requirements under Section 2.14(f) (it being
understood that the documentation required under Section 2.14(f) shall be
delivered to the participating Lender) to the same extent as if it were a Lender
and had acquired its interest by assignment pursuant to paragraph (b) of this
Section; provided that such Participant agrees to be subject to the provisions
of Section 2.16 as if it were an assignee under paragraph (b) of this Section.
To the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 9.08 as though it were a Lender; provided such Participant
agrees to be subject to Section 2.15(c) as though it were a Lender.






--------------------------------------------------------------------------------



(ii) A Participant shall not be entitled to receive any greater payment under
Sections
2.12 or 2.14 than the applicable Lender would have been entitled to receive with
respect to the participation sold to such Participant except to the extent such
entitlement to receive a greater payment results from a Change in Law requiring
a payment under Section 2.12 that occurs after the Participant acquired the
applicable participation. Each Lender that sells a participation agrees, at the
Borrower’s request and expense, to use reasonable efforts to cooperate with the
Borrower to effectuate the provisions of Section 2.16(b) with respect to any
Participant.


(iii) Each Lender that sells a participation shall, acting solely for this
purpose as a nonfiduciary agent of the Borrower, maintain a register on which it
enters the name and address of each Participant and the principal amounts (and
stated interest) of each Participant’s interest in the Revolving Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.


(d)Any Lender may at any time pledge or assign a security interest in all or any
portion of its rights under this Agreement to secure obligations of such Lender,
including without limitation any pledge or assignment to secure obligations to a
Federal Reserve Bank or any other central bank having jurisdiction over such
Lender, and this Section 9.04 shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.


Section 9.05 Survival. All covenants, agreements, representations and warranties
made by the Borrower herein and in the certificates or other instruments
delivered in connection with or pursuant to this Agreement shall be considered
to have been relied upon by the other parties hereto and shall survive the
execution and delivery of this Agreement, the making of any Loans and the
issuance of any Letters of Credit, regardless of any investigation made by any
such other party or on its behalf and notwithstanding that the Administrative
Agent, any Issuing Bank or any Lender may have had notice or knowledge of any
Default, Event of Default or incorrect representation or warranty at the time
any credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under this Agreement is outstanding and unpaid and so long
as the Commitments have not expired or terminated. The provisions of Section
2.12, Section 2.13, Section 2.14, Section 2.20(g) and Section 9.03 and Article 8
shall survive and remain in full force and effect regardless of the consummation
of the transactions contemplated hereby, the repayment of the Loans, the
expiration or termination of the Letters of Credit, the expiration or
termination of the Commitments, the resignation of the Administrative Agent, the
replacement of any Lender or any Issuing Bank, the resignation of an Issuing
Bank or the termination of this Agreement or any provision hereof.


Section 9.06 Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the




--------------------------------------------------------------------------------



Administrative Agent constitute the entire contract among the parties relating
to the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Delivery of an executed counterpart of a signature page
of this Agreement by telecopy or other electronic imaging means shall be
effective as delivery of a manually executed counterpart of this Agreement.


Section 9.07 Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.
Without limiting the foregoing provisions of this Section 9.07, if and to the
extent that the enforceability of any provisions in this Agreement relating to
Defaulting Lenders shall be limited by Debtor Relief Laws, as determined in good
faith by the Administrative Agent, then such provisions shall be deemed to be in
effect only to the extent not so limited.


Section 9.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Issuing Bank, each Lender and each of their respective
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held by,
and other obligations at any time owing by such Issuing Bank, such Lender or
such Affiliate to or for the credit or the account of the Borrower against any
of and all the obligations of the Borrower now or hereafter existing under this
Agreement held by such Issuing Bank or such Lender, irrespective of whether or
not such Issuing Bank or such Lender, as applicable, shall have made any demand
under this Agreement and although such obligations may be unmatured; provided
that in the event that any Defaulting Lender shall exercise any such right of
setoff, (x) all amounts so set off shall be paid over immediately to the
Administrative Agent for further application in accordance with the provisions
of Section 2.17 and, pending such payment, shall be segregated by such
Defaulting Lender from its other funds and deemed held in trust for the benefit
of the Administrative Agent and the Lenders, and (y) the Defaulting Lender shall
provide promptly to the Administrative Agent a statement describing in
reasonable detail the obligations owing to such Defaulting Lender as to which it
exercised such right of setoff. The rights of each Issuing Bank and each Lender
under this Section 9.08 are in addition to other rights and remedies (including
other rights of setoff) which such Issuing Bank or such Lender may have. Each
Issuing Bank and each Lender agrees to notify the Borrower and the
Administrative Agent promptly after any such setoff and application; provided
that the failure to give such notice shall not affect the validity of such
setoff and application.


Section 9.09 Governing Law; Jurisdiction; Consent to Service of Process.


(a)THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND ANY CLAIM, CONTROVERSY OR
DISPUTE UNDER, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE OTHER LOAN
DOCUMENTS AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY, WHETHER BASED IN
CONTRACT (AT LAW OR IN EQUITY), TORT OR ANY OTHER THEORY, SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT
REGARD TO CONFLICTS OF LAW RULES THAT WOULD RESULT IN THE APPLICATION OF A
DIFFERENT GOVERNING LAW.




--------------------------------------------------------------------------------



(b)The Borrower hereby irrevocably and unconditionally submits, for itself and
its property, to the exclusive jurisdiction of the Supreme Court of the State of
New York sitting in New York County, Borough of Manhattan and of the United
States District Court of the Southern District of New York, and any appellate
court from any thereof, in any action or proceeding arising out of or relating
to this Agreement, or for recognition or enforcement of any judgment, and each
of the parties hereto hereby irrevocably and unconditionally agrees that all
claims in respect of any such action or proceeding may be heard and determined
in such New York State or, to the extent permitted by law, in such Federal
court. Each of the parties hereto agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement shall affect any right that the Administrative Agent
or any Lender may otherwise have to bring any action or proceeding relating to
this Agreement against the Borrower or its properties in the courts of any
jurisdiction.


(c)The Borrower hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement in any court referred to in subsection (b)
of this Section 9.09. Each of the parties hereto hereby irrevocably waives, to
the fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.


(d)Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.


Section 9.10 Waiver Of Jury Trial. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY (WHETHER BASED ON CONTRACT (AT LAW OR IN EQUITY), TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION 9.10. EACH PARTY HERETO FURTHER REPRESENTS
AND WARRANTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL AND THAT IT
KNOWINGLY AND VOLUNTARILY WAIVES IT JURY TRIAL RIGHTS FOLLOWING CONSULTATION
WITH LEGAL COUNSEL.


Section 9.11 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.


Section 9.12 Confidentiality. (a) Each of the Administrative Agent, the Issuing
Banks and the Lenders agrees to maintain the confidentiality of the Information
(as defined below) and to not use the Information for any purpose except in
connection with the Loan Documents and related matters, and to not disclose the
Information; provided that nothing herein shall prevent the Administrative
Agent, the Issuing Banks or the Lenders (collectively, the “Credit Parties”) and
their respective Affiliates from disclosing any Information (i) pursuant to the
order of any court or administrative agency or in any pending legal, judicial or
administrative proceeding, or otherwise as required by applicable law or




--------------------------------------------------------------------------------



compulsory legal process or to the extent requested or required by governmental
and/or regulatory authorities, in each case based on the reasonable advice of
their legal counsel (in which case such Credit Party agrees (except with respect
to any audit or examination conducted by bank accountants or any governmental
bank regulatory authority exercising examination or regulatory authority (or any
request by such a governmental bank regulatory authority)) to the extent
practicable and not prohibited by applicable law, rule or regulation, to inform
you promptly thereof prior to disclosure), (ii) upon the request or demand of
any regulatory authority having or purporting to have jurisdiction over an
Credit Party or any of its Affiliates (in which case such Credit Party agrees
(except with respect to any audit or examination conducted by bank accountants
or any governmental bank regulatory authority exercising examination or
regulatory authority (or any request by such a governmental bank regulatory
authority)), to the extent practicable and not prohibited by applicable law, to
inform you promptly thereof prior to disclosure), (iii) to the extent that such
Information become publicly available other than by reason of improper
disclosure by such Credit Party or any of its Affiliates in violation of any
confidentiality obligations owing to you or any of your Affiliates (including
those set forth in this Section), (iv) to the extent that such information is
received by a Credit Party from a third party that is not, to such Credit
Party’s knowledge, subject to contractual or fiduciary confidentiality
obligations owing to you, or any of your Affiliates, (v) to the extent that such
information is independently developed by any Credit Party without use of the
Information, (vi) to each Credit Party’s Affiliates and to its and their
respective employees, legal counsel, independent auditors and other experts or
agents who need to know such Information in connection with this Agreement and
the transactions contemplated hereby and who are informed of the confidential
nature of such Information (“Representatives”) and have agreed to be bound (or
otherwise already bound by a written agreement) by confidentiality obligations
at least as protective of Information as those set forth herein (it being
understood that each Credit Party shall be responsible for any breach thereof by
its Representatives), (vii) to potential Participants or assignees (which would
be permitted Participants or assignees under Section 9.04 and other than
Disqualified Institutions), in each case, who agree with or for the express
benefit of the Borrower that they shall be bound by the terms of this Section
(or language substantially similar and not less protective of the Information
than this Section), including, without limitation, via a “click through” or
other affirmative action on the part of the potential Participant or assignee to
access such Information in accordance with the standard syndication processes of
such Credit Party or customary market standards for dissemination of such
Information; provided that prior to an IPO, no Information may be disclosed to
any Participant or prospective Participant without the prior consent of the
Borrower (provided that no consent of the Borrower shall be required for a
participation to a Lender, an Affiliate of a Lender, an Approved Fund or, if a
Specified Event of Default has occurred and is continuing, any other
Participant) and, with respect to any prospective assignee, the applicable
Lender shall have confirmed with the Administrative Agent and the Borrower that
such assignee is a permitted assignee pursuant to Section 9.04 hereof, prior to
the disclosure of any Information to such assignee under this clause (vii),
(viii) to the extent the Borrower shall have consented to such disclosure in
writing, (ix) to the extent reasonably necessary or advisable in connection with
the exercise of any remedy or enforcement of any right under the Loan Documents
and
(x) for purposes of establishing a “due diligence” defense. For the purposes of
this Section 9.12,
“Information” means all memoranda or other information received from or on
behalf of the Borrower, in connection with the Loan Documents and the facilities
under the Loan Documents, relating to the Borrower or its business; provided
that, in the case of Information received from the Borrower after the date
hereof, such information is clearly identified at the time of delivery as
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section 9.12 shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.
(b)EACH ISSUING BANK AND EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN
SECTION 9.12(A) FURNISHED TO IT PURSUANT TO THIS




--------------------------------------------------------------------------------



AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC INFORMATION CONCERNING THE BORROWER
AND ITS RELATED PARTIES OR THEIR RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS
DEVELOPED COMPLIANCE PROCEDURES REGARDING THE USE OF MATERIAL NON-PUBLIC
INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL NON-PUBLIC INFORMATION IN
ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE
SECURITIES LAWS.


(c)ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY
THE BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE BORROWER AND ITS RELATED
PARTIES OR ITS SECURITIES. ACCORDINGLY, EACH ISSUING BANK AND EACH LENDER
REPRESENTS TO THE BORROWER AND THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED
IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION
THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS
COMPLIANCE PROCEDURES AND APPLICABLE LAW.


Section 9.13 Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section 9.13 shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.


Section 9.14 No Advisory or Fiduciary Responsibility. In connection with all
aspects of each Transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledges and agrees, and acknowledges its
Subsidiaries’ understanding, that: (a) (i) the arranging and other services
regarding this Agreement provided by the Administrative Agent, the Arrangers,
the Issuing Banks and the Lenders are arm’s-length commercial transactions
between the Borrower and its Affiliates, on the one hand, and the Administrative
Agent, the Arrangers, the Issuing Banks and the Lenders, on the other hand, (ii)
the Borrower has consulted its own legal, accounting, regulatory and tax
advisors to the extent it has deemed appropriate, and (iii) the Borrower is
capable of evaluating, and understands and accepts, the terms, risks and
conditions of the Transactions contemplated hereby and by the other Loan
Documents; (b) (i) each of the Administrative Agent, the Issuing Banks, the
Arrangers and the Lenders is and has been acting solely as a principal and,
except as expressly agreed in writing by the relevant parties, has not been, is
not, and will not be acting as an advisor, agent or fiduciary for the Borrower
or any of its Subsidiaries, or any other Person and (ii) neither the
Administrative Agent, any Issuing Bank, any Arranger nor any Lender has any
obligation to the Borrower or any of its Affiliates with respect to the
Transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; and (c) the Administrative Agent, the
Issuing Banks, each Arranger and the Lenders and their respective Affiliates may
be engaged in a broad range of transactions that involve interests that differ
from those of the Borrower and its Affiliates, and none of the Administrative
Agent, any Issuing Bank, any Arranger or any Lender has any obligation to
disclose any of such interests to the Borrower or its Affiliates. The




--------------------------------------------------------------------------------



Borrower, on behalf of itself and each of its Subsidiaries and Affiliates,
agrees that nothing in the Loan Documents or otherwise will be deemed to create
an advisory, fiduciary or agency relationship or fiduciary or other implied duty
between the Administrative Agent, any Issuing Bank, any Arranger or any Lender,
on the one hand, and the Borrower, any of its Subsidiaries, or their respective
equityholders or Affiliates, on the other.


Section 9.15 Electronic Execution of Assignments and Certain Other Documents.
The words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Assumption or in any amendment or other modification hereof
(including waivers and consents) shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.


Section 9.16 USA PATRIOT Act. Each Lender, each Issuing Bank and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower and each Guarantor that, pursuant to the requirements of
the USA PATRIOT Act, it may be required to obtain, verify and record information
that identifies the Borrower and each Guarantor, which information includes the
name and address of the Borrower and each Guarantor and other information that
will allow such Lender, such Issuing Bank or the Administrative Agent, as
applicable, to identify the Borrower and each Guarantor in accordance with the
USA PATRIOT Act. The Borrower and each Guarantor shall, promptly following a
request by the Administrative Agent, any Issuing Bank or any Lender, provide all
documentation and other information that the Administrative Agent, any Issuing
Bank or such Lender, as applicable, requests in order to comply with its ongoing
obligations under applicable “know your customer” and anti-money laundering
rules and regulations, including the USA PATRIOT Act.


Section 9.17 Release of Guarantors; Release of Collateral.


(a)Notwithstanding anything to the contrary contained herein or in any other
Loan Document, the Administrative Agent is hereby irrevocably authorized by each
Lender (and each such Lender hereby expressly consents) (without requirement of
notice to or consent of any Lender except as expressly required by Section
9.02), and the Administrative Agent hereby agrees with the Borrower, to take any
action reasonably requested by the Borrower to effect the release of any
Collateral from the Lien created by the Security Documents or Guarantor from its
Guaranty (i) to the extent necessary to permit consummation of any transaction
not prohibited by any Loan Document or that has been consented to in accordance
with Section 9.02 including, in each case and without limitation, any sale,
transfer or other disposition of any Collateral or Guarantor (other than to the
Borrower or a Guarantor), (ii) to the extent any such release is permitted at
such time pursuant to the Security Agreements (including in connection with the
grant of a Permitted Lien), (iii) as required by the terms of any Intercreditor
Agreement, (iv) to the extent any Collateral becomes Excluded Collateral
(including, but not limited to, release of Pledged Equity upon (x) the
consummation of any third party financing with respect to any real estate owned
by any Domestic Subsidiary and (y) the transfer of such Pledged Equity that is
permitted hereunder or by any Security Document (other than a transfer to a Loan
Party) or (v) under the circumstances described in paragraphs (b) or (c) below
(and, upon the consummation of any such transaction in preceding clause (i),
(ii), (iii), (iv) or (v), such Collateral shall be transferred free and clear of
all Liens under the Security Documents and/or such Guarantor shall be released
from its obligations under its Guaranty); provided that in the case of any sale,
transfer or other disposition (in a single transaction or in a series of related
transactions) of all or substantially all of the Pledged IP Collateral (as
defined in the U.S. Security Agreement) to any Subsidiary that is not a
Guarantor, the Administrative Agent shall be required to take




--------------------------------------------------------------------------------



any action requested by the Borrower to effect the release of such Pledged IP
Collateral if and only if each of the following additional conditions are
satisfied: (x) no Default or Event of Default has occurred and is continuing
immediately prior to or after giving effect to such transaction(s), and (y) the
Borrower shall have delivered to the Administrative Agent a certificate of a
Responsible Officer certifying that (1) the Borrower has determined that such
sale, transfer or other disposition is necessary or desirable in connection with
a reorganization, restructuring, optimization or other similar event/action in
furtherance of the business interests of the Borrower and its Restricted
Subsidiaries, taken as a whole, (2) each transferee in such transaction or
series of transactions is a Restricted Subsidiary (or will be designated as such
concurrently with the consummation of such transaction or series of
transactions), and (3) the Borrower has received or will receive consideration
for such Pledged IP Collateral that constitutes fair market value of such
Pledged IP Collateral as determined by the Borrower in a commercially reasonable
manner (which consideration may be in the form of an intercompany note or Equity
Interests issued by such Subsidiary).
(b)At such time as the Obligations shall have been paid in full (other than
contingent indemnification obligations not yet accrued and payable), each of the
Guaranties and the Holdings Guaranty shall be terminated and the Collateral
shall be released from the Liens created by the Security Documents with respect
to the Loans, and the Security Documents and all obligations with respect to the
Loans (other than those expressly stated to survive such termination) of the
Administrative Agent and each Loan Party under the Security Documents shall
terminate, all without delivery of any instrument or performance of any act by
any Person.


(c)Notwithstanding anything to the contrary contained herein or in any other
Loan Document, the Lenders hereby agree, and the Administrative Agent is hereby
irrevocably authorized by each Lender (without requirement of notice to or
consent of any Lender), to (i) take any action required by the Borrower having
the effect of releasing a Guarantor (other than Holdings) from its Guaranty and
as a Grantor under the Security Documents if (A) all or substantially all of the
assets of such Guarantor have been sold or otherwise disposed of (including by
way of merger or consolidation) to a Person that is not a Borrower or a
Guarantor, (B) such Guarantor has been liquidated or dissolved or (C) such
Guarantor becomes an Immaterial Subsidiary (and the Borrower has provided notice
thereof to the Administrative Agent), in each case to the extent not prohibited
by any Loan Document and (ii) enter into non-disturbance and similar agreements
in connection with the licensing of intellectual property not prohibited by this
Agreement.


(d) In connection with any release of Collateral of the type described above in
clause (a) or (c) or any other transaction involving Collateral which
transaction is not prohibited by the Loan Documents, notwithstanding anything to
the contrary contained herein or in any other Loan Document, the Administrative
Agent is hereby irrevocably authorized by each Lender (and each such Lender
hereby expressly consents) (without requirement of notice to or consent of any
Lender except as expressly required by Section 9.02) to take any action with
respect to the Collateral requested by the Borrower to the extent necessary to
evidence such release or other transaction, including without limitation,
executing agreements (including, without limitation, with third parties) with
respect to any Collateral, upon the delivery to the Administrative Agent of a
certificate signed by an officer of the Borrower stating that such action and
the release of the Collateral or other transaction, as applicable, is permitted
by each Security Document applicable thereto.


Section 9.18 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Solely to the extent any Lender or Issuing Bank that is an
EEAAffected Financial Institution is a party to this Agreement and
notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any Lender or Issuing Bank that is an
EEAAffected Financial Institution arising under any




--------------------------------------------------------------------------------



Loan Document, to the extent such liability is unsecured, may be subject to the
write-down and conversion powers of an EEAthe applicable Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:


(a) the application of any Write-Down and Conversion Powers by an EEAthe
applicable Resolution Authority to any such liabilities arising hereunder which
may be payable to it by any Lender or Issuing Bankparty hereto that is an
EEAAffected Financial Institution; and


(b) the effects of any Bail-inBail-In Action on any such liability, including,
if applicable:


(i) a reduction in full or in part or cancellation of any such liability;


(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEAAffected Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or


(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEAthe applicable
Resolution Authority.


Section 9.19 Acknowledgement Regarding Any Supported QFC’s. To the extent that
the Loan Documents provide support, through a guarantee or otherwise, for Swap
Agreements or any other agreement or instrument that is a QFC (such support,
“QFC Credit Support” and each such QFC a “Supported QFC”), the parties
acknowledge and agree as follows with respect to the resolution power of the
Federal Deposit Insurance Corporation under the Federal Deposit Insurance Act
and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection Act
(together with the regulations promulgated thereunder, the “U.S. Special
Resolution Regimes”) in respect of such Supported QFC and QFC Credit Support
(with the provisions below applicable notwithstanding that the Loan Documents
and any Supported QFC may in fact be stated to be governed by the laws of the
State of New York and/or of the United States or any other state of the United
States):


(a)in the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under the Loan Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and the Loan Documents were governed by
the laws of the United States or a state of the United States. Without
limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.


(b)As used in this Section 9.19, the following terms have the following
meanings:






--------------------------------------------------------------------------------



“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.


“Covered Entity” means any of the following:


(i) a “covered entity” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 252.82(b);


(ii) a “covered bank” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 47.3(b); or


(iii) a “covered FSI” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 382.2(b).


“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.


“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).






[Remainder of page intentionally left blank; signature pages omitted]

